




                                                    
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 14, 2014


among


SOUTHWEST CONVENIENCE STORES, LLC,
a Texas limited liability company,
and
SKINNY'S, LLC,
a Texas limited liability company,
as the Borrowers,
and
ALON BRANDS, INC.,
a Delaware corporation,
as a Guarantor
and
GTS LICENSING COMPANY, INC.,
a Texas corporation,
as a Guarantor


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, LC Issuer, Syndication Agent and Sole
Lead Arranger
and
The Other Lenders Party Hereto


                                                    





Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Page
ARTICLE IDEFINITIONS AND ACCOUNTING TERMS    1
Section 1.01.Defined Terms    1
Section 1.02.Other Interpretive Provisions    33
Section 1.03.Accounting Terms    34
Section 1.04.Rounding    34
Section 1.05.References to Agreements and Laws    34
Section 1.06.Times of Day    34
Section 1.07.Letter of Credit Amounts    35
ARTICLE IITHE COMMITMENTS AND BORROWINGS    35
Section 2.01.Commitment to Make Revolving Credit Loans    35
Section 2.02.Commitment to Make Term Loans    35
Section 2.03.Borrowings of Revolving Credit Loans and Term Loans    36
Section 2.04.Prepayments    36
Section 2.05.Repayment of Loans    39
Section 2.06.Interest    40
Section 2.07.Fees    40
Section 2.08.Evidence of Debt    41
Section 2.09.Payments Generally    42
Section 2.10.Sharing of Payments    43
Section 2.11.Letters of Credit    44
Section 2.12.Cash Collateral    51
Section 2.13.Swingline Loans    52
Section 2.14.Incremental Term Loans    56
ARTICLE IIITAXES, YIELD PROTECTION AND ILLEGALITY    59
Section 3.01.Taxes    59
Section 3.02.Illegality    62
Section 3.03.Inability to Determine Rates    63
Section 3.04.Increased Cost and Reduced Return; Capital Adequacy    63
Section 3.05.Funding Losses    64
Section 3.06.Matters Applicable to all Requests for Compensation    64
Section 3.07.Defaulting Lenders    64
Section 3.08.Mitigation Obligations; Replacement of Lenders    66

i


Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 3.09.Survival    67
ARTICLE IVCONDITIONS PRECEDENT TO CREDIT EXTENSIONS    67
Section 4.01.Conditions of Borrowing    67
Section 4.02.Conditions to all Credit Extensions    70
ARTICLE VREPRESENTATIONS AND WARRANTIES    70
Section 5.01.Existence, Qualification and Power    70
Section 5.02.Authorization; No Contravention    71
Section 5.03.No Consent or Other Action    71
Section 5.04.Binding Effect    71
Section 5.05.Financial Statements; No Material Adverse Effect    71
Section 5.06.Litigation    72
Section 5.07.No Default    72
Section 5.08.Ownership of Property; Liens    72
Section 5.09.Environmental Compliance    73
Section 5.10.Insurance    73
Section 5.11.Taxes    73
Section 5.12.ERISA Compliance    73
Section 5.13.Loan Party Information; Subsidiaries, Etc    74
Section 5.14.Purpose of Borrowings; Margin Regulations; Investment Company
Act    74
Section 5.15.Disclosure    74
Section 5.16.Compliance with Laws    75
Section 5.17.Business and Location    75
Section 5.18.Transactions with Affiliates    75
Section 5.19.Financing Statements; Perfected Security Interest    75
Section 5.20.[Reserved]    75
Section 5.21.No Further Disposition    75
Section 5.22.Principal Agreements    76
Section 5.23.Capitalization; Solvency    76
Section 5.24.Intellectual Property; Licenses, Etc    76
Section 5.25.[Reserved]    76
Section 5.26.Compliance with OFAC Rules and Regulations    76
Section 5.27.Foreign Assets Control Regulations, Etc    77
Section 5.28.Employee Relations    77
Section 5.29.Burdensome Provisions    77

ii


Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




ARTICLE VIAFFIRMATIVE COVENANTS    77
Section 6.01.Financial Statements    77
Section 6.02.Certificates; Other Information    79
Section 6.03.Notices    80
Section 6.04.Payment of Obligations    81
Section 6.05.Preservation of Existence, Etc    81
Section 6.06.Maintenance of Properties    81
Section 6.07.Maintenance of Insurance    81
Section 6.08.Compliance with Laws    82
Section 6.09.Books and Records    82
Section 6.10.Inspection Rights    82
Section 6.11.Conduct of Business    82
Section 6.12.Capitalization; Solvency    82
Section 6.13.[Reserved]    82
Section 6.14.Banks and Payments    82
Section 6.15.[Reserved]    83
Section 6.16.Escrows    83
Section 6.17.Taxes    83
Section 6.18.Primary Depository Accounts and Treasury Management
Relationship    83
Section 6.19.Transfers of Interests in Borrowers, etc    83
Section 6.20.Principal Agreements    84
Section 6.21.[Reserved.]    84
Section 6.22.Appraisals    84
Section 6.23.Further Assurances    84
Section 6.24.[Reserved.]    85
Section 6.25.[Reserved.]    85
Section 6.26.Required Derivative Contracts    85
Section 6.27.Keepwell    85
ARTICLE VIINEGATIVE COVENANTS    86
Section 7.01.Liens    86
Section 7.02.Investments    87
Section 7.03.Indebtedness    88
Section 7.04.Fundamental Changes; Subsidiaries    89
Section 7.05.Dispositions    89
Section 7.06.Restricted Payments    90

iii


Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 7.07.Change in Nature of Business    91
Section 7.08.Transactions with Affiliates    91
Section 7.09.Use of Proceeds    91
Section 7.10.Sale-Leaseback Transactions    91
Section 7.11.Acquisition    91
Section 7.12.Principal Agreements    91
Section 7.13.Restrictive Agreements    91
Section 7.14.Derivative Contracts    92
Section 7.15.Prepayment of Indebtedness; Subordinated Indebtedness    92
Section 7.16.Accounting Changes; Organizational Documents    92
ARTICLE VIIISECURITY FOR OBLIGATIONS    92
Section 8.01.Mortgages    92
Section 8.02.Security Agreement of the Borrowers and their Subsidiaries    93
Section 8.03.Grant of Security in the Collateral    93
Section 8.04.Guaranties of the Guarantors    93
ARTICLE IXSPECIAL PROVISIONS CONCERNING RIGHTS AND
DUTIES WHILE IN POSSESSION OF COLLATERAL    93
Section 9.01.Borrowers' Possession    93
Section 9.02.Administrative Agent's Possession    93
ARTICLE XEVENTS OF DEFAULT AND REMEDIES    94
Section 10.01.Events of Default    94
Section 10.02.Remedies Upon Event of Default    96
Section 10.03.Application of Funds    98
Section 10.04.Required Notice of Sale    100
ARTICLE XIRIGHT TO CURE; POST‑DEFAULT POWER OF ATTORNEY    100
Section 11.01.Right to Cure    100
Section 11.02.Power of Attorney    100
ARTICLE XIIADMINISTRATIVE AGENT    101
Section 12.01.Appointment and Authorization of the Administrative Agent    101
Section 12.02.Delegation of Duties    102
Section 12.03.Liability of Administrative Agent    102
Section 12.04.Reliance by Administrative Agent    102
Section 12.05.Notice of Default    103
Section 12.06.Credit Decision; Disclosure of Information by Administrative
Agent    103

iv


Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 12.07.Indemnification of Administrative Agent    103
Section 12.08.Administrative Agent in its Individual Capacity    104
Section 12.09.Successor Administrative Agent    104
Section 12.10.Administrative Agent May File Proofs of Claim    105
Section 12.11.Collateral Matters    106
Section 12.12.Duties in the Case of Enforcement    106
Section 12.13.Other Agents; Lead Arranger and Syndication Agent    107
ARTICLE XIIIJoint and SEVERAL liability    107
Section 13.01.Joint and Several Liability    107
ARTICLE XIVFINANCIAL COVENANTS    109
Section 14.01.Maximum Lease Adjusted Leverage Ratio    109
Section 14.02.Maximum Total Debt to Appraised Real Estate Value Ratio    110
Section 14.03.Minimum Fixed Charge Coverage Ratio    110
Section 14.04.Minimum Adjusted Fixed Charge Coverage Ratio    110
ARTICLE XVMISCELLANEOUS    110
Section 15.01.Amendments, Etc    110
Section 15.02.Notices and Other Communications; Facsimile Copies    111
Section 15.03.No Waiver; Cumulative Remedies    113
Section 15.04.Attorney Costs, Expenses and Taxes    113
Section 15.05.Indemnification by the Loan Parties    113
Section 15.06.Payments Set Aside    114
Section 15.07.Successors and Assigns    114
Section 15.08.Confidentiality    118
Section 15.09.Set Off    119
Section 15.10.Interest Rate Limitation    120
Section 15.11.Counterparts    120
Section 15.12.Integration    120
Section 15.13.Survival of Representations and Warranties    120
Section 15.14.Severability    120
Section 15.15.[Reserved.]    120
Section 15.16.[Reserved.]    120
Section 15.17.Estoppel Certificates    121
Section 15.18.Recourse    121
Section 15.19.Governing Law; Consent to Jurisdiction    121

v


Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 15.20.Waiver of Right to Trial by Jury and Other Rights    122
Section 15.21.Time of the Essence    124
Section 15.22.Patriot Act Notice    124
Section 15.23.Amendment and Restatement; No Novation    124



vi


Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULES
1.01
Existing Letters of Credit

2.01
Commitments and Pro Rata Shares

5.05
Indebtedness as of the Closing Date

5.06
Litigation

5.13
Mergers, etc., Subsidiaries and Other Equity Investments

5.17
Other Businesses

5.18
Transactions with Affiliates

5.22
Principal Agreements

5.24
IP Rights

5.25
[Reserved]

5.28
Employee Relations

6.07
Insurance Requirements

6.14
Banks

7.01
Existing Liens

7.03
Permitted Indebtedness

15.02
Administrative Agent's Office, Certain Addresses for Notices



EXHIBITS
A
Allocated Loan Amounts

B
Form of Assignment and Assumption

C
Form of Compliance Certificate

D
Equity Ownership

E
List of Fee Properties

F
Filing Offices

G
List of Leasehold Properties

H
Form of Loan Notice

I‑1
Form of Revolving Credit Note

I‑2
Form of Term Loan Note

I‑3
Form of Swingline Note

J
[Reserved]

K-1
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

K-2
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

K-3
U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

K-4
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

L
Opinion Matters






vii


Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of March
14, 2014, among SOUTHWEST CONVENIENCE STORES, LLC, a Texas limited liability
company ("Southwest"), SKINNY'S, LLC, a Texas limited liability company
("Skinny's" and, together with Southwest, collectively the "Borrowers" and each
a "Borrower"), ALON BRANDS, INC., a Delaware corporation (the "Parent"), GTS
LICENSING COMPANY, INC., a Texas corporation ("GTS"), the additional
Subsidiaries of any Borrower which may become a party to this Agreement from
time to time pursuant to the terms hereof, each lender from time to time party
hereto (collectively the "Lenders" and each a "Lender"), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender, LC Issuer,
Syndication Agent and sole Lead Arranger.
STATEMENT OF PURPOSE
The Borrowers, GTS, Wells Fargo Bank, National Association, Bank Leumi USA and
Wells Fargo Bank, National Association, as administrative agent, swingline
lender and issuing lender, are parties to that certain Amended and Restated
Credit Agreement dated as of December 30, 2010, as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of April 20, 2012
(as so amended prior to the date hereof, the "Existing Credit Agreement").
As of March 21, 2014 (which date is the Closing Date) and prior to giving effect
to any additional Borrowings requested by the Borrowers to be made on the
Closing Date, the outstanding principal balance of the "Revolving Credit Loans"
(as defined in the Existing Credit Agreement) is $10,000,000 (the "Existing
Revolving Credit Loans"), the outstanding principal balance of the "Swing Line
Loans" (as defined in the Existing Credit Agreement) is $-0- (the "Existing
Swingline Loans"), the outstanding face amount of all "Letters of Credit" (as
defined in the Existing Credit Agreement) is $-0- (the "Existing Letters of
Credit") and the outstanding principal amount of the "Term Loans" (as defined in
the Existing Credit Agreement) is $62,688,888.86 (the "Existing Term Loans").
The Borrowers and the Guarantors have requested, and, subject to the terms and
conditions hereof, the Administrative Agent, the Swingline Lender, the LC Issuer
and the Lenders have agreed, that certain amendments be made to the existing
credit facilities under the Existing Credit Agreement, including but not limited
to an increase in the amount of certain of such credit facilities and the
extension of the maturity thereof, and that the Existing Credit Agreement be
amended and restated to provide for such amended credit facilities to the
Borrowers on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 1
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
"Accessions" shall have the meaning accorded to such term in the UCC.
"Account" or "Accounts" shall have the meaning accorded to such term in the UCC.
"Accounting Changes" means: (a) changes in accounting principles required by
GAAP consistently applied and implemented by the Parent and the Borrowers and
(b) changes in accounting principles recommended by the Parent's certified
public accountants and implemented by the Parent and the Borrowers.
"Actual/360 Basis" means on the basis of a 360‑day year and charged on the basis
of actual days elapsed for any whole or partial month in which interest is being
calculated.
"Adjusted Fixed Charge Coverage Ratio" means, as of any date of determination,
the ratio of (a) the remainder of (i) Consolidated EBITDAR, minus (ii) dividends
or distributions paid in cash (exclusive of the Closing Date Special Dividend),
minus (iii) the greater of (A) maintenance Capital Expenditures and
(B) $4,000,000, minus taxes paid in cash, to (b) the sum of (i) Consolidated
Financial Obligations plus (ii) Consolidated Rental Expense.
"Adjusted LIBO Rate" means the rate of interest per annum, rounded upward to the
nearest whole multiple of one‑hundredth of one percent (0.01%), obtained by
dividing (a) the LIBO Rate, by (b) a percentage equal to 100% minus the Reserve
Percentage.
"Administrative Agent" means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 15.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.
"Affiliate" means, with respect to any Person, (a) any Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, (b) any Person who is a
manager, director or officer of, partner in, trustee of, or blood or legal
relative, guardian or representative of the specified Person, or any Person who
acts or serves in a similar capacity with respect to the specified Person,
(c) any Person of which or whom the specified Person is a manager, director or
officer, partner, trustee, or blood or legal relative, guardian or
representative, or with respect to which or whom, the specified Person acts or
serves in a similar capacity; and (d) any Person who, directly or indirectly, is
the legal or beneficial owner of or Controls 25% or more of any class of equity
securities of the specified Person.
"Agent‑Related Persons" means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys‑in‑fact
of such Persons and Affiliates.
"Aggregate Commitments" means the sum of the Commitments of all the Lenders.
"Agreement" means this Second Amended and Restated Credit Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 2
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Allocated Loan Amount" means the amount set forth on Exhibit A for each Fee
Property which constitutes Collateral. For the avoidance of doubt, the
Non‑Mortgaged Properties do not have an Allocated Loan Amount.
"Alon Distributor Sales Agreement" means that certain Distributor Sales
Agreement dated effective as of November 26, 2012, between Alon USA, LP and
Southwest.
"Alon USA" means Alon USA Energy, Inc., a Delaware corporation (and, as of the
Closing Date, the indirect owner of all Equity Interests issued by the Parent).
"Amortization Payment Amount" means an amount equal to 1/60th of each Term Loan.
"Anti-Corruption Laws" means all laws, rules and regulations of any jurisdiction
applicable to any Loan Party or Alon USA or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
"Anti‑Terrorism Order" means the Executive Order 13224 issued on September 24,
2001.
"Applicable Margin" means the corresponding percentages per annum as set forth
below based on the Lease Adjusted Leverage Ratio:
Pricing Level
Lease Adjusted Leverage Ratio
Applicable Margin for Eurodollar Rate Loans and Letter of Credit Fees
Applicable Margin for Base Rate Loans
I
Greater than or equal to 4.00 to 1.00
2.75%
1.75%
II
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
2.50%
1.50%
III
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00
2.25%
1.25%
IV
Less than 3.00 to 1.00
2.00%
1.00%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a "Calculation Date") ten (10) Business Days after the day by which the
Borrowers are required to provide a Compliance Certificate pursuant to
Section 6.01(c) for the most recently ended fiscal quarter of the Borrowers;
provided that (a) the Applicable Margin shall be based on Pricing Level I until
the first Calculation Date occurring after the completion of the first full
fiscal quarter after the Closing Date (which Calculation Date, for the avoidance
of doubt, is ten (10) Business Days after August 14, 2014) and, thereafter, the
Pricing Level shall be determined by reference to the Lease Adjusted Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrowers preceding the applicable Calculation Date, and (b) if the Borrowers
fail to provide the Compliance Certificate as required by Section 6.01(c) for
the most recently ended fiscal quarter of the Borrowers preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level I until such time as an appropriate Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Lease Adjusted Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrowers preceding such Calculation Date.
The Applicable Margin shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Credit Extensions then existing or subsequently made or
issued.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 3
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 6.01(a), (b) or (c) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Loan Commitments are in effect, or (iii) any Credit
Extension is outstanding when such inaccuracy is discovered or such financial
statement or Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an "Applicable Period") than the Applicable Margin applied for such
Applicable Period, then (A) the Borrowers shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (B) the Applicable Margin for such Applicable Period shall be determined
as if the Lease Adjusted Leverage Ratio in the corrected Compliance Certificate
were applicable for such Applicable Period, and (C) the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
the accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.10. Nothing in
this paragraph shall limit the rights of the Administrative Agent and the
Lenders with respect to Sections 2.06(b) and 10.02 or any of their other rights
under this Agreement. The Borrowers' obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.
"Applicable Percentage" shall have the meaning set forth in Section 13.01(d).
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Approved Providers" means providers of insurance rated not less than A/X by
A.M. Best Company Inc. or otherwise approved by the Administrative Agent.
"Assignment and Assumption" means an Assignment and Assumption substantially in
the form of Exhibit B.
"Attorney Costs" means and includes all fees, expenses and disbursements of any
law firm or other external counsel.
"Audited Financial Statements" means the audited consolidated balance sheet of
Alon USA and its Subsidiaries (which Subsidiaries include, without limitation,
the Parent and the Borrowers and their Subsidiaries) for the fiscal year ended
December 31, 2012, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal year of Alon USA
and its Subsidiaries (which Subsidiaries include, without limitation, the Parent
and the Borrowers and their Subsidiaries), including the notes thereto.
"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, and (b) the date of termination of the
Revolving Credit Loan Commitment of each Lender to make Loans and the obligation
of the LC Issuer to make LC Credit Extensions pursuant to Section 10.02.
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Wells Fargo as its "prime
rate" and (c) the daily LIBO Rate for a one month Interest Period plus 1.50%.
The "prime rate" is a rate set by Wells Fargo based upon various factors
including Wells Fargo's costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate. Any change in such
rate announced by Wells Fargo shall take effect at the opening of business on
the day specified in the public announcement of such change.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 4
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
"Borrower" and "Borrowers" have the meanings specified in the introductory
paragraph hereto.
"Borrowing" means a Swingline Borrowing, a borrowing under the Term Loan
Commitment or a borrowing under the Revolving Credit Loan Commitment, as the
context may require.
"Business" means the business of owning, leasing and/or operating a Convenience
and Gas Station at each Property and the distribution and sale of motor fuels.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Texas, New York or California.
"Capital Assets" means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP consistently
applied.
"Capital Expenditures" means amounts paid or Indebtedness incurred by any
Borrower or any of its Subsidiaries in connection with (a) the purchase or lease
by any Borrower or any of its Subsidiaries of Capital Assets that would be
required to be capitalized and shown on the balance sheet of such Person in
accordance with GAAP consistently applied, including, without limitation or
duplication, maintenance capital, build‑out and new store expenditures, and
(b) the lease of any assets by any Borrower or any of its Subsidiaries as lessee
under any Synthetic Lease to the extent that such assets would have been Capital
Assets had the Synthetic Lease been treated for accounting purposes as a
Capitalized Lease.
"Capital Stock" means any common stock, partnership interest, membership
interest or other equity interest.
"Capitalized Leases" mean leases under which any Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP consistently applied.
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, LC Issuer or
Swingline Lender (as applicable) and the Lenders, as collateral for LC
Obligations or Obligations in respect of Swingline Loans, or obligations of the
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the LC Issuer or Swingline
Lender benefiting from such collateral shall agree in its Sole Discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the LC Issuer or Swingline
Lender (as applicable). "Cash Collateral" shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
"Cash Equivalents" means (a) securities issued or fully guaranteed or insured by
the United States government or any agency or instrumentality thereof which
mature within ninety (90) calendar days from the date of acquisition, (b) money
market securities and (c) time deposits and certificates of deposit which mature
within ninety (90) calendar days from the date of acquisition of any domestic
commercial bank having capital and surplus in excess of Two Hundred Million
Dollars ($200,000,000), which has, or the holding company of which has, a
commercial paper rating of at least A‑1 or the equivalent thereof by Standard &
Poors Corporation or P‑1 or the equivalent thereof by Moody's Investor Services.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 5
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
"Cash Management Bank" means Wells Fargo and its Affiliates and any other Person
that, at the time it enters into a Cash Management Agreement, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.
"Cash Management Obligations" means all obligations, indebtedness and
liabilities of the Borrowers and their Subsidiaries arising under any Secured
Cash Management Agreement, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and other amounts that accrue
after the commencement by or against any Borrower or any of its Subsidiaries of
any proceeding under any Debtor Relief Law naming such Borrower or any such
Subsidiary as the debtor in such proceeding, regardless of whether such
interest, fees or other amounts are allowed claims in such proceeding.
"Certificate of Title" means any certificate or document evidencing title.
"Certificated and Uncertificated Securities" shall have the meaning accorded to
such terms in the UCC.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.
"Change of Control" means any act or event (including any assignment, sale,
disposition, other Transfer or issuance) which results in, or with the passage
of time will (or in the case of any pledge, hypothecation or encumbrance would
upon realization thereon) result in (a) Alon USA owning, directly or indirectly,
less than 51% of each class of Capital Stock of the Parent issued and
outstanding, (b) the Parent owning directly less than 70% of each class of
Equity Interests of any Borrower issued and outstanding, or (c) the Borrowers
collectively owning, directly or indirectly, less than 100% of each class of
Equity Interests of GTS or any other Subsidiary of any Borrower issued and
outstanding.
"Chattel Paper" shall have the meaning accorded to such term in the UCC.
"Closing Date" means the initial date upon which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 15.01 (or, in
the case of Section 4.01(b), waived by the Person entitled to receive the
applicable payment).
"Closing Date Special Dividend" means dividends in the aggregate amount not to
exceed $40,000,000 declared and paid by the Borrowers to the Parent in cash on
the Closing Date.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 6
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Code" means the Internal Revenue Code of 1986, as amended and the rules and
regulations promulgated thereunder, each as amended or modified from time to
time.
"Collateral" means (a) all Fee Property, other than Store No. 218, (b) all
personal property, including, without limitation, Equipment, Inventory,
Fixtures, Accessions, General Intangibles (including Principal Agreements,
franchise agreements, Licenses and Leases), goods (as defined in the UCC),
Accounts, Certificates of Title, Money, Instruments, Capital Stock, Investment
Property, Documents, Chattel Paper, Deposit Accounts, letters of credit (as
defined in the UCC), Commodity Accounts, Commodity Contracts, Commercial Tort
Claims, Promissory Notes, Certificated and Uncertificated Securities, Financial
Assets, Securities Accounts, Securities Entitlements, Payment Intangibles and
Software, credit balances, deposits, bankers' acceptances, guaranties,
supporting obligations, letter‑of‑credit‑rights, credits, claims, chooses in
action, demands, liens, security interests, rights, insurance, awards,
compensation, remedies, title and interest in, to and in respect of other
Collateral, (c) all Collateral Revenues and (d) all other personal and real
property, in each case of any kind, wherever located, whether now owned or
hereafter acquired, including, without limitation, any of the same now or
hereafter existing, arising, held, sold, used or consumed in connection with the
Business or any Property and any other property, rights and interests which at
any time relate to, arise out of or in connection with the foregoing or which
come into the possession, custody or control of the Administrative Agent, on
behalf of the Secured Parties, or any of its agents, representatives, associates
or correspondents, for any purpose, and all products and Proceeds of the
foregoing.
"Collateral Assignment of Derivative Contract" means a collateral assignment of
interest rate protection agreement executed by any Borrower or Subsidiary, for
the benefit of the Administrative Agent, as agent for the Secured Parties, and
each other Person party thereto, with respect to any Derivative Contract.
"Collateral Documents" means the Guaranty, the Security Agreement, the
Mortgages, any Joinder Agreement, any other agreement, document or instrument
creating or perfecting rights in Cash Collateral pursuant to the provisions of
this Agreement or otherwise, any Collateral Assignment of Derivative Contract,
and any other security agreement, pledge agreement, Guarantee, mortgage, deed of
trust, deed to secure debt, assignment, collateral assignment, control
agreement, pledge, affirmation, consent, certificate, filing or other agreement,
document or instrument entered into from time to time to grant a Lien to secure
the Obligations (or any part thereof), and all other agreements, documents and
instruments, including, without limitation, UCC financing statements, required
to be executed or delivered from time to time pursuant to any Collateral
Document.
"Collateral Revenues" means, with respect to any Collateral, all interest,
income, dividends, distributions, rents, revenues, profits and earnings thereon
or other monies or revenues derived therefrom, including any such property
received in connection with any disposition of any Principal Agreement,
franchise agreement, License or Leases and all moneys which may become payable
or received under any policy insuring the Collateral or otherwise required to be
maintained under the Loan Documents (including return of unearned premium).
"Collected Balance" means the remainder of (a) the balance in the Operating
Account at the end of each Business Day after all debits and credits for that
Business Day have been posted minus (b) any amounts deposited in the Operating
Account that have not yet, based on the collection schedule used by Wells Fargo
from time to time, been credited.
"Commercial Tort Claims" shall have the meaning accorded to such term in the
UCC.
"Commitment" means, as to each Lender, its (a) Revolving Credit Loan Commitment,
if any, and (b) Term Loan Commitment, if any, in an aggregate principal amount
at any one time outstanding not to



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 7
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




exceed the amount set forth opposite such Lender's name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
"Commodity Account" shall have the meaning accorded to such term in the UCC.
"Commodity Contract" shall have the meaning accorded to such term in the UCC.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time.
"Compensation Period" shall have the meaning set forth in Section 2.09(c)(ii).
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C.
"Condemnation" means any taking of any property of any Borrower or Subsidiary by
any Governmental Authority.
"Conflict" or "Conflicting" means, with respect to any Contractual Obligation,
Organizational Document, Requirement of Law, Consent or Other Action or any
other item, any conflict with, breach of or default under, or any triggering of
rights, benefits or obligations under or in connection with (but only if and to
the extent that such triggering of rights, benefits or obligations is the
functional equivalent of the provision of a remedy as a result of any such
conflict, breach or default), any such item.
"Consent(s) and/or Other Action" means any consent, authorization, Judgment,
directive, approval, license, certificate, registration, permit, exception,
exemption, filing, notice, declaration or other action by, with or to any
Person.
"Consolidated" or "consolidated" means, with reference to any term defined
herein, that term as applied to the accounts of the Parent, the Borrowers and
their Subsidiaries, consolidated in accordance with GAAP consistently applied.
"Consolidated EBITDA" means, with respect to any Reference Period, an amount
equal to the sum of (a) Consolidated Pre‑Tax Income of the Borrowers and their
Subsidiaries for such period, plus (b) in each case to the extent deducted in
the calculation of such Person's Consolidated Pre‑Tax Income and without
duplication, (i) depreciation and amortization for such period, plus (ii) other
noncash charges for such period, plus (iii) Consolidated Total Interest Expense
for such period, plus (iv) extraordinary losses for such period, plus (v) other
non‑recurring cash expenses (to the extent reasonably approved by the
Administrative Agent) for such period, plus (vi) expenses incurred as part of
the financing contemplated by this Agreement for such period, plus (vii)
minority equity interest holders' interest in income of Subsidiaries, minus
(c) extraordinary gains for such period.
"Consolidated EBITDAR" means, for any Reference Period, the sum of (a) the
Consolidated EBITDA for such period, plus (b) Consolidated Rental Expense for
such period.
"Consolidated Financial Obligations" means, for any period, the sum of (a) all
scheduled payments of principal or mandatory redemption amounts and fees on
Indebtedness of the Borrowers and their Subsidiaries, excluding required and
permitted prepayments, but including Capitalized Leases and including Synthetic
Leases, due and payable during such period, plus (b) Consolidated Total Interest
Expense for such



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 8
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




period. Demand obligations shall be deemed to be due and payable during any
period during which such obligations are outstanding.
"Consolidated Funded Indebtedness" means, with respect to the Borrowers and
their Subsidiaries on a consolidated basis, the sum, without duplication, of
(a) the aggregate amount of Indebtedness of the Borrowers and their
Subsidiaries, on a consolidated basis, to the extent relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds or Indebtedness issued in connection with the conversion of any Capital
Stock, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), and (iii) Synthetic Leases and
Capitalized Leases, plus (b) Indebtedness of the type referred to in clause (a)
of another Person guaranteed by any Borrower or any of its Subsidiaries;
provided that, for the avoidance of doubt, clause (a)(i) above shall not include
any Derivative Contracts or operating leases.
"Consolidated Net Income (or Deficit)" means, for any Reference Period, the
consolidated net income (or deficit) of the Borrowers and their Subsidiaries,
after deduction of all expenses, taxes and other proper charges, determined in
accordance with GAAP consistently applied, after eliminating therefrom all
extraordinary non‑recurring items of income.
"Consolidated Pre‑Tax Income" means, for any Reference Period, Consolidated Net
Income (or Deficit) for such period plus, to the extent deducted from the
calculation of Consolidated Net Income (or Deficit), income tax paid or payable
for such period, determined in accordance with GAAP consistently applied.
"Consolidated Rental Expense" means, for any Reference Period, the sum of all
actual cash rental expense of the Borrowers and their Subsidiaries for such
period, determined on a consolidated basis, incurred under any Leases or other
rental agreements or leases of real or personal property, including space leases
and ground leases, other than obligations in respect of any Capitalized Leases
or any Synthetic Leases, less the sum of all actual cash rental income received
by the Borrowers and their Subsidiaries for such period.
"Consolidated Total Interest Expense" means, for any Reference Period, the
aggregate amount of cash interest accrued by the Borrowers and their
Subsidiaries during such period on all Indebtedness of the Borrowers and their
Subsidiaries outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or capitalized
(excluding interest expense accrued but not due or payable or paid on
Subordinated Debt payable to the Parent or Alon USA), including (a) payments
consisting of interest in respect of any Capitalized Lease or any Synthetic
Lease, (b) commitment fees and letter of credit fees incurred in connection with
the borrowing of money (including, without limitation, amounts due under
Section 2.07) and (c) facility fees, balance deficiency fees and similar fees or
expenses in connection with the borrowing of money.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, document, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound, and shall include, without limitation, any obligation under
or in connection with any Principal Agreement, Instrument, Document or General
Intangible.
"Contribution Agreement" means that certain Amended and Restated Contribution
and Indemnification Agreement, dated as of the date hereof, among the Borrowers
and GTS.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 9
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




or otherwise. "Controlling", "Controlled by" and "under common Control with"
have meanings correlative thereto.
"Convenience and Gas Station" means a particular convenience store, gas station
and or food restaurant or counter at a particular location that is owned or
operated by any of the Borrowers or its Subsidiaries.
"Credit Extension" means each of the following: (a) a Borrowing and (b) an LC
Credit Extension.
"Current Filings" shall have the meaning accorded to such term in Section 5.20.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means (a) any event or condition that, with the giving of any notice,
the passage of time or both, would be an Event of Default or (b) any Event of
Default.
"Default Rate" means an interest rate equal to the Interest Rate plus 2.00%.
"Defaulting Lender" means, subject to Section 3.07(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, the Term
Loans, participations in LC Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the LC Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrowers, the Administrative Agent, the LC Issuer or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation, in form and substance satisfactory to the
Administrative Agent and the Borrowers, by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 10
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
3.07(b)) upon delivery of written notice of such determination to the Borrowers,
the LC Issuer, the Swingline Lender and each Lender.
"Deposit Account" or "Deposit Accounts" shall have the meaning accorded to such
term in the UCC.
"Derivative Contracts" means, with respect to any Person, every obligation of
such Person under any forward contract, futures contract, swap, option or other
financing agreement or arrangement (including, without limitation, caps, floors,
collars and similar agreements), the value of which is dependent upon interest
rates, currency exchange rates, commodities or other indices.
"Designated Account" means the Borrowers' account no. xxx-xxx7241 maintained at
Wells Fargo.
"Disposition" or "Dispose" means, with respect to any property, assets,
obligations or other items, the sale, assignment, conveyance, pledge, Grant,
encumbrance, transfer, license, lease, gift, abandonment or other disposition
(including any sale and leaseback transaction) thereof by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
"Document" shall have the meaning accorded to such term in the UCC.
"Dollar" and the sign "$" mean lawful money of the United States.
"Eligible Contract Participant" means an "eligible contract participant" as
defined in the Commodity Exchange Act and the regulations thereunder.
"Environmental Laws" means all present and future Laws or Requirements of Law,
in each case relating to the protection of human health and safety or the
environment, including, without limitation, (a) all Laws or Requirements of Law
pertaining to reporting, licensing, permitting, investigation and remediation of
emissions, discharges, releases or threatened releases of hazardous materials,
chemical substances, pollutants, contaminants or hazardous or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the presence, generation,
discharge, release, removal, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of chemical substances,
pollutants, emissions, contaminants or hazardous, radioactive or toxic
substances, materials or wastes, whether solid, liquid or gaseous in nature; and
(b) all Laws or Requirements of Law pertaining to the protection of the health
and safety of employees of the public.
"Environmental Liabilities Agreement" means the Environmental Liabilities
Agreement by and among the Borrowers and the Administrative Agent, dated as of
the date hereof, as the same may be amended, restated, modified or otherwise
supplemented from time to time.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b)  the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 11
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Equipment" shall have the meaning accorded to such term in the UCC.
"Equity Interests" means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.
"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on the
LIBO Rate.
"Event of Default" shall have the meaning specified in Section 10.01.
"Excluded Swap Obligation" means, with respect to any Guarantor individually
determined by the Administrative Agent on a Guarantor by Guarantor basis, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor's failure for any
reason to constitute an Eligible Contract Participant at the time the Guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
"Excluded Taxes" means, with respect to the Administrative Agent, the LC Issuer,
the Swingline Lender, any Lender or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party or Alon USA, (a) taxes
imposed on or measured by its overall net income (however



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 12
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




denominated), and franchise or margin taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Loan Party or Alon
USA is located, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrowers), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender's failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from a Loan
Party or Alon USA with respect to such withholding tax pursuant to Section
3.01(a), and (d) any U.S. federal withholding Taxes imposed as a result of a
Lender or the LC Issuer failing to comply with FATCA.
"Existing Credit Agreement" has the meaning assigned thereto in the Statement of
Purpose.
"Existing Letters of Credit" means those letters of credit existing on the
Closing Date and identified on Schedule 1.01.
"Existing Revolving Credit Loans" has the meaning assigned thereto in the
Statement of Purpose.
"Existing Term Loans" has the meaning assigned thereto in the Statement of
Purpose.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
member banks of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
"Fee Letter" means the letter agreement, dated as of January 24, 2014, among the
Borrowers and Wells Fargo, as the same may be amended, restated, modified or
otherwise supplemented from time to time.
"Fee Property" means each of the real properties in which any Borrower or any of
its Subsidiaries owns a fee interest at any time on or after the Closing Date
and upon which any Borrower operates any portion of the Business, each such Fee
Property owned as of the Closing Date being listed on Exhibit E (as such
Exhibit E may be amended from time to time in accordance with this Agreement).
"Filing Collateral" means all Collateral and all other property with respect to
which a security interest may be perfected by the filing of a financing
statement under the UCC.
"Filing Offices" means the filing offices listed on Exhibit F.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 13
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Financial Assets" shall have the meaning accorded to such term in the UCC.
"Financing Statements" means financing statements on form UCC‑1 naming each
Borrower or Subsidiary, as applicable, as debtor, and the Administrative Agent,
for the benefit of the Secured Parties, as secured party and describing the
applicable collateral.
"Fixed Charge Coverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated EBITDAR, divided by (b) the sum of (i) Consolidated
Financial Obligations plus (ii) Consolidated Rental Expense.
"Fixtures" shall have the meaning accorded to such term in the UCC.
"Flood Insurance Laws" shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto, 
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto, in each case, together with all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
implementing or interpreting any of the foregoing, as amended or modified from
time to time.
"Flow‑Through Entity" means an entity that (a) for U.S. federal income tax
purposes constitutes an "S corporation" (within the meaning of Section 1361 of
the Code), a "partnership" (within the meaning of Section 7701(a)(2) of the
Code) or an entity treated as a partnership or treated as "disregarded entity"
for U.S. federal income tax purposes or a member of an affiliated group of
corporations which files a consolidated federal income tax return, other than a
"publicly traded partnership" (as defined in Section 7704 of the Code) (a
"Federal Flow‑Through Entity") and (b) for state and local jurisdictions is
subject to treatment on a basis under applicable state or local income tax law
substantially similar to a Federal Flow‑Through Entity.
"Foreign Lender" means a Lender that is resident or organized under the Laws of
a jurisdiction other than the United States.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States, or any Governmental Authority that succeeds to any of its principal
functions.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender's Pro Rata Share of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender's Pro Rata Share of the Swingline Loans
other than Swingline Loans as to which such Defaulting Lender's participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"GAAP" or "generally accepted accounting principles" means generally accepted
accounting principles in effect in the United States of America from time to
time and subject to Section 1.03.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 14
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"General Intangible" or "General Intangibles" shall have the meaning accorded to
such term in the UCC.
"Governmental Authority" means the government of the United States or any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supranational bodies such as the
European Union of the European Central Bank).
"Grant" or "Grants" or "Granting" shall include to grant, assign, pledge,
transfer, convey, set over and dispose.
"GTS" has the meaning specified in introductory paragraph hereto.
"Guarantee" means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such primary obligor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term "Guarantee" as a verb has a corresponding meaning.
"Guarantors" means, collectively, Alon USA, the Parent, GTS and each other
present or future Subsidiary of any Borrower.
"Guaranty" means that certain Amended and Restated Guaranty executed by the
Guarantors in favor of the Administrative Agent, for the benefit of the Secured
Parties, dated as of the date hereof, as the same may be amended, restated,
modified or otherwise supplemented from time to time.
"Hazardous Material" means any material or substance that, whether by its nature
or use, is now or hereafter defined as a hazardous waste, hazardous substance,
pollutant or contaminant under any Environmental Laws, or which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous and which is now and hereafter regulated under
any Environmental Laws, or which is or contains petroleum, gasoline, diesel fuel
or another petroleum hydrocarbon product.
"Hedge Bank" means Wells Fargo or any of its Affiliates or any other Person
that, at the time it enters into a Derivate Contract permitted under this
Agreement, is a Lender or an Affiliate of a Lender or the



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 15
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Administrative Agent or any Affiliate of the Administrative Agent, in each case
in its capacity as a party to such Derivative Contract.
"Hedge Termination Value" means, in respect of any one or more Derivative
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivative Contracts, (a) for any date on or
after the date such Derivative Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Derivative Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivative Contracts (which
may include a Lender or any Affiliate of a Lender).
"Honor Date" has the meaning specified in Section 2.11(c)(i).
"Incremental Term Loan" has the meaning specified in Section 2.14(a).
"Incremental Term Loan Commitment" has the meaning specified in Section 2.14(a).
"Incremental Term Loan Effective Date" has the meaning specified in Section
2.14(a).
"Incremental Term Loan Lender" has the meaning specified in Section 2.14(a).
"Indebtedness" means, as to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
(a)    every obligation of such Person for money borrowed,
(b)    every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses,
(c)    every reimbursement obligation of such Person with respect to letters of
credit, bankers' acceptances or similar facilities issued for the account of
such Person,
(d)    every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith and for which such Person maintains sufficient reserves
in accordance with GAAP consistently applied),
(e)    every obligation of such Person under any Capitalized Lease,
(f)    every obligation of such Person under any Synthetic Lease,
(g)    all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
"receivables"), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of receivables as a non-recourse financing
arrangement, and



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 16
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




together with any obligation of such Person to pay any discount, interest, fees,
indemnities, penalties, recourse, expenses or other amounts in connection
therewith,
(h)    every obligation of such Person (an "equity related purchase obligation")
to purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person or any rights measured by the value of such Capital Stock,
(i)    every obligation of such Person under any Derivative Contract,
(j)    every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person's
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable Law, and
(k)    every Guarantee.
The "amount" or "principal amount" of any Indebtedness at any time of
determination represented by (i) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP consistently
applied, (ii) any Capitalized Lease shall be the principal component of the
aggregate of the rental obligation under such Capitalized Lease payable over the
term thereof that is not subject to termination by the lessee, (iii) any sale of
receivables shall be the amount of unrecovered capital or principal investment
of the purchaser (other than any Borrower or any of its wholly‑owned
Subsidiaries) thereof, excluding amounts representative of yield or interest
earned on such investment, (iv) any Synthetic Lease shall be the stipulated loss
value, termination value or other equivalent amount, (v) any Derivative Contract
shall be Hedge Termination Value, (vi) any equity related purchase obligation
shall be the maximum fixed redemption or purchase price thereof inclusive of any
accrued and unpaid dividends to be comprised in such redemption or purchase
price and (vii) any Guarantee shall be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
"Indemnified Liabilities" shall have the meaning set forth in Section 15.05.
"Indemnified Taxes" means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
or Alon USA under any Loan Document and (b) to the extent not otherwise
described in clause (a) preceding, Other Taxes.
"Indemnitees" shall have the meaning set forth in Section 15.05.
"Information" shall have the meaning set forth in Section 15.08.
"Initial Term Loan" means the Term Loans made, or to be made, to the Borrowers
on the Closing Date pursuant to Section 2.02 (and shall include the Existing
Term Loans).
"Instrument" or "Instruments" shall have the meaning accorded to such term in
the UCC.
"Insurance Proceeds" means, at any time, all insurance proceeds or payments to
which any Loan Party may be or become entitled under the insurance policies
required to be maintained pursuant to the Loan



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 17
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Documents, including pursuant to title insurance or by reason of any casualty or
otherwise with respect to a Property, in each case plus (a) the amounts of any
deductibles paid under such insurance policies and (b) if any Loan Party fails
to maintain any of the insurance policies required under the Loan Documents, the
amounts that would have been available with respect to such casualty had such
Loan Party maintained such insurance policies.
"Insurance Requirements" means the insurance requirements set forth in
Section 6.07 and Schedule 6.07.
"Interest Payment Date" means, (a) as to any Revolving Credit Loan that is a
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan and the Maturity Date, (b) as to any Base Rate Loan (including Swingline
Loans), each Payment Date, and (c) as to any Term Loan, each Payment Date.
"Interest Period" means, as to each Loan that is a Eurodollar Rate Loan, the
period commencing on the date such Loan is disbursed and ending on the date one,
three or six months thereafter as specified in the applicable Loan Notice;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Loan that is a Eurodollar Rate Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(b)    any Interest Period pertaining to a Loan that is a Eurodollar Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
"Interest Rate" means (a) with respect to Revolving Credit Loans and Term Loans,
a variable interest rate per annum equal to the Applicable Margin plus the
Adjusted LIBO Rate, or a variable interest rate per annum equal to the Base Rate
plus the Applicable Margin; and (b) with respect to Swingline Loans, a variable
interest rate per annum equal to the Base Rate plus the Applicable Margin.
"Inventory" shall have the meaning accorded to such term in the UCC.
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or substantially all of the assets of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
"Investment Property" shall have the meaning accorded to such term in the UCC.
"IP Rights" shall have the meaning set forth in Section 5.24.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 18
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"IPO" means an initial public offering of Capital Stock of the Parent registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended.
"IRS" means the United States Internal Revenue Service.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998," published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Documents" means, with respect to any Letter of Credit, the Letter of
Credit Application and any other agreement, document or instrument entered into
by the LC Issuer and the applicable Borrower (or any Subsidiary) or in favor of
the LC Issuer and relating to such Letter of Credit.
"Joinder Agreement" means a joinder agreement in form and substance satisfactory
to the Administrative Agent pursuant to which, among other things, each
Subsidiary of a Borrower formed or acquired after the Closing Date becomes a
party to and obligated under this Agreement, the Guaranty and the Security
Agreement, guarantees the payment and performance of the Obligations and Grants
to the Administrative Agent, for the benefit of the Secured Parties, a Lien on
all of its real and personal property as security for the payment and
performance of the Obligations.
"Judgment" means any order, decision, decree, award or injunction of any
Governmental Authority.
"Late Payment Charge" shall have the meaning accorded to such term in
Section 2.06(b).
"Laws" means, collectively, all international, foreign, Federal, state and local
laws, statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
"LC Advance" means, with respect to each Lender with a Revolving Credit Loan
Commitment, such Lender's funding of its participation in any LC Borrowing in
accordance with its Pro Rata Share.
"LC Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Loan.
"LC Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
"LC Issuer" means (a) with respect to Letters of Credit issued hereunder on or
after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or any
successor thereto and (b) with respect to the Existing Letters of Credit, Wells
Fargo, in its capacity as issuer thereof.
"LC Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 19
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
"Lead Arranger" means Wells Fargo, in its capacity as lead arranger and
syndication agent.
"Lease" or "Leases" means any lease covering all or a portion of any Property
and any other leases to which any Borrower or Subsidiary is a party or in which
any Borrower or Subsidiary owns an interest, other than a Personal Property
Lease.
"Lease Adjusted Leverage Ratio" means, as of any date of determination, the
ratio of (a) the sum of (i) the remainder of (A) Consolidated Funded
Indebtedness outstanding on such date, minus (B) the lesser of (1) unencumbered
cash and Cash Equivalents in excess of $5,000,000 and (2) $12,000,000, plus
(ii) Consolidated Rental Expense multiplied by eight (8), to (b) Consolidated
EBITDAR.
"Leasehold Property" means each of the real properties in which any Borrower or
Subsidiary owns a leasehold or subleasehold interest and upon which any Borrower
or Subsidiary operates any portion of the Business, each such Leasehold Property
as of the Closing Date being listed on Exhibit G (as such Exhibit G may be
amended from time to time in accordance with this Agreement).
"Lender" and "Lenders" have the meanings specified in the introductory paragraph
hereto and include the Swingline Lender. Unless otherwise specified, the term
"Lenders" also includes the LC Issuer.
"Lender Joinder Agreement" means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
an Incremental Term Loan Lender making an Incremental Term Loan in accordance
with Section 2.14.
"Lending Office" means, as to any Lender, the office or offices of such Lender
designated by such Lender in writing to the Borrowers and the Administrative
Agent from time to time.
"Letter of Credit" means any standby letter of credit issued hereunder and the
Existing Letters of Credit.
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the LC Issuer.
"Letter of Credit Expiration Date" means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
"Letter of Credit Fee" has the meaning specified in Section 2.11(h).
"Letter of Credit Sublimit" means Five Million Dollars ($5,000,000). The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit Loan
Commitments.
"LIBO Rate" means, for any Interest Period, the rate of interest, rounded upward
to the nearest whole multiple of one‑hundredth of one percent (0.01%), quoted by
the Administrative Agent for LIBOR‑based loans as the London Inter‑Bank Offered
Rate for deposits in U.S. Dollars for Interest Periods of one (1) month at
approximately 9:00 a.m. two (2) Business Days prior to commencement of such
Interest Period.
"License" or "Licenses" means any license, permit, directive, authorization,
approval or stipulation required to operate the Business at any location.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 20
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Lien" means any interest in property, in each case securing an obligation owed
to, or a claim by, a Person other than the owner of the property subject thereto
(including, without limitation, any lien (statutory or other), security
interest, encumbrance, charge, right of set off or offset or other preferential
arrangement of any kind or nature, any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
"Litigation" means any action, proceeding, litigation, investigation,
arbitration, mediation, claim or Judgment.
"Loan" or "Loans" means an extension of credit by a Lender to the Borrowers
under Article II in the form of a Term Loan, a Revolving Credit Loan or a
Swingline Loan, and, collectively, all of the foregoing.
"Loan Documents" means this Agreement, each Note, each Issuer Document, each of
the Collateral Documents, the Environmental Liabilities Agreement, the Fee
Letter, each Request for Credit Extension, each Joinder Agreement and any other
note, security agreement, pledge agreement, mortgage, deed of trust, deed to
secure debt, any guarantee of the Obligations, collateral assignments, control
agreement, subordination agreement (including any subordination agreement
relating to any Subordinated Debt) and other Contractual Obligations,
certificates, filings (including financing statements) and recordings executed,
delivered or filed in connection with this Agreement or any other Loan Document,
including any amendments, supplements, renewals, extensions, restatements or
replacements thereof, executed between or among any one or more of the Loan
Parties or Alon USA and the Administrative Agent or the Lenders or executed by
any one or more of the Loan Parties or Alon USA for the benefit of
Administrative Agent and/or the Lenders.
"Loan Management Service" means any treasury and/or loan management service
offered by Wells Fargo and in effect for the Operating Account through which
loans and payments thereon may be initiated automatically from time to time as
permitted pursuant to the terms of this Agreement, including but not limited to
Stagecoach Sweep® ‑ Credit Sweep; provided, however, that any of the
Administrative Agent, the Swingline Lender, Wells Fargo or any Borrower at any
time may terminate the Loan Management Service in its Sole Discretion by giving
notice to each of the Administrative Agent, the Swingline Lender, Wells Fargo
and the Borrowers.
"Loan Notice" means a notice of a Revolving Credit Loan Borrowing, a Swingline
Borrowing, and/or a Term Loan Borrowing, which shall be substantially in the
form of Exhibit H.
"Loan Parties" means, collectively, the Borrowers and the Guarantors other than
Alon USA.
"Loss" means any casualty or Condemnation.
"Loss Proceeds" means all Insurance Proceeds or awards with respect to any Loss.
"Margin Stock" shall have the meaning accorded to such term in Regulation U, T
or X of the Board of Governors of the Federal Reserve System, as amended.
"Material Adverse Effect" means, a material adverse change in, or a material
adverse effect on, (a) the Borrowers and their Subsidiaries taken as a whole,
(b) the business, results of operations, condition (financial or otherwise),
assets or liabilities (actual or contingent) of the Borrowers and their
Subsidiaries taken as a whole, (c) the ability of any of the Loan Parties or
Alon USA to perform any of its respective obligations under the Loan Documents,
(d) the rights and remedies of the Administrative Agent, the LC Issuer or the
Lenders under any of the Loan Documents or (e) the legality, validity, binding
effect or enforceability of any of the Loan Documents.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 21
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Maturity Date" means March 14, 2019.
"Maximum Liability" shall have the meaning set forth in Section 13.01(b).
"Maximum Revolving Credit Loan Commitment" means Ten Million Dollars
($10,000,000), as such amount may be reduced from time to time in accordance
with Section 2.01(b). Each Lender's Pro Rata Share of the initial Maximum
Revolving Credit Loan Commitment is set forth opposite such Lender's name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
"Maximum Term Loan Commitment" means One Hundred Ten Million Dollars
($110,000,000). Each Lender's Pro Rata Share of the Maximum Term Loan Commitment
is set forth opposite such Lender's name on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
"Maximum Rate" shall have the meaning set forth in Section 15.10.
"Money" shall have the meaning accorded to such term in the UCC.
"Mortgage" means any fee or leasehold mortgage or deed of trust, assignment of
leases and rents and fixture filing, including any amendments, amendments and
restatements, modifications, supplements, renewals, extensions replacements
thereof, executed by any Borrower or Subsidiary for the benefit of the
Administrative Agent, as agent for the Secured Parties and relating to any
Property, and such term also includes any amendment, restatement, modification
or other supplement from time to time to any "Mortgage" (as defined in the
Existing Credit Agreement) previously executed in connection with the Existing
Credit Agreement.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions or, during the preceding five plan
years, has made or been obligated to make contributions.
"Net Cash Proceeds" means, if in connection with (a) an asset disposition, cash
proceeds net of (i) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by any Borrower or Subsidiary in connection therewith (in each case, paid to
non‑Affiliates), (ii) transfer taxes, (iii) amounts payable to holders of senior
Liens on such asset (to the extent such Liens constitute Permitted Liens
hereunder), if any, and (iv) an appropriate reserve for income taxes in
accordance with GAAP established in connection therewith, (b) the issuance or
incurrence of Indebtedness, cash proceeds net of attorneys' fees, investment
banking fees, accountants' fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith, or
(c) an equity issuance, cash proceeds net of underwriting discounts and
commissions and other reasonable costs paid to non‑Affiliates in connection
therewith.
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Non-Mortgaged Properties" means, collectively, the Leasehold Properties not
encumbered by Mortgages.
"Non-Paying Borrower" shall have the meaning set forth in Section 13.01(d).



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 22
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Note(s)" means (a) individually, each promissory note made by the Borrowers in
favor of a Lender evidencing Revolving Credit Loans, Term Loans or Swingline
Loans, as applicable, made by such Lender, substantially in the forms attached
hereto as Exhibit I‑1, I‑2 and I‑3, and (b) collectively, all of the foregoing,
as the same may be amended, restated, modified or otherwise supplemented from
time to time.
"Obligations" means all advances to, and debts, liabilities, obligations of, any
Loan Party or Alon USA arising under any Loan Document or otherwise with respect
to any Loan or Letter of Credit or other obligations and liabilities of any Loan
Party or Alon USA to the Administrative Agent, LC Issuer or any Lender (or in
the case of any Derivative Contract or Secured Cash Management Agreement, any
Affiliate of any Lender), whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, and any future advances thereon, renewals, extensions,
modifications, amendments, substitutions and consolidations thereof, including,
without limitation, each Loan Party's obligations to pay (or reimburse the
Administrative Agent, the LC Issuer and Lenders for) all reasonable costs and
expenses (including reasonable Attorney Costs) incurred by the Administrative
Agent, the LC Issuer or Lenders in obtaining, maintaining, protecting and
preserving their interest in the Collateral or its security interest therein,
foreclosing, retaking, holding, preparing for sale or lease, selling or
otherwise disposing or realizing on the Collateral or in exercising their rights
hereunder or as secured party under the UCC, any other applicable Law or Loan
Document, and including, without limitation, interest and fees that accrue after
the commencement by or against any Loan Party or Alon USA of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that "Obligations" of a Loan Party or Alon
USA shall not include any Excluded Swap Obligations of such Loan Party or Alon
USA.
"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.
"Operating Account" means the Designated Account or any other deposit account
which the Borrowers, the Swingline Lender and the Administrative Agent agree
shall be the Operating Account.
"Organizational Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation or certificate of formation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non‑U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and limited liability
company agreement or operating agreement; (c) with respect to any trust, the
declaration of trust, trust agreement or other applicable agreement of formation
or governance of such trust; and (d) with respect to any partnership, joint
venture, business trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, document, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.
"Other Taxes" means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a Lien under, or otherwise with respect to, any Loan Document.
"Outstanding Amount" means, (a) with respect to Revolving Credit Loans,
Swingline Loans and Term Loans, as applicable, on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans, Swingline Loans and



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 23
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Term Loans, as the case may be, occurring on or prior to such date, and (b) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to any LC Credit Extension occurring on such date
and any other changes in the aggregate amount of the LC Obligations as of such
date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.
"Parent" has the meaning specified in the introductory paragraph hereto.
"Patriot Act" shall have the meaning set forth in Section 15.22.
"Participant" shall have the meaning specified in Section 15.07(e).
"Participant Register" shall have the meaning set forth in Section 15.07(f).
"Paying Borrower" shall have the meaning set forth in Section 13.01(d).
"Payment Date" means (a) the last day of each calendar quarter (the first such
Payment Date being March 31, 2014), and (b) the Maturity Date.
"Payment Intangibles" shall have the meaning accorded to such term in the UCC.
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute or, in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
"Permitted Distributions" shall have the meaning specified in Section 7.06.
"Permitted Liens" shall have the meaning specified in Section 7.01.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Personal Property Lease" means any lease of equipment or other personal
property deemed an operating lease under GAAP consistently applied.
"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
"Post-Closing Fee Property" means each Fee Property owned by a Borrower as of
the Closing Date and identified as a "Post-Closing Fee Property" on Exhibit E
attached hereto (which Fee Properties have not been appraised by the
Administrative Agent as of the Closing Date).
"Principal Agreement" or "Principal Agreements" means (a) any contract or other
agreement, written or oral, of any Loan Party involving monetary liability of or
to any such Person in an amount in excess of $4,000,000 per annum or (b) any
other contract or agreement, written or oral, of any Loan Party or any of



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 24
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




its Subsidiaries the failure to comply with which could reasonably be expected
to have a Material Adverse Effect, and in any event (and notwithstanding the
foregoing) includes, without limitation, the Southland Licensing Agreement and
the Alon Distributor Sales Agreement.
"Pro Rata Share" means, with respect to each Lender, as to each applicable type
of Commitment (i.e., Term Loan Commitment or Revolving Credit Loan Commitment),
at any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the applicable type of
Commitment of such Lender at such time and the denominator of which is the
aggregate amount of the applicable type of Commitments of all Lenders at such
time; provided that if the commitment of each Lender to make Loans and the
obligations of the LC Issuer to make LC Credit Extensions have been terminated
pursuant to Section 10.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
The parties acknowledge that a Lender may have a different Pro Rata Share for
different types of Commitments and may, in fact, have a Pro Rata Share of zero
percent (0%) as to one or more types of Commitments. Whenever the term "Pro Rata
Share" is used herein, it shall mean the applicable Lender's applicable Pro Rata
Share, as the context requires, such determination to be made by the
Administrative Agent in its Sole Discretion.
"Proceeds" shall include Insurance Proceeds, Loss Proceeds, "proceeds",
"products" and "commingled goods" within the meaning accorded to such term in
the UCC.
"Promissory Notes" shall have the meaning accorded to such term in the UCC.
"Property" or Properties" means, individually, a (a) Fee Property, or
(b) Leasehold Property, and, collectively, any two (2) or more of the foregoing.
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, any Loan
Party or Alon USA that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
Eligible Contract Participant and can cause another Person to qualify as an
Eligible Contract Participant at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Real Estate Collateral Requirements" means, with respect to each Fee Property
other than Store No. 218, each of the following:
(a)    evidence that counterparts of the Mortgage for such Fee Property have
been duly executed, acknowledged and delivered and that such Mortgage is in form
suitable for filing or recording in all appropriate filing or recording offices
in order to create a valid first and subsisting mortgage Lien on the property
described therein in favor of the Administrative Agent to secure the Obligations
and that all filing, documentary, stamp, intangible and recording taxes and fees
have been paid in full or an amount sufficient to pay any such taxes and fees in
full has been deposited with the Administrative Agent or Title Company;
(b)    a fully paid American Land Title Association Lender's Extended Coverage
title insurance policy (or marked commitment to issue the same) (the "Mortgage
Policy") with customary endorsements and in amounts reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring each Mortgage to be
a valid first and subsisting mortgage Lien on the property described therein,
free



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 25
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




and clear of all defects (including, but not limited to, filed mechanics' and
materialmen's Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other customary affirmative insurance and such coinsurance
and direct access reinsurance as the Administrative Agent may deem reasonably
necessary or desirable;
(c)    an American Land Title Association/American Congress on Surveying and
Mapping form survey, for which all necessary fees (where applicable) have been
paid, certified to the Administrative Agent and the issuer of the applicable
Mortgage Policy in a manner reasonably satisfactory to the Administrative Agent
by a land surveyor duly registered and licensed in the State in which the
property described in such survey is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off‑site
improvements, the location of any recorded easements, parking spaces, recorded
rights of way, building set‑back lines and other dimensional regulations and the
existence of any encroachments, either by such improvements or on such property,
and other matters that would be disclosed by an accurate survey complying with
the Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys,
jointly established and adopted by ALTA and the National Society of Professional
Surveyors in 2005;
(d)    engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance satisfactory to the Administrative
Agent and the Required Lenders;
(e)    a flood insurance policy in an amount equal to the lesser of the maximum
amount secured by the applicable Mortgage or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Loan Documents, or
evidence satisfactory to the Administrative Agent that none of the improvements
located on such land is located in a flood hazard area;
(f)    evidence reasonably satisfactory to the Administrative Agent of the
insurance required by the terms of the applicable Mortgage and this Agreement,
in each case reflecting the Administrative Agent on behalf of the Secured
Parties as mortgagee, additional insured or lender loss payee, as applicable;
(g)    an appraisal of such Fee Property complying with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989,
which appraisal shall be from a Person and in form and reasonably acceptable to
the Administrative Agent and the Required Lenders and all of which appraisals
shall reflect an aggregate fair market value of all such Fee Properties which
are subject to a valid first and subsisting mortgage Lien as referred to in
clause (a) above of at least $169,500,000;
(h)    to the extent not included in the applicable Mortgage Policy, evidence
reasonably satisfactory to the Administrative Agent (i) of the identity of all
taxing authorities and utility districts (or similar authorities) having
jurisdiction over such property or any portion thereof, and (ii) that all taxes,
standby fees and any other similar charges have been paid, including copies of
receipts or statements marked "paid" by the appropriate authority, or an amount
sufficient to pay any such taxes and fees in full has been deposited with the
Administrative Agent or Title Company;
(i)    a local counsel opinion from counsel in the State in which the property
is located addressed to the Administrative Agent, the Lenders and the other
Secured Parties regarding the enforceability of the Mortgage and such other
customary matters as reasonably requested by the Administrative Agent and its
counsel;



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 26
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(j)    evidence that the grant deed with respect to the applicable property has
been duly executed, acknowledged and delivered and has been filed or recorded,
or is in form suitable for filing or recording, in the appropriate filing or
recording office and that all filing, documentary stamp, intangible and
recording taxes and fees have been paid in full or an amount sufficient to pay
such taxes and fees in full has been deposited with the Administrative Agent or
Title Company;
(k)    a zoning compliance letter with respect to the property in scope, form
and substance satisfactory to the Administrative Agent;
(l)    evidence that all applicable consents, licenses and permits with respect
to the acquisition of the property and the business to be conducted thereon have
been obtained by the applicable Borrower or Subsidiary, or applications have
been submitted therefor, together with evidence of payment of all fees with
respect to such applications, in each case satisfactory to the Administrative
Agent;
(m)    (i) "Life of Loan" Federal Emergency Management Agency Standard Flood
Hazard determinations, and (ii) notices, in the form required under the Flood
Insurance  Laws, about special flood hazard area status and flood disaster
assistance duly executed by each applicable Loan Party; and
(n)    evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid first and
subsisting mortgage Lien (subject to Permitted Liens) on such Fee Property has
been taken.
"Recipient" means (a) the Administrative Agent, (b) the LC Issuer, (c) the
Swingline Lender, or (d) any Lender, as applicable.
"Reduction Amount" is defined in Section 2.04(d).
"Reference Period" means, as of any date of determination, the period of four
(4) consecutive fiscal quarters of the Borrowers and their Subsidiaries ending
on such date, or if such date is not a fiscal quarter end date, the period of
four (4) consecutive fiscal quarters most recently ended (in each case treated
as a single accounting period).
"Refinancing Conditions" means, with respect to the extension, renewal,
replacement or refinancing of any Indebtedness, satisfaction of each of the
following conditions:


(a)    the principal amount of such Indebtedness is not increased at the time of
such extension, renewal, replacement or refinancing;
(b)    the final maturity date and weighted average life of such extension,
renewal, replacement or refinancing shall not be prior to or shorter than that
applicable to the Indebtedness prior to such extension, renewal, replacement or
refinancing; and
(c)    any extension, renewal, replacement or refinancing of any Subordinated
Debt shall be (i) on subordination terms at least as favorable to the
Administrative Agent and the Lenders, (ii) no more restrictive on any Loan Party
than the Subordinated Debt being extended, renewed, replaced or refinanced and
(iii) in an amount not less than the amount outstanding at the time of such
extension, renewal, replacement or refinancing.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 27
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Register" shall have the meaning set forth in Section 15.07(c).
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
"Reinvestment Period" shall have the meaning set forth in Section 2.04(c)(v).
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.
"Release Date" shall have the meaning set forth in Section 12.11.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
"Request for Credit Extension" means (a) with respect to a Borrowing, a Loan
Notice, and with respect to Swingline Borrowings, any request initiated through
the Loan Management Service, and (b) with respect to an LC Credit Extension, a
Letter of Credit Application.
"Required Lenders" means, as of any date of determination, Lenders having in the
aggregate more than fifty percent (50%) of the sum of (a) the aggregate amount
of the Revolving Credit Loan Commitments plus (b) the aggregate outstanding
principal amount of the Term Loans, or if the Commitments of each Lender to make
Loans has been terminated pursuant to Section 10.02, Lenders holding in the
aggregate more than fifty percent (50%) of the Total Outstandings (with the
aggregate amount of each Lender's risk participation in LC Obligations and
Swingline Loans being deemed "held" by such Lender for purposes of this
definition); provided that (i) at all times during which there are two or more
Lenders, "Required Lenders" must include at least two Lenders, and (ii) the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
"Requirement of Law" or "Requirements of Law" means any License, Judgment,
Consent or Other Action, requirement, direction, policy or procedure of any Law.
"Reserve Percentage" means, for any day, the percentage (expressed as a decimal
and rounded upwards, if necessary, to the next higher one-hundredth of one
percent (0.01%)) which is in effect for such day as prescribed by the FRB for
determining the maximum reserve requirement (including, without limitation, any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System, or its successor.
"Responsible Officer" means, with respect to any Loan Party or Alon USA, the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer or vice president of such Person, or if such Person is a
limited liability company, any of the foregoing officers of such limited
liability company, the manager of such limited liability company or a
Responsible Officer of the member(s) of such limited liability company, as
applicable, or if such Person is a trust, the trustee or trustees of such trust.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party or Alon USA shall be conclusively presumed to have been authorized by
all necessary corporate, limited liability company, partnership and/or other
action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock or other Equity
Interest of any Borrower or Subsidiary, or any



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 28
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Capital Stock or other
Equity Interest or of any option, warrant or other right to acquire any such
Capital Stock or other Equity Interest.
"Revolving Credit Loan" and "Revolving Credit Loans" shall have the meanings set
forth in Section 2.01, and shall include the Existing Revolving Credit Loans.
"Revolving Credit Loan Borrowing" means a borrowing of Revolving Credit Loans
made by the applicable Lenders pursuant to Section 2.01.
"Revolving Credit Loan Commitment" means, as to each applicable Lender, its
obligation to make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01 and to purchase participations in LC Obligations and Swingline
Loans in an aggregate principal amount at any one time outstanding not to exceed
the product of (a) such Lender's Pro Rata Share, times (b) the Maximum Revolving
Credit Loan Commitment.
"Sale-Leaseback Transaction" means a transaction in which any Borrower or
Subsidiary sells a Fee Property to a third party and simultaneously leases the
same back from such third party.
"Sanctioned Country" means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.ustreas.gov/offices/enforcement/ ofac/programs/, or as otherwise
published from time to time.
"Sanctioned Person" means (a) a Person named on the list of "Specially
Designated Nationals and Blocked Persons" maintained by OFAC available at
http://www.ustreas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between any one or more of the Borrowers and any Cash
Management Bank (including but not limited to any Cash Management Agreement with
respect to the Loan Management Service), as the same may be amended, restated,
modified or otherwise supplemented from time to time.
"Secured Parties" means (a) the Administrative Agent, (b) the Lenders (including
the Swingline Lender), (c) the LC Issuer, (d) any Lender or Affiliate of any
Lender that is a party to any Derivative Contract (provided that such Lender was
a Lender at the time such Derivative Contract was entered into) with any
Borrower or Subsidiary, (e) any Lender or Affiliate of any Lender that is owed
any Cash Management Obligation (provided that such Lender was a Lender at the
time such Cash Management Obligation arose), and (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party or Alon USA under any
Loan Document.
"Securities Accounts" shall have the meaning accorded to such term in the UCC.
"Securities Entitlements" shall have the meaning accorded to such term in the
UCC.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 29
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Security Agreement" means that certain Security Agreement executed by the
Borrowers and GTS in favor of the Administrative Agent, for the benefit of the
Secured Parties, dated as of the date hereof, as the same may be amended,
restated, modified or otherwise supplemented from time to time.
"Skinny's" has the meaning specified in the introductory paragraph hereto.
"Software" shall have the meaning accorded to such term in the UCC.
"Sole Discretion" means, with respect to any decision or action (including
granting of any consent or approval), the discretion to make or take or fail to
take or make any decision or action with or without any reason, taking into
account such factors, if any, as the decision maker or action taker determines
(including self‑interest), and any decision or action may be subject to any such
conditions or no conditions as the decision maker or action taker determines and
shall be final and conclusive.
"Southland" means 7-Eleven, Inc., a Texas corporation formerly known as The
Southland Corporation, owner of the "7-Eleven (R)" tradename and trademark.
"Southland Licensing Agreement" means that certain Area Licensing Agreement
dated June 2, 1993, between Southwest Convenience Stores, Inc. and Southland, as
amended by that certain (a) Amendment to Area Licensing Agreement and Consent to
Assignment dated December 20, 1996, (b) Amendment No. 2 to Area License
Agreement dated August 14, 1997, (c) Confidentiality and Non-Use Agreement dated
August 7, 2000, among Southland, Alon USA and Alon USA Interests, LLC,
(d) Second Transfer and Confidentiality Agreement dated May 4, 2001, between
Southland and Alon Israel Oil Company, Ltd., and (e) Amendment No. 3 to Area
License Agreement dated August 20, 2008.
"Southwest" has the meaning specified in the introductory paragraph hereto.
"Store No. 218" means the Fee Property owned by Southwest located at 19765 US
Highway 287 in Harold, Texas and known as store number 218.
"Subordinated Debt" means any Indebtedness of a Borrower or Subsidiary which is
subordinated in right of payment to the Obligations pursuant to agreements,
documents and instruments in form and substance, and containing terms and
provisions, satisfactory to the Administrative Agent and the Required Lenders.
"Subordinated Debt Documents" means any and all agreements, documents and
instruments evidencing or governing any Subordinated Debt or executed in
connection therewith.
"Subsidiary" of a Person (the "parent") means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, by the parent. Unless otherwise specified, all references herein to
a "Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries
of each Borrower.
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 30
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"Swingline Availability Period" means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, and (b) the date of termination
of the Revolving Credit Loan Commitment of each Lender to make Loans and the
obligation of the LC Issuer to make LC Credit Extensions pursuant to
Section 10.02.
"Swingline Borrowing" means a borrowing of a Swingline Loan pursuant to
Section 2.13.
"Swingline Lender" means Wells Fargo in its capacity as provider of Swingline
Loans, or any successor swing line lender hereunder.
"Swingline Loan" has the meaning specified in Section 2.13(a).
"Swingline Sublimit" means an amount equal to the lesser of (a) the Maximum
Revolving Credit Loan Commitment less the total amount of all Letters of Credit
issued under the Letter of Credit Sublimit and (b) $2,000,000; provided,
however, that so long as no Default or Event of Default exists and is
continuing, the amount of any Letter of Credit that is Cash Collateralized shall
not be counted for purposes of calculation of the Swingline Sublimit. The
Swingline Sublimit is part of, and not in addition to, the Revolving Credit Loan
Commitments.
"Synthetic Lease" means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP consistently applied
and as a loan or financing for U.S. income tax purposes.
"Taxes" means all present or future taxes, levies imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Taxes and Other Charges" means all taxes, assessments and other governmental
charges, ground rents or other rents, rates and charges, excises, levies, fees
and other charges (public or private) which may be assessed, levied, confirmed
or imposed on, or in respect of or be a lien upon the Collateral, the Pledged
Collateral, a Property or the Business or any part thereof or any interest
therein.
"Term Loan" and "Term Loans" shall mean (a) the Initial Term Loan(s) and (b) if
applicable, the Incremental Term Loan(s).
"Term Loan Commitment" means, as to each applicable Lender, (a) its obligation
to make Term Loans to the Borrowers pursuant to Section 2.02 in an aggregate
principal amount not to exceed the product of (i) such Lender's Pro Rata Share,
times (ii) the Maximum Term Loan Commitment and/or (b) its obligation, if
applicable, to make Incremental Term Loans to the Borrowers pursuant to Section
2.14.
"30/360 Basis" means on the basis of a 360‑day year consisting of 12 months of
30 days each.
"Title Company" means Republic Title of Texas, Inc., located at 2626 Howell
Street, 10th Floor, Dallas, Texas 75204, or such other title company
satisfactory to the Administrative Agent in its Sole Discretion.
"Total Debt to Appraised Real Estate Value Ratio" means, as of any date of
determination, the ratio of (a) the remainder of (i) Consolidated Funded
Indebtedness outstanding on such date minus (ii) the lesser of (A) unencumbered
cash and Cash Equivalents in excess of $5,000,000 and (B) $12,000,000, to
(b) the then most recent appraised value of all land, buildings, improvements
and permanent equipment constituting



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 31
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Fee Properties (other than Store No. 218) which are Convenience and Gas Stations
and as to which the Administrative Agent has a valid first and subsisting
mortgage Lien (subject only to Permitted Liens) and which satisfies all of the
other Real Estate Collateral Requirements, which appraised value shall be
determined pursuant to the appraisals received by the Administrative Agent on or
before the Closing Date in accordance with clause (g) of the definition of the
term "Real Estate Collateral Requirements" or, if and to the extent more recent,
the appraisals requested by and delivered to the Administrative Agent pursuant
to Section 6.22 of this Agreement.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
LC Obligations.
"Transfer" shall have the meaning set forth in Section 6.19.
"UCC" means the Uniform Commercial Code as in effect from time to time as
adopted in the State of New York.
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
"United States" and "U.S." mean the United States of America.
"Unreimbursed Amount" has the meaning specified in Section 2.11(c)(i).
"Unused Fee Rate" means the corresponding percentage per annum as set forth
below based on the Lease Adjusted Leverage Ratio:
Pricing Level
Lease Adjusted Leverage Ratio
Unused Fee Rate
I
Greater than or equal to 4.00 to 1.00
0.50%
II
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
0.45%
III
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00
0.40%
IV
Less than 3.00 to 1.00
0.35%

The Unused Fee Rate shall initially be based upon Pricing Level I until the
first Calculation Date occurring after the completion of the first full fiscal
quarter after the Closing Date (which Calculation Date, for the avoidance of
doubt, is ten (10) Business Days after August 14, 2014) and thereafter shall be
determined and adjusted from time to time in the same manner as the Applicable
Margin is determined and adjusted from time to time.
"U.S. Borrower" means any Borrower that is a U.S. Person.
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 32
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




"U.S. Tax Compliance Certificate" shall have the meaning set forth in Section
3.01(f).
"Wells Fargo" means Wells Fargo Bank, National Association and its successors.
"Withholding Agent" means any Borrower or the Administrative Agent, as
applicable.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words "herein," "hereto," "hereof" and "hereunder" and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term "including" is by way of example and not limitation and shall
be deemed to be followed by the phrase "without limitation."
(iv)    The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including"; the words "to" and
"until" each mean "to but excluding"; and the word "through" means "to and
including."
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03.    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP applied on a consistent
basis, as in effect from time to time, except as otherwise specifically
prescribed herein.
(b)    In the event any Accounting Changes shall occur and such changes affect
financing covenants, standards or terms in this Agreement, then the Borrowers
shall promptly notify the Administrative Agent and the Lenders of such
Accounting Changes and the Borrowers and the Lenders agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of the Borrowers shall be the
same as if such Accounting Changes had not been made, and until such time as
such an amendment shall have been executed and delivered by the Borrowers and
the Required Lenders (i) all financial covenants, standards and terms in this



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 33
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Agreement shall be calculated and/or construed as if such Accounting Changes had
not been made and (ii) if so requested by the Administrative Agent, the
Borrowers shall provide pro forma calculations for such financial covenants,
standards and terms in this Agreement after giving effect to such Accounting
Changes in each Compliance Certificate.
Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).
Section 1.05.    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).
Section 1.07.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time.
ARTICLE II

THE COMMITMENTS AND BORROWINGS
Section 2.01.    Commitment to Make Revolving Credit Loans.
(a)    Subject to the terms and conditions set forth herein, each Lender having
a Pro Rata Share of the Revolving Credit Loan Commitment in excess of zero
percent (0%) severally agrees to make loans (each, individually, a "Revolving
Credit Loan" and, collectively, the "Revolving Credit Loans") to the Borrowers
from time to time, on any Business Day during the Availability Period (but in no
event more frequently than four (4) times during any calendar month) in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender's Revolving Credit Loan Commitment; provided, however, that after giving
effect to any Revolving Credit Loans, (i) the aggregate Outstanding Amounts in
respect of all Revolving Credit Loans, Swingline Loans and LC Obligations shall
not exceed the Maximum Revolving Credit Loan Commitment and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender's Pro Rata Share of the aggregate Outstanding Amount of all LC
Obligations plus such Lender's Pro Rata Share of the aggregate Outstanding
Amount of all Swingline Loans shall not exceed such Lender's Revolving Credit
Loan Commitment, unless, in each case, the Borrowers have provided Cash
Collateral in accordance with Section 2.12 in the amount of the excess LC
Obligations. Within the limits of each Lender's Revolving Credit Loan
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.04, and reborrow
under this Section 2.01. As of the Closing Date, each Existing Revolving Credit
Loan shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Revolving Credit Loan issued and outstanding hereunder.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 34
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(b)    The Borrowers shall have the right at any time and from time to time,
upon at least five (5) Business Days prior written notice to the Administrative
Agent, to permanently reduce, without premium or penalty, (i) the entire
Revolving Credit Loan Commitments (and the Maximum Revolving Credit Loan
Commitment) at any time or (ii) portions of the Revolving Credit Loan
Commitments (and the Maximum Revolving Credit Loan Commitment), from time to
time, in an aggregate principal amount not less than $1,000,000 or any whole
multiple of $500,000 in excess thereof. Any such reduction shall be applied to
the Revolving Credit Loan Commitment of each applicable Lender according to its
Pro Rata Share of the Revolving Credit Loan Commitments. All revolving credit
commitment fees accrued to the effective date of any termination of the
Revolving Credit Loan Commitments shall be paid on the effective date of such
termination.
Section 2.02.    Commitment to Make Term Loans. Subject to the terms and
conditions set forth herein, each Lender having a Pro Rata Share of the Term
Loan Commitment in excess of zero percent (0%) severally agrees to make loans
(each, individually, a "Term Loan" and, collectively, the "Term Loans") to the
Borrowers on the Closing Date, in an aggregate amount not to exceed such
Lender's Pro Rata Share of the Maximum Term Loan Commitment. No amounts paid or
prepaid with respect to Term Loans may be reborrowed. As of the Closing Date,
each of the Existing Term Loans shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Term Loan issued and outstanding
hereunder.
Section 2.03.    Borrowings of Revolving Credit Loans and Term Loans.
(a)    Each Revolving Credit Loan and Term Loan shall be made upon the
Borrowers' irrevocable notice to the Administrative Agent, which may be given by
telephone or in writing. Each such notice must be received by the Administrative
Agent not later than 10:00 a.m. three (3) Business Days prior to the requested
date of any Borrowing in the case of a Borrowing bearing interest based upon the
Adjusted LIBO Rate or not later than 10:00 a.m. one (1) Business Day prior to
the requested date of any Borrowing in the case of a Borrowing bearing interest
based upon the Base Rate. Each telephonic notice by the Borrowers pursuant to
this Section 2.03(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrowers. Each Revolving Credit Loan
Borrowing shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof, and each Term Loan Borrowing shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Loan Notice (whether telephonic or written) shall specify (i) the requested date
of the Revolving Credit Loans and/or Term Loans, as applicable (which shall be a
Business Day), (ii) the principal amount of the Revolving Credit Loans and/or
Term Loans, as applicable, to be borrowed, and (iii) whether the requested
Borrowing shall bear interest based upon the Adjusted LIBO Rate or the Base Rate
and, in the case of a Borrowing based upon the Adjusted LIBO Rate, the Interest
Period elected by the Borrowers for such Borrowing.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Pro Rata Share of
the applicable Revolving Credit Loans and/or Term Loans, as applicable. Each
applicable Lender shall make the amount of its Revolving Credit Loan and/or Term
Loans, as applicable, available to the Administrative Agent in immediately
available funds at the Administrative Agent's Office not later than 10:00 a.m.
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the Designated Account of the
Borrowers on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 35
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrowers; provided, however, that if, on
the date the Loan Notice with respect to any Borrowing is given by the
Borrowers, there are LC Borrowings outstanding, then the proceeds of such
Borrowing first shall be applied to the repayment in full of all such LC
Borrowings and second shall be made available to the Borrowers as provided
above.
(c)    Any Incremental Term Loans (if any) shall be made pursuant to, and in
accordance with, Section 2.14.
Section 2.04.    Prepayments.
(a)    Permitted Prepayments of Revolving Credit Loans. The Borrowers may, upon
written notice to the Administrative Agent, from time to time on any Business
Day voluntarily prepay any Revolving Credit Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 10:00 a.m. one (1) Business Day prior to the
date on which such prepayment of Revolving Credit Loans is anticipated, and
(ii) any prepayment of any Revolving Credit Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date of any such repayment of Revolving Credit Loans
and amount of such prepayment. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender's Pro Rata Share of such prepayment. If such notice is given by the
Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Revolving Credit Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.10, each such prepayment shall be applied to
the Revolving Credit Loans of the applicable Lenders in accordance with their
respective applicable Pro Rata Shares.
(b)    Permitted Prepayments of Term Loans. The Borrowers may, upon written
notice to the Administrative Agent, from time to time on any Business Day
voluntarily prepay any Term Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 10:00 a.m. one Business Day prior to the date on which such
prepayment of Term Loans is anticipated, and (ii) any prepayment of any Term
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date of any
such repayment of Term Loans, whether such prepayment is of the Initial Term
Loans, the Incremental Term Loans (if any) or a combination thereof, and amount
of such prepayment allocable to each. The Administrative Agent will promptly
notify each applicable Lender of its receipt of each such notice, and of the
amount of such Lender's Pro Rata Share of such prepayment. If such notice is
given by the Borrowers, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Each prepayment of Term Loans shall be applied to the outstanding Term
Loans in inverse order of maturity. Any prepayment of a Term Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.10, each such
prepayment shall be applied to the Term Loans of the applicable Lenders in
accordance with their respective applicable Pro Rata Shares.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 36
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(c)    Mandatory Prepayments.
(i)    If for any reason the aggregate Outstanding Amounts in respect of all
Revolving Credit Loans, Swingline Loans and LC Obligations at any time exceed
the Maximum Revolving Credit Loan Commitment then in effect (including, without
limitation, as a result of any permanent reduction of the Maximum Revolving
Credit Loan Commitment), the Borrowers shall immediately prepay Revolving Credit
Loans and Swingline Loans and/or Cash Collateralize the LC Obligations, in an
aggregate amount equal to such excess, any such prepayment of Revolving Credit
Loans to be applied to the Revolving Credit Loan Commitments which have been
exceeded (in accordance with each Lender's Pro Rata Share thereof).
(ii)    [Reserved].
(iii)    On the Business Day following receipt by any Borrower or Subsidiary of
the Net Cash Proceeds of any Disposition of any Property of any Borrower or
Subsidiary (other than Dispositions of Properties expressly permitted under
Section 7.05(f) which are replaced as required by Section 7.05(f), provided
that, if not so replaced in a timely manner as required by Section 7.05(f), the
Net Cash Proceeds shall be applied to prepay the Obligations in accordance with
this Section 2.04(c)(iii)), the Borrowers shall prepay the Obligations in an
amount equal to the greater of (A) 100% of such Net Cash Proceeds of such
Disposition and (B) 105% of the Allocated Loan Amount for any Property that is
the subject of such Disposition, such prepayment to be applied as set forth in
Section 2.04(d). The provisions of this Section 2.04(c)(iii) shall not be deemed
to be implied consent to any transaction otherwise prohibited by the terms and
conditions of this Agreement.
(iv)    If any Borrower issues Equity Interests (excluding, for the avoidance of
doubt, any capital contribution to any Borrower by Alon USA and its Subsidiaries
and/or the issuance of any Equity Interests to Alon USA and its Subsidiaries by
any Borrower) or any Borrower or Subsidiary issues any Indebtedness (other than
Indebtedness permitted by Section 7.03), the Borrowers shall prepay the
Obligations in an amount equal to (A) in the case of the issuance of any Equity
Interests, 75% of the Net Cash Proceeds of such issuance and (B) in the case of
the issuance of any such Indebtedness, 100% of the Net Cash Proceeds of such
issuance, in each case no later than the Business Day following the date of
receipt of such Net Cash Proceeds as set forth in Section 2.04(d). The
provisions of this Section 2.04(c)(iv) shall not be deemed to be implied consent
to any transaction otherwise prohibited by the terms and conditions of this
Agreement.
(v)    In the event of any Loss with respect to any Property, the Borrowers
shall prepay the Obligations in an amount equal to 100% of such Loss Proceeds,
such prepayment to be applied as set forth in Section 2.04(d); provided that
(A) so long as no Default or Event of Default has occurred and is continuing, no
prepayments shall be required hereunder in connection with such Loss Proceeds
which are reinvested in similar replacement assets or in capital expenditures
for existing or new Properties so long as such reinvestment is commenced no
later than one hundred eighty (180) days, and is completed no later than three
hundred sixty (360) days, after receipt of such Loss Proceeds (such 360-day
period is hereinafter called the "Reinvestment Period"), (B) the Reinvestment
Period may be extended in the sole discretion of the Administrative Agent if, at
the end of such Reinvestment Period, the applicable Borrower or Subsidiary has
commenced and is diligently pursuing such



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 37
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




reinvestment, and (C) any portion of the applicable Loss Proceeds not actually
reinvested during the Reinvestment Period shall be prepaid in accordance with
this Section 2.04(c)(v).
(vi)    If for any reason the aggregate Outstanding Amounts in respect of all
Swingline Loans at any time exceed the Swingline Sublimit, the Borrowers shall
immediately prepay Swingline Loans in an aggregate amount equal to such excess.
(d)    Application of Mandatory Prepayments. Each prepayment pursuant to
Section 2.04(c)(iii), (iv) and (v) shall be applied, first, to the outstanding
Term Loans (and shall be allocated to the Initial Term Loans and the Incremental
Term Loans, if any, on a pro rata basis based upon the then outstanding
principal amounts thereof) in inverse order of maturity and, second, to the
outstanding Revolving Credit Loans, Swingline Loans, LC Borrowings and LC
Obligations as follows: first, shall be applied to the LC Borrowings, second,
shall be applied to Swingline Loans, third, shall be applied ratably to the
outstanding Revolving Credit Loans, and, fourth, shall be used to Cash
Collateralize the remaining LC Obligations; and, the amount remaining, if any,
after the prepayment in full of all LC Borrowings, Swingline Loans and Revolving
Credit Loans outstanding at such time and the Cash Collateralization of the
remaining LC Obligations in full (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
"Reduction Amount") may be retained by the Borrowers for use in the ordinary
course of their business, and the Maximum Revolving Credit Loan Commitment shall
be automatically and permanently reduced by the Reduction Amount. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party or Alon USA) to
reimburse the LC Issuer or the applicable Lenders, as applicable. After giving
effect to any reduction of the Revolving Credit Loan Commitments, if the Letter
of Credit Sublimit exceeds the amount of the Maximum Revolving Credit Loan
Commitment or if the Swingline Sublimit exceeds the amount of the Maximum
Revolving Credit Loan Commitment less the sum of all Letters of Credit issued,
such sublimit shall automatically be reduced by such excess.
(e)    Loan Management Service Initiated Prepayments. Provided that the Loan
Management Service has been approved for use as described in Section 2.13, then
upon activation of such Loan Management Service for the Operating Account, the
Borrowers agree that prepayments of the Swingline Loans will be initiated by the
Swingline Lender and/or Wells Fargo (including by any automated initiation
pursuant to the Loan Management Service) and debited from the Operating Account
on each Business Day in an amount equal to the lesser of (i) the Outstanding
Amount of any Swingline Loans on such Business Day, and (ii) the Collected
Balance, with the amount of such prepayment to be made to the Swingline Lender
in accordance with this Agreement. If any of the Administrative Agent, the
Swingline Lender, Wells Fargo or any Borrower terminates the Loan Management
Service, the Borrowers may continue to make voluntary prepayments of Swingline
Loans at any time from time to time in whole or in part upon notice to the
Swingline Lender and the Administrative Agent.
Section 2.05.    Repayment of Loans.
(a)    On Maturity Date. In addition to any other payments due under this
Agreement, the Borrowers shall repay to the Administrative Agent for the account
of the applicable Lenders on the Maturity Date the aggregate Outstanding Amount
of all Loans and LC Obligations on such date.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 38
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(b)    Term Loans Required Amortization. In addition to any other payments due
under this Agreement, on the Payment Date occurring on March 31, 2014, and on
each Payment Date thereafter, the Borrowers shall pay to the Administrative
Agent for the account of the applicable Lenders, as a principal reduction of the
Term Loans, an amount equal to the Amortization Payment Amount. Notwithstanding
the principal amortization payments provided for herein, any outstanding
principal balance of the Term Loans on the Maturity Date shall be fully due and
payable on said date. No principal balance reduction of the Term Loans may be
reborrowed.
(c)    [Reserved.]
(d)    Repayment of Swingline Loans. The Borrowers shall repay each Swingline
Loan as set forth in Section 2.13.
(e)    Repayment of Incremental Term Loans. The Borrowers shall repay the
aggregate outstanding principal amount of the Incremental Term Loans (if any) as
determined pursuant to, and in accordance with, Section 2.14.
Section 2.06.    Interest.
(a)    Subject to the provisions of subsection (b) below, interest on all Loans
will accrue and be charged on the Outstanding Amount thereof, from time to time,
at the applicable Interest Rate. All calculations of interest for Base Rate
Loans when the Base Rate is determined by the prime rate shall be computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other calculations of interest shall be computed on an Actual/360
Basis (which results in more interest being paid than if computed on a 30/360
Basis or on the basis of a 365/366 day year). Notwithstanding that interest on
the Term Loans accrues on Actual/360 Basis, principal and interest (prior to the
Term Loan balloon payment at maturity) may, in the Administrative Agent's Sole
Discretion, be determined on a 30/360 Basis. Notwithstanding the foregoing, if
any date on which the Interest Rate for any Eurodollar Rate Loans is to be set
or reset, as provided above, falls on a day that the LIBO Rate is not published,
the Administrative Agent may, in its Sole Discretion, reset the Interest Rate on
such date using the LIBO Rate most recently published prior to the applicable
date on which the Interest Rate is being set or reset.
(b)    If the Administrative Agent has not received on any date on which any
payment is due (whether by acceleration or otherwise) the full amount due on
such date, in addition to any other amounts payable hereunder, the Borrowers
shall pay to the Administrative Agent, promptly on demand, a late payment charge
("Late Payment Charge") in an amount equal to the product of (i) the difference
between (A) the amount due on any such due date and (B) the amount actually
received on such due date, multiplied by (ii) five percent (5%).
(c)    (i) Automatically upon the occurrence and during the continuance of any
Event of Default described in subsections (a), (f) or (g) of Section 10.01 and
(ii) at the election of the Required Lenders (or the Administrative Agent at the
direction of the Required Lenders) upon the occurrence and during the
continuance of any other Event of Default, all Obligations outstanding hereunder
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate, to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(d)    Interest on all Loans shall be due and payable in arrears on each
Interest Payment Date and at such other times as may be specified herein.
Interest hereunder shall be due and payable



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 39
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.
(e)    Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.06(a), bear interest for one
day.
Section 2.07.    Fees. In addition to certain fees described in subsections (h)
and (i) of Section 2.11 and any other amounts due under this Agreement and any
other Loan Documents:
(a)    Revolving Credit Commitment Fee. On each Payment Date, the Borrowers
shall pay to the Administrative Agent for the account of each Lender having a
Pro Rata Share of the Revolving Credit Loan Commitment in excess of zero percent
(0%) in accordance with its applicable Pro Rata Share, a revolving credit
commitment fee at a rate per annum equal to the Unused Fee Rate of the positive
difference, if any, of (i) the Maximum Revolving Credit Loan Commitment, minus
(ii) the average daily Outstanding Amount of all Revolving Credit Loans
(excluding the Outstanding Amount of all Swingline Loans) during the period from
the then most‑recent prior Payment Date until the day immediately preceding the
applicable Payment Date. The revolving credit commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on each Payment Date, commencing with the first Payment
Date to occur after the Closing Date, and on the Maturity Date.
(b)    Fee Letter. The Borrowers shall pay to the Administrative Agent or Wells
Fargo (as applicable, as specified in the Fee Letter) for its own account or for
the account of the Lenders (as applicable, as specified in the Fee Letter), fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
(c)    Actual/360. All computations of fees shall be made on an Actual/360 Basis
(which results in more fees being paid than if computed on a 30/360 Basis).
Section 2.08.    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender's Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, type,
amount and maturity of its Loans and payments with respect thereto.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 40
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(b)    In addition to the accounts and records referred to in subsection (a),
each applicable Lender and the Administrative Agent shall maintain, in
accordance with its usual practice, accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
Section 2.09.    Payments Generally.
(a)    All payments to be made by the Borrowers, any other Loan Party or Alon
USA shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein or as
otherwise agreed by the Administrative Agent, all payments by the Borrowers, any
other Loan Party or Alon USA hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
or the Swingline Lender, as applicable, via wire transfer of cash and in
immediately available funds not later than 12:00 p.m. noon on the date specified
herein. The Administrative Agent will promptly distribute to each applicable
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment (other than payments of Swingline Loans) in like funds as received by
wire transfer to such Lender's Lending Office. All payments received by the
Administrative Agent or the Swingline Lender, as applicable, after 12:00 p.m.
noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.
(b)    If any payment to be made by the Borrowers, any other Loan Party or Alon
USA shall come due on a day other than a Business Day, payment shall be made on
the next following Business Day, and such extension of time shall be reflected
in computing interest or fees, as the case may be.
(c)    Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent or the LC Issuer hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent or the LC Issuer
in immediately available funds, then:
(i)    if any Borrower failed to make such payment, each Lender or the LC
Issuer, as the case may be, severally shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender or the LC Issuer, as the case may be, severally in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender or the LC Issuer, as the case may be, severally to the date such
amount is repaid to the Administrative Agent in immediately available funds at
the Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to any Borrower to
the date such amount is recovered by the Administrative Agent (the "Compensation
Period") at a rate per annum equal to the Federal



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 41
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Funds Rate from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Term Loan
or Revolving Credit Loan, as the case may be, included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent may make a
demand therefor upon any Borrower, and any such Borrower shall pay such amount
to the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Loan. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans to fund
participations in Letter of Credits and Swingline Loans are several and not
joint. The failure of any Lender to make any Loan or fund any such participation
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to
purchase its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
Section 2.10.    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it or
the participation in LC Obligations or Swingline Loans held by it any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans and subparticipations in LC Obligations and Swingline Loans made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such Loans and participations in LC Obligations and
Swingline Loans pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 15.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender's ratable share (according
to the proportion of (i) the amount of such paying Lender's required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set‑off, but subject to Section 15.09) with respect to
such participation as fully as if such Lender were the direct creditor of the



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 42
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Section 2.11.    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the LC Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.11, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of any Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit which have been properly made and in
accordance with the terms and requirements of the applicable Letter of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of any Borrower and any drawings thereunder; provided that after
giving effect to any LC Credit Extension with respect to any Letter of Credit,
(x) the aggregate Outstanding Amounts in respect of all Revolving Credit Loans,
Swingline Loans and LC Obligations shall not exceed the Maximum Revolving Credit
Loan Commitment, (y) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender's Pro Rata Share of the Outstanding Amount
of all LC Obligations, plus such Lender's Pro Rata Share of the aggregate
Outstanding Amount of all Swingline Loans, shall not exceed such Lender's
Revolving Credit Loan Commitment, and (z) the Outstanding Amount of the LC
Obligations shall not exceed the Letter of Credit Sublimit, unless, in each
case, the Borrowers have provided Cash Collateral in accordance with
Section 2.12 in the amount of the excess LC Obligations. Each request by a
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrowers that the LC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers' ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. As of the Closing Date, each of the Existing Letters of
Credit shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Letter of Credit issued and outstanding hereunder.
(ii)    The LC Issuer shall not issue any Letter of Credit, if:
(A)    the expiry date of the requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Required
Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 43
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(iii)    The LC Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing the
Letter of Credit, or any Law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the LC Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the LC Issuer in
good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the LC Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the LC Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Lender is at that time a Defaulting Lender, unless (1) the LC Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the LC Issuer (in its Sole Discretion) with the Borrowers or
such Lender to eliminate the LC Issuer's actual or potential Fronting Exposure
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other LC Obligations
as to which the LC Issuer has actual or potential Fronting Exposure, as it may
elect in its Sole Discretion or (2) such Defaulting Lender's participation in LC
Obligations has been reallocated among the Non-Defaulting Lenders pursuant to
Section 3.07(a)(iv); or
(F)    a Default or Event of Default exists.
(iv)    The LC Issuer shall not amend any Letter of Credit if the LC Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The LC Issuer shall be under no obligation to amend any Letter of Credit
if (A) the LC Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The LC Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
LC Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article XII with respect to any acts taken or omissions
suffered by the LC Issuer in connection with



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 44
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
"Administrative Agent" as used in Article XII included the LC Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the LC Issuer.
(vii)    Notwithstanding anything to the contrary stated herein, and provided no
Default or Event of Default exists and is continuing, Letters of Credit that are
Cash Collateralized will not be counted against the Maximum Revolving Credit
Loan Commitment or the Letter of Credit Sublimit.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of any Borrower, delivered to the LC Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the LC Issuer and the
Administrative Agent not later than 10:00 a.m. at least three Business Days (or
such later date and time as the Administrative Agent and the LC Issuer may agree
in a particular instance in their Sole Discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the LC Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H)  such other matters as the
LC Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the LC Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the LC Issuer may require. Additionally, each Borrower shall furnish to the LC
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the LC Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the LC
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the applicable Borrower and, if not, the LC Issuer will provide
the Administrative Agent with a copy thereof. Unless the LC Issuer has received
written notice from any Lender, the Administrative Agent or any Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the LC Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the LC
Issuer's usual and customary business practices. Immediately upon the issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the LC Issuer a risk



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 45
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




participation in such Letter of Credit in an amount equal to the product of such
Lender's Pro Rata Share times the amount of such Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the LC Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the LC Issuer shall notify the
Borrowers and the Administrative Agent thereof. Not later than 12:00 p.m. on the
date of any payment by the LC Issuer under a Letter of Credit, the Borrowers
shall reimburse the LC Issuer through the Administrative Agent in an amount
equal to the amount of such drawing, if the Borrowers shall have received notice
of such payment by the LC Issuer prior to 10:00 a.m., or, if such notice has not
been received by the Borrowers prior to such time on such date, then not later
than 12:00 p.m. on (1) the Business Day that the Borrowers receive such notice,
if such notice is received prior to 10:00 a.m. on the day of receipt, or (2) the
Business Day immediately following the day that the Borrowers receives such
notice, if such notice is not received prior to such time on the day of receipt
(each such date, an "Honor Date"). If the Borrowers fail to so reimburse the LC
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the "Unreimbursed
Amount"), and the amount of such Lender's Pro Rata Share thereof. In such event,
the Borrowers shall be deemed to have requested a Revolving Credit Loan
Borrowing to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Loans and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
LC Issuer or the Administrative Agent pursuant to this Section 2.11(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.11(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the LC Issuer at the Administrative Agent's
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.11(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Credit Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the LC Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Loan Borrowing because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the LC Issuer an LC Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender's payment to the



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 46
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Administrative Agent for the account of the LC Issuer pursuant to
Section 2.11(c)(ii) shall be deemed payment in respect of its participation in
such LC Borrowing and shall constitute an LC Advance from such Lender in
satisfaction of its participation obligation under this Section 2.11.
(iv)    Until each Lender funds its Revolving Credit Loan or LC Advance pursuant
to this Section 2.11(c) to reimburse the LC Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender's Pro Rata Share of
such amount shall be solely for the account of the LC Issuer.
(v)    Each Lender's obligation to make Revolving Credit Loans or LC Advances to
reimburse the LC Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.11(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the LC Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Credit Loans
pursuant to this Section 2.11(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Loan Notice). No such
making of an LC Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the LC Issuer for the amount of any payment made by the
LC Issuer under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the LC Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.11(c) by the time
specified in Section 2.11(c)(ii), then, without limiting the other provisions of
this Agreement, the LC Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the LC Issuer at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the LC
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the LC
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender's Revolving Credit Loan included in the relevant Borrowing or LC Advance
in respect of the relevant LC Borrowing, as the case may be. A certificate of
the LC Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    At any time after the LC Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's LC Advance in respect of
such payment in accordance with Section 2.11(c), if the Administrative Agent
receives for the account of the LC Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from any Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 47
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the LC Issuer pursuant to Section 2.11(c)(i) is required to be returned under
any of the circumstances described in Section 15.06 (including pursuant to any
settlement entered into by the LC Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the LC Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the LC
Issuer for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the LC Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the applicable Borrower's instructions or other irregularity,
the Borrowers will immediately notify the LC Issuer. Each



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 48
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Borrower shall be conclusively deemed to have waived any such claim against the
LC Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of LC Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude each Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the LC Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the LC Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.11(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the LC Issuer,
and the LC Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the LC
Issuer's willful misconduct or gross negligence or the LC Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the LC Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the LC Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the LC Issuer
and the applicable Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each standby Letter of Credit.
(h)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the "Letter of Credit Fee") for the non-Cash
Collateralized portion of each Letter of Credit equal to the Applicable Margin
for Borrowings based upon the Adjusted LIBO Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the LC Issuer pursuant to this
Section 2.11 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.11(a)(iii)(E), with the balance of such fee, if any, payable to the LC
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 49
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 1.07. Letter of Credit Fees shall be (i) due and payable on each Payment
Date, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Margin during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Documentary and Processing Charges Payable to LC Issuer. The Borrowers
shall pay directly to the LC Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the LC Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
Section 2.12.    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the LC Issuer (i) if the LC Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
LC Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any LC
Obligation for any reason remains outstanding, the Borrowers shall, in the case
of clause (i), immediately Cash Collateralize the then Outstanding Amount of
such LC Borrowing and, in the case of clause (ii), immediately Cash
Collateralize the then Outstanding Amount of all LC Obligations. At any time
that there shall exist a Defaulting Lender and any Fronting Exposure as a result
of such Defaulting Lender cannot be reallocated pursuant to Section 3.07(a)(iv),
then, immediately upon the request of the Administrative Agent, the Swingline
Lender or the LC Issuer, the Borrowers shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover any Fronting Exposure that
cannot be reallocated pursuant to Section 3.07(a)(iv) and any Cash Collateral
provided by the Defaulting Lender. Upon the request of the Administrative Agent,
the Swingline Lender or the LC Issuer, if as a result of any decrease in the
Maximum Revolving Credit Loan Commitment or the Letter of Credit Sublimit,
(i) the aggregate Outstanding Amounts in respect of all Revolving Credit Loans,
Swingline Loans and LC Obligations exceed the Maximum Revolving Credit Loan
Commitment, (ii) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus such Lender's Pro Rata Share of the Outstanding Amount of
all LC Obligations and Swingline Loans exceed such Lender's Revolving Credit
Loan Commitment, or (iii) the Outstanding Amount of the LC Obligations exceed
the Letter of Credit Sublimit, the Borrowers shall, in each case, immediately
Cash Collateralize the amount of such excess LC Obligations in the amount of
such excess. If at any time the Outstanding Amount of the LC Obligations exceeds
the Letter of Credit Sublimit, then upon the request of the Administrative Agent
or the LC Issuer the Borrowers shall immediately Cash Collateralize the amount
of such excess LC Obligations.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non‑interest bearing deposit or other accounts at Wells Fargo or one or
more of its Affiliates. Each Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 50
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Administrative Agent, for the benefit of the Administrative Agent, the LC Issuer
and the Lenders, and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.12(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.12 or
Sections 2.04, 2.11, 10.02, or 10.03 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific LC
Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including pursuant to a reallocation of such
Defaulting Lender's participation of LC Obligations under Section 3.07(a)(iv) or
by the termination of Defaulting Lender status of the applicable Lender) or
(ii) the Administrative Agent's good faith determination that there exists
excess Cash Collateral; provided, however, (A) that Cash Collateral furnished by
or on behalf of a Loan Party or Alon USA shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.12 may be otherwise applied in accordance with
Section 10.03), and (B) the Person providing Cash Collateral and the LC Issuer
or the Swingline Lender, as applicable, may agree that Cash Collateral shall not
be released but instead held to support future anticipated Fronting Exposure or
other obligations.
Section 2.13.    Swingline Loans.
(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.13, may in its Sole Discretion make loans (each such loan, a
"Swingline Loan") to the Borrowers from time to time on any Business Day during
the Swingline Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swingline Sublimit, notwithstanding the fact
that such Swingline Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and LC Obligations of the Lender
acting as Swingline Lender, may exceed the amount of such Lender's Revolving
Credit Loan Commitment; provided, however, that after giving effect to any
Swingline Loan, (i) aggregate Outstanding Amounts in respect of the Revolving
Credit Loans, Swingline Loans and LC Obligations shall not exceed the Maximum
Revolving Credit Loan Commitment, and (ii) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender's Pro Rata Share of
the Outstanding Amount of all LC Obligations, plus such Lender's Pro Rata Share
of the Outstanding Amount of all Swingline Loans shall not exceed such Lender's
Revolving Credit Loan Commitment, and provided, further, that the Borrowers
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 51
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.13, prepay under
Section 2.04, repay under Section 2.05 and reborrow under this Section 2.13.
Each Swingline Loan shall be a Base Rate Loan. Immediately upon the making of a
Swingline Loan, each Lender with a Revolving Credit Loan Commitment shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender's Pro Rata Share times the amount of such
Swingline Loan.
(b)    Borrowing Procedures.
(i)    If (A) Wells Fargo and the applicable Borrower that is the account holder
of the Operating Account agree pursuant to the applicable account documentation
governing the Operating Account that such Borrower may use the Loan Management
Service, and (B) the Administrative Agent and the Swingline Lender consent to
the use of such Loan Management Service with respect to the Swingline Loans,
then upon activation of such Loan Management Service for the Operating Account,
the Borrowers agree that Swingline Borrowings may be initiated by the Borrowers,
the Swingline Lender and/or Wells Fargo (including by any automated initiation
pursuant to the Loan Management Service) and credited to the Operating Account
as of the end of each Business Day, subject to availability of Swingline Loans
as provided in this Section 2.13 and the other terms and conditions set forth in
this Agreement. Neither the Swingline Lender nor Wells Fargo shall have any
obligation to initiate or make any Swingline Borrowings through the Loan
Management Service if a Default or an Event of Default exists, or would result
from such proposed Swingline Loan or from the application of the proceeds
thereof. In the event any Swingline Loan is made through the Loan Management
Service during the existence of a Default or an Event of Default, in addition to
any other rights and remedies provided under this Agreement and the other Loan
Documents, the Borrowers agree to repay such Swingline Loan promptly upon demand
by the Administrative Agent or the Swingline Lender. If any of the
Administrative Agent, the Swingline Lender, Wells Fargo or any Borrower
terminates the Loan Management Service, the Borrowers may continue to request
Swingline Loans as provided in Section 2.13(b)(ii) to the extent the Borrowers
are otherwise allowed to request Swingline Loans pursuant to the terms of this
Agreement.
(ii)    In addition to the means of requesting Swingline Loans provided in
Section 2.13(b)(i), Swingline Borrowings may be made upon the Borrowers'
irrevocable notice to the Swingline Lender and the Administrative Agent, which
may be given by telephone, but in no event more frequently than four (4) times
during any calendar month pursuant to this Section 2.13(b)(ii). Each such notice
must be received by the Swingline Lender and the Administrative Agent not later
than 11:00 a.m. on the requested borrowing date, and shall specify (A) the
amount to be borrowed, which shall be a minimum of $100,000 or a whole multiple
of $25,000 in excess thereof, and (B) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrowers. Promptly after receipt by the Swingline Lender of any telephonic Loan
Notice pursuant to this Section 2.13(b)(ii), the Swingline Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Loan Notice and, if not, the
Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 52
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 1:00 p.m. on the date of the proposed Swingline
Borrowing (1) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the first sentence
of Section 2.13(a), or (2) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Loan Notice, make the amount of its Swingline
Loan available to the Borrowers by crediting the Operating Account in
immediately available funds.
(c)    Repayment and Refinancing of Swingline Loans.
(i)    Swingline Loans shall be either (A) repaid in full by the Borrowers on
the first to occur of (1) the fifteenth day after funding such Swingline Loan,
(2) demand by Swingline Lender, and (3) through prepayment initiated through the
Loan Management Service as set forth in Section 2.04(e), or (B) refinanced as
set forth in this Section 2.13(c).
(ii)    The Swingline Lender at any time in its Sole Discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorize the Swingline Lender
to so request on their behalf), that each Lender with a Revolving Credit Loan
Commitment make a Revolving Credit Loan in an amount equal to such Lender's Pro
Rata Share of the amount of Swingline Loans then outstanding. Such request shall
be made in writing (which written request shall be deemed to be a Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.03
(other than delivery of a Loan Notice executed by the Borrowers), without regard
to the minimum and multiples specified therein for the principal amount of
Revolving Credit Loans, but subject to the unutilized portion of the Maximum
Revolving Credit Loan Commitment and the conditions set forth in Section 4.02.
The Swingline Lender shall furnish the Borrowers with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative Agent's Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.13(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Credit Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.
(iii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Credit Loan Borrowing in accordance with Section 2.13(c)(ii), the
request for Revolving Credit Loans submitted by the Swingline Lender as set
forth herein shall be deemed to be a request by the Swingline Lender that each
of the Lenders with a Revolving Credit Loan Commitment fund its risk
participation in the relevant Swingline Loan and each Lender's payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.13(c)(ii) shall be deemed payment in respect of such participation.
(iv)    If any Lender fails to make available to the Administrative Agent for
the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.13(c) by the time
specified in Section 2.13(c)



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 53
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(iii), the Swingline Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Revolving Credit Loan included in the relevant
Revolving Credit Loan Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iv) shall be conclusive absent manifest error.
(v)    Each Lender's obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.13(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender's obligation to make Revolving Credit Loans pursuant
to this Section 2.13(c) is subject to the conditions set forth in Section 4.02.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swingline Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Pro Rata Share thereof in the same funds as those received by the
Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 15.06 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swingline Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline Loans.
Until each Lender funds its Revolving Credit Loan or risk participation pursuant
to this Section 2.13 to refinance such Lender's Pro Rata Share of any Swingline
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swingline Lender.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 54
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(f)    Payments Directly to Swingline Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender. At any time that the Loan Management Service is in effect,
each Borrower authorizes the Administrative Agent, the Swingline Lender and
Wells Fargo to effect the prepayment or payment of Swingline Loans through the
Loan Management Service. The authorization set forth herein shall not affect the
obligation of the Borrowers to pay such sums when due, without notice, if there
are insufficient funds in such account to make such payment in full on the due
date thereof, or if the Administrative Agent, the Swingline Lender or Wells
Fargo does not debit such account.
Section 2.14.    Incremental Term Loans.
(a)    At any time after the Closing Date and on or before March 14, 2018, the
Borrowers may, by written notice to the Administrative Agent elect to request
the establishment of one or more incremental term loan commitments (any such
incremental term loan commitment, an "Incremental Term Loan Commitment") to make
an incremental term loan (any such incremental term loan, an "Incremental Term
Loan"); provided that (i) the total aggregate amount of all Incremental Term
Loan Commitments shall not exceed $30,000,000, and (ii) the total aggregate
amount of all Incremental Term Loan Commitments made effective at any one time
shall not be less than the minimum principal amount of $5,000,000. Each such
notice shall specify the date (each, an "Incremental Term Loan Effective Date")
on which the Borrowers propose that any Incremental Term Loan Commitment shall
be effective, which shall be a date not less than ten (10) Business Days after
the date on which such notice is delivered to the Administrative Agent. The
Borrowers may invite any Lender, any Affiliate of any Lender, any Approved Fund
and/or any other Person reasonably satisfactory to the Administrative Agent to
provide an Incremental Term Loan Commitment (any such Person, an "Incremental
Term Loan Lender"). Any Incremental Term Loan Lender offered or approached to
provide all or a portion of any Incremental Term Loan Commitment may elect or
decline, in its Sole Discretion, to provide such Incremental Term Loan
Commitment. Any Incremental Term Loan Commitment shall become effective as of
the Incremental Term Loan Effective Date applicable thereto; provided that:
(A)    no Default or Event of Default shall exist on such Incremental Term Loan
Effective Date before or after giving effect to (1) any Incremental Term Loan
Commitment, (2) the making of any Incremental Term Loan pursuant thereto and (3)
the consummation of any transaction to be funded in whole or in part thereby or
in connection therewith;
(B)    the Administrative Agent and the Lenders shall have received from the
Borrowers a Compliance Certificate demonstrating that the Borrowers will be in
compliance on a pro forma basis with each of the financial covenants set forth
in Article XIV both before and after giving effect to (1) any Incremental Term
Loan Commitment, (2) the making of any Incremental Term Loan pursuant thereto
and (3) the consummation of any transaction to be funded in whole or in part
thereby or in connection therewith;
(C)    the proceeds of any Incremental Term Loans shall be used for the purposes
specified in Section 7.09(e);
(D)    each Incremental Term Loan Commitment (and the Incremental Term Loans
made thereunder) shall constitute Obligations of the Borrowers and



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 55
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




shall be secured and guaranteed with the other Credit Extensions on a pari passu
basis;
(E)    (1)    each Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loans and the Borrowers, but will not in any event
have a shorter average life to maturity than the remaining average life to
maturity of the Initial Term Loans or a maturity date earlier than the Maturity
Date and, unless otherwise agreed by the Administrative Agent, the maturity date
of each Incremental Term Loan shall be the Maturity Date;
(2)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Term Loan Lenders and the Borrowers on the applicable
Incremental Term Loan Effective Date; provided that if the Applicable Margin in
respect of any Incremental Term Loan exceeds the Applicable Margin for the
Initial Term Loans by more than 0.50%, then the Applicable Margin for the
Initial Term Loans shall be increased so that the Applicable Margin in respect
of the Initial Term Loans is equal to the Applicable Margin for the Incremental
Term Loan minus 0.50%; provided further in determining the Applicable Margin(s)
applicable to each Incremental Term Loan and the Applicable Margin(s) for the
Initial Term Loans, (x) original issue discount ("OID") or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by the Borrowers to
the Lenders under such Incremental Term Loan or the Initial Term Loans in the
initial primary syndication thereof shall be included (with OID being equated to
interest based on assumed four-year life to maturity) and (y) customary
arrangement or commitment fees payable to the Lead Arranger (or its affiliates)
in connection with the Initial Term Loans or to one or more arrangers (or their
affiliates) of any Incremental Term Loan shall be excluded (it being understood
that the effects of any and all interest rate floors shall be included in
determining Applicable Margin(s) under this provision); and
(3)    except as provided above, all other terms and conditions applicable to
such Incremental Term Loan shall, except to the extent otherwise provided in
this Section 2.14, be identical to the terms and conditions applicable to the
Initial Term Loans;
(F)    any Incremental Term Loan Lender making any Incremental Term Loan shall
be entitled to the same voting rights as the existing Term Loan Lenders under
the Term Loan facility and each Incremental Term Loan shall receive proceeds of
prepayments on the same basis as the Initial Term Loans (such prepayments to be
shared pro rata on the basis of the original aggregate funded amount thereof
among the Initial Term Loans and the Incremental Term Loans); and
(G)    the Incremental Term Loan Commitments shall be effected pursuant to one
or more Lender Joinder Agreements executed and delivered by the Borrowers, the
Administrative Agent and the applicable Incremental Term Loan



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 56
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Lenders (which Lender Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.14); and
(H)    the Borrowers shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party and Alon USA authorizing such Incremental Term Loan) reasonably requested
by the Administrative Agent in connection with any such transaction.
(b)    (i)    The Incremental Term Loans shall be deemed to be Term Loans;
provided that all Incremental Term Loans made pursuant to the same Incremental
Term Loan Commitment shall be designated as a separate tranche of Term Loans for
all purposes of this Agreement.
(ii)    The Incremental Term Loan Lenders shall be included in any determination
of the Required Lenders and the Incremental Term Loan Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(c)    On any Incremental Term Loan Effective Date on which any Incremental Term
Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Term Loan Lender with an Incremental Term Loan
Commitment shall make an Incremental Term Loan to the Borrowers in an amount
equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 57
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




ARTICLE III

Section 3.01.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower or other Loan Party or Alon USA hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes; provided that if any Borrower or other
Loan Party or Alon USA shall be required by applicable Law to deduct any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Person shall make such deductions
and (iii) such Person shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.
(b)    Payment of Other Taxes by the Borrowers, etc. Without limiting the
provisions of Section 3.01(a) above, the Borrowers and the other Loan Parties or
Alon USA (as applicable) shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.
(c)    Indemnification by the Borrowers, etc. Each of the Borrowers and the
other Loan Parties and Alon USA shall jointly and severally indemnify each
Recipient, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Recipient (with a copy to the Administrative Agent if such
Recipient is not the Administrative Agent), or by the Administrative Agent on
its own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.
(d)    Indemnification of the Administrative Agent. Each Recipient (other than
the Administrative Agent) shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Recipient (but only to the extent that any Loan Party or
Alon USA has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties and
Alon USA to do so), (ii) any Taxes attributable to such Recipient's failure to
comply with the provisions of Section 15.07(f) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such
Recipient, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Recipient by the
Administrative Agent shall be conclusive absent manifest error. Each Recipient
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to such Recipient from any other source
against any amount due to the Administrative Agent under this Section 3.01(d).



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 58
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




The agreements in this Section 3.01(d) shall survive the resignation and/or
replacement of the Administrative Agent.
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party or Alon USA to a Governmental Authority,
such Person shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 59
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 60
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.


(g)    Treatment of Certain Refunds. If any party determines, in its Sole
Discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    For purposes of this Section 3.01, the term "Lender" includes the LC
Issuer and the Swingline Lender and the term "applicable Law" includes FATCA.
(i)    Survival. Each party's obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment or discharge of all obligations under any Loan Document.
Section 3.02.    Illegality. In the event that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund any Loans, or to
determine or charge interest rates based upon the LIBO Rate, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, any
obligation of such Lender to make such Eurodollar Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice (but subject to Section 2.04(b) above), all Eurodollar Rate Loans
which would otherwise be made by such Lender shall be made instead as Base Rate
Loans (and, if such Lender so requests by notice to the Borrowers and the
Administrative Agent, all Eurodollar Rate Loans of such Lender then outstanding
shall be automatically converted into Base Rate Loans on the date specified by
such Lender in such notice) and, to the extent that Eurodollar Rate Loans are so
made as (or converted into) Base Rate Loans, all payments of principal which
would otherwise be applied to such Lender's Eurodollar Rate Loans shall be
applied instead to its Base Rate Loans. Each Lender agrees to designate a
different Lending Office if such designation



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 61
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.
Section 3.03.    Inability to Determine Rates. If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Interest Rate based upon the Adjusted LIBO Rate for any period
for any Loans, or that the Interest Rate with respect to any period for any
Loans does not adequately and fairly reflect the cost to the Lenders of funding
such Loans, the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, the obligation of the Lenders to make or maintain Loans
at the Interest Rate based upon the Adjusted LIBO Rate shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice, and, until any such notice is revoked, any request for Loans at the
Interest Rate based upon the Adjusted LIBO Rate will be deemed to be a request
for a Borrowing of Loans in the amount specified therein at an Interest Rate
equal to the Base Rate plus the Applicable Margin (until such time as such
notice may be revoked, at which time the applicable Interest Rate shall again be
equal to the Applicable Margin plus the Adjusted LIBO Rate) Upon receipt of such
notice, the Borrowers may revoke any pending request for any Borrowing.
Section 3.04.    Increased Cost and Reduced Return; Capital Adequacy.
(a)    If, as a result of any Change in Law or such Lender's or the LC Issuer's
compliance therewith, there shall be any increase in the cost to such Lender or
the LC Issuer of agreeing to make or making, funding or maintaining Loans at the
Interest Rate based upon the Adjusted LIBO Rate or if issuing or in
participating in any Letter of Credit, or a reduction in the amount received or
receivable by such Lender or the LC Issuer in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or LC Issuer), and (ii) reserve requirements utilized
in the determination of the Adjusted LIBO Rate), then from time to time upon
demand of such Lender or the LC Issuer (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender or the LC Issuer,
as the case may be, such additional amounts as will compensate such Lender or
the LC Issuer for such increased cost or reduction.
(b)    If any Lender or the LC Issuer determines that any Change in Law
regarding capital adequacy or liquidity or any change therein or in the
interpretation thereof, or compliance by such Lender (or its Lending Office) or
the LC Issuer therewith, has the effect of reducing the rate of return on the
capital of such Lender or the LC Issuer or any corporation controlling such
Lender or the LC Issuer as a consequence of such Lender's or the LC Issuer's
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and liquidity), then from time to time upon demand of such
Lender or the LC Issuer (with a copy of such demand to the Administrative
Agent), the Borrowers shall pay to such Lender or the LC Issuer such additional
amounts as will compensate such Lender or the LC Issuer, as the case may be, for
such reduction.
Section 3.05.    Funding Losses. In the event of (a) the payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Rate Loan into a Base Rate Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Rate Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrowers pursuant to Section
3.08(b), then, in any such event, the Borrowers shall compensate each Lender for
the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 62
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.
Section 3.06.    Matters Applicable to all Requests for Compensation. A
certificate of the Administrative Agent, the LC Issuer or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent, the LC
Issuer or such Lender may use any reasonable averaging and attribution methods.
Section 3.07.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 15.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize the Fronting Exposure of the LC Issuer and the
Swingline Lender with respect to such Defaulting Lender in accordance with
Section 2.12; fourth, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan or funded participation in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender's potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the LC Issuer's
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit and Swingline Loans issued under this Agreement, in
accordance with Section 2.12; sixth, to the payment of any amounts owing to the
Lenders, the LC Issuer or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the LC Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 63
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swingline Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swingline
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in LC Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with the Revolving Credit Loan Commitments
without giving effect to Section 3.07(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.07(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any revolving credit
commitment fee for any period during which such Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
pursuant to Section 2.11(h) for any period during which such Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.12.
(C)    With respect to any revolving credit commitment fee or Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender's participation in LC Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to each LC Issuer and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such LC Issuer's or Swingline Lender's Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender's participation in LC Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender's Revolving Credit Loan Commitment) but only to the extent that (A) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 64
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (B) such reallocation does not cause the aggregate Fronting Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender's Revolving Credit
Loan Commitment. No reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
such Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
LC Issuer and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable facility (without giving effect to Section 3.07(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from a Defaulting Lender to a Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender's having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the LC Issuer shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 3.08.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall (at the request of
the Borrowers) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.04 or Section 3.01, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender becomes a Defaulting Lender hereunder, then the
Borrowers may, at their sole expense and effort, upon notice



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 65
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 15.07), all its interests, rights (other than its rights to
payment pursuant to Section 3.04 and Section 3.01) and obligations under this
Agreement and related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and LC Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.04, such
assignment will result in a reduction in such compensation or such payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
Section 3.09.    Survival. All of the obligations of the Borrowers and other
Loan Parties under this Article III shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.
ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01.    Conditions of Borrowing. The obligation of the LC Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent's receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or Alon USA (as applicable), and each other Person party thereto, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and its legal counsel:
(i)    executed counterparts of this Agreement, each of the Collateral Documents
(including, without limitation, the Guaranty, the Security Agreement and the
Mortgages) and the other applicable Loan Documents, sufficient in number for
distribution to the Administrative Agent, each Lender and the Loan Parties;
(ii)    a Note executed by the Borrowers in favor of each Lender that requests a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party and Alon USA as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Person is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Loan Parties and Alon USA is
duly organized or formed, that the Borrowers and each other Loan Party or Alon
USA executing any of the



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 66
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Loan Documents is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification and that
each Loan Party is solvent after giving effect to the Obligations, the Liens of
the Administrative Agent, on behalf of the Secured Parties, the Closing Date
Special Dividend and all other transactions contemplated hereunder to occur on
or about the Closing Date;
(v)    a favorable opinion or opinions of counsel to the Loan Parties and Alon
USA, addressed to the Administrative Agent and each Lender, as to the matters
set forth in Exhibit L and such other matters concerning the Loan Parties and
Alon USA and the Loan Documents as the Required Lenders may reasonably request;
(vi)    a certificate of a Responsible Officer of each Loan Party and Alon USA
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Person and the
validity against such Person of the Loan Documents to which it is a party, which
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
(vii)    a certificate signed by a Responsible Officer of each Borrower
certifying that the conditions specified in Sections 4.01 and 4.02 have been
satisfied;
(viii)    evidence that all Insurance Requirements have been met and that all
insurance required to be maintained pursuant thereto has been obtained and is in
effect;
(ix)    evidence that all Real Estate Collateral Requirements have been met as
of the Closing Date, including but not limited to receipt of updated appraisals
and environmental reports in form and substance satisfactory to the
Administrative Agent;
(x)    receipt of (A) pro forma combined and combining balance sheets of the
Borrowers and their Subsidiaries as of the Closing Date and pro forma combined
and combining financial statements (including balance sheets and related
statements of income or operations, shareholders' equity and cash flow) of the
Borrowers and their Subsidiaries for the calendar year 2013, in each case giving
pro forma effect to this Agreement, the Closing Date Special Dividend and all
other transactions to occur on or about the Closing Date (including, without
limitation, all fees and expenses payable on or about the Closing Date) in form
and substance reasonably satisfactory to the Administrative Agent, and (B) the
Borrowers' and their Subsidiaries financial projections and related supporting
information and documentation, in form and substance reasonably satisfactory to
the Administrative Agent, evidencing that such projections are reasonable, have
a sufficiently high probability of being achieved and will result in compliance
with the financial covenants set forth in Article XIV hereof;
(xi)    receipt and review of each Principal Agreement, together with a
certification from a Responsible Officer of the Loan Parties that (a) such
Principal Agreement is in full force and effect on the Closing Date and (b) no
Loan Party is in default thereunder or not in compliance with any material term
or provision thereof;
(xii)    a copy of all Subordinated Debt Documents relating to any Subordinated
Debt in existence as of the Closing Date; and



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 67
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(xiii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.
(b)    All accrued and unpaid interest on the Existing Revolving Credit Loans
and the Existing Term Loans shall have been paid in full, all accrued and unpaid
fees under the Existing Credit Agreement (including under the "Fee Letter"
specified therein) shall have been paid in full, any unreimbursed costs or
expenses payable under the existing Credit Agreement shall have been paid in
full, and any fees or expenses required to be paid under or in connection with
this Agreement on or before the Closing Date shall have been paid in full (all
or any portion of which amounts may be paid with a portion of the proceeds of
Loans to be advanced hereunder on the Closing Date).
(c)    Unless waived by the Administrative Agent, the Borrowers shall have paid
all Attorney Costs of the Administrative Agent required to be paid hereunder to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs required to be paid hereunder incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent) (all or any portion of which Attorney Costs may be paid
with a portion of the proceeds of Loans to be advanced hereunder on the Closing
Date).
(d)    The Administrative Agent shall have received information provided by the
Loan Parties and Alon USA required by the Patriot Act, including the identity of
each Loan Party and Alon USA, the name and address of each Loan Party and Alon
USA and other information that will allow the Administrative Agent or any
Lender, as applicable, to identify the Loan Parties and Alon USA in accordance
with the Patriot Act.
(e)    No action, proceeding, investigation, regulation or legislation shall
have been instituted, threatened or proposed before any Governmental Authority
to enjoin, restrain, or prohibit, or to obtain substantial damages in respect
of, or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent's Sole Discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.
(f)    There shall not have occurred any Material Adverse Effect.
Section 4.02.    Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension, is subject to the following
conditions precedent:
(a)    The representations and warranties of each Borrower and each other Loan
Party and Alon USA contained in Article V or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects,
except for any representation or warranty that is qualified by materiality or
reference to Material Adverse Effect, which shall be true and correct in all
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects, except
for any representation or warranty that is qualified by materiality or reference
to Material Adverse Effect, which shall be true and correct in all respects as
of such earlier date, and except that, for purposes of this Section 4.02, the
representations and warranties contained



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 68
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(b)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent, and, if applicable, the LC Issuer or the
Swingline Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension submitted by the Borrowers (and each other
request, or deemed request, for any Loans pursuant to the terms of this
Agreement, including but not limited to, any Swingline Loans initiated through
the Loan Management Service) shall be deemed to be a representation and warranty
that the conditions specified in Section 4.02 have been satisfied on and as of
the date of the applicable Credit Extension.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
Each of the Loan Parties represents and warrants to the Administrative Agent,
the LC Issuer and the Lenders that:
Section 5.01.    Existence, Qualification and Power. Each Loan Party and Alon
USA (a) is a corporation or limited liability company duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and, subject to clause (d) below, carry on its business, and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where any Property or Collateral is located
and in each other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or license
(except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect), and (d) has all licenses reasonably necessary for the
operation of each individual Convenience and Gas Station at each Property and
for the conduct of the Business as a whole, except for any licenses which the
failure to have or possess could not reasonably be expected to have a Material
Adverse Effect.
Section 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party and Alon USA of each Loan Document to which such
Person is party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (with the passage of time, giving
of notice or otherwise) (a) contravene or Conflict with the terms of any of such
Person's Organizational Documents; (b) Conflict with or result in any breach or
contravention in any material respect of, or the creation of any Lien (except
Liens in favor of the Lenders created by the Loan Documents) under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
Section 5.03.    No Consent or Other Action. No Consent or Other Action which
has not been obtained by, from, with or to any other Person is required prior to
or otherwise in connection with (a) any Borrower's or any of its Subsidiaries'
ownership of any Property or Collateral or the conduct of the Business, except,
in the case of the conduct of the Business, for those Consents or Other Actions
which, if not made or obtained, would not cause a Default hereunder and could
not reasonably be expected to have a Material Adverse Effect, (b) any Loan
Party's or Alon USA's execution and delivery of, and performance of its



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 69
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




obligations under, the Loan Documents, (c) the Grant of any Lien granted hereby
or by any other Loan Document, or (d) the validity, enforceability, perfection
or priority of any Lien created hereby or by any other Loan Document, except for
the filing of the Financing Statements with the Filing Offices and the recording
of the Mortgages and except to the extent perfection is required by other means
by the Loan Documents.
Section 5.04.    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party or Alon USA that is party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of each such Loan Party or Alon USA,
enforceable against each Person that is party thereto in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
other laws affecting the rights of creditors.
Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements fairly present the financial condition
of Alon USA and its Subsidiaries (including, without limitation, the Parent and
the Borrowers and their Subsidiaries) as of the date thereof and their results
of operations for the period covered thereby and show all material indebtedness
and other liabilities, direct or contingent, of Alon USA and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b)    The unaudited combined and combining balance sheets of the Borrowers and
their Subsidiaries dated as of September 30, 2013, and the related combined and
combining statements of income and statements of cash flow for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrowers and their Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    Schedule 5.05 sets forth all material indebtedness of the Borrowers and
their Subsidiaries as of the Closing Date, including any liabilities for taxes
and Subordinated Debt (which Subordinated Debt is specifically designated as
such on Schedule 5.05). No Borrower or Subsidiary is a party to, or has any
obligation under, any Derivative Contract, except for Derivative Contracts
required pursuant to Section 6.26.
(d)    Since December 31, 2012, and since September 30, 2013, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
Section 5.06.    Litigation. As of the Closing Date, Schedule 5.06 sets forth
all Litigation pending or, to the knowledge of any Borrower, threatened, at law,
in equity, in arbitration or before any Governmental Authority, against any
Borrower, any other Loan Party, any of their respective Subsidiaries or against
any of their respective properties, assets, Business or any Property, or
revenues, or affecting or pertaining to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby. None of the Litigation
identified on Schedule 5.06, individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect. There
is no Litigation pending or, to the knowledge of any Borrower, threatened, at
law, in equity, in arbitration or before any Governmental Authority, against any
Borrower, any other Loan Party, any of their respective Subsidiaries or against
any of their respective



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 70
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




properties, assets, Business or any Property, or revenues that is not fully
covered by insurance (except for normal deductibles) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or affecting or pertaining to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby.
Section 5.07.    No Default. No Loan Party is in default under or with respect
to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.
Section 5.08.    Ownership of Property; Liens.
(a)    As of the Closing Date, the applicable Borrower (i) is the sole record
owner of a fee simple interest in each Fee Property as listed on Exhibit E, and
(ii) is the sole record owner of a leasehold or ground leasehold, as applicable,
interest in each Leasehold Property as listed on Exhibit G, in each case subject
only to Permitted Liens. As of the Closing Date, except as may be disclosed on
Exhibit E, none of the Fee Properties owned by any Borrower are subject to any
lease or similar conveyance of any interest in any such Fee Property. None of
the Permitted Liens referred to in clause (k) of Section 7.01 will materially
and adversely affect the ability of any Loan Party to pay in full the
Obligations, the use of any Property for the use currently being made thereof or
the operation or value of any Property.
(b)    Each Borrower, each Subsidiary and each other Loan Party has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, free and
clear of all Liens other than Permitted Liens. The personal property of the
Borrowers and their Subsidiaries is subject to no Liens, other than Permitted
Liens. The Collateral is sufficient to enable the Borrowers to operate the
Business at each Property and at the Borrowers' address set forth in
Schedule 15.02.
(c)    Except for the filings reflected on the UCC searches delivered to the
Administrative Agent in connection with this Agreement ("Current Filings"), as
of the Closing Date, there is no financing statement (or similar statement,
agreement, pledge, deed to secure debt, deed of trust, mortgage, notice or
registration), Lien or Judgment filed with, registered, indexed or recorded in
any Governmental Authority (or intended so to be), directly or indirectly,
identifying or encumbering or covering or involving any personal property
Collateral or any Principal Agreement, none of which filings could have a
Material Adverse Effect.
Section 5.09.    Environmental Compliance. The Borrowers and their Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties. The Borrowers and their Subsidiaries have not received any
notices of any violations of existing Environmental Laws that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.10.    Insurance. The Borrowers and their Subsidiaries are in
compliance with the Insurance Requirements.
Section 5.11.    Taxes. Each Loan Party has filed, or caused to be filed, in a
timely manner all Federal, state and other material Tax returns and reports
required to be filed, and has paid all Federal, state



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 71
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




and other material Taxes levied or imposed upon them or their properties, income
or assets otherwise due and payable except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Loan Party has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. All information in any such Tax returns, reports and
declarations is complete and accurate in all material respects. There are no
Liens on any properties or assets of any Borrower, any of its Subsidiaries or
any other Loan Party imposed or arising as a result of the delinquent payment or
the nonpayment of any Taxes. There are no applicable Taxes and Other Charges
payable by any Loan Party, the Administrative Agent, the LC Issuer or any Lender
in connection with the execution and delivery of any Loan Documents by the
Borrowers or any other Loan Party which have not been paid by such Loan Party.
Section 5.12.    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of each Loan Party, nothing has occurred which would prevent, or cause
the loss of, such qualification. Except as may be disclosed in a closing
certificate delivered by the Borrowers to the Administrative Agent on the
Closing Date, each Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of each Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA.
Section 5.13.    Loan Party Information; Subsidiaries, Etc.
(a)    The legal names, federal taxpayer identification numbers, states of
formation and mailing addresses, as applicable, for each of the Loan Parties and
Alon USA are accurately set forth in the Loan Documents.
(b)    Except as disclosed in part (a) of Schedule 5.13 (or as permitted
pursuant to Section 7.04) no Borrower has merged, consolidated, acquired all or
substantially all of the assets of any Person or used any other name (whether in
connection with the Business or the Collateral or for other business, obtaining
credit or financing or otherwise) in the last six years. Neither of the



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 72
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Borrowers has any Subsidiaries other than those in existence as of the Closing
Date which are specifically disclosed in part (b) of Schedule 5.13 or those
formed or acquired after the Closing Date in accordance with Section 7.04, and
neither of the Borrowers has any equity Investments in any other Person other
than those specifically disclosed in part (c) of Schedule 5.13.
Section 5.14.    Purpose of Borrowings; Margin Regulations; Investment Company
Act.
(a)    The Borrowers do not intend to use all or any portion of any Borrowing to
purchase or carry any securities, including, without limitation, Margin Stock.
None of the proceeds of any Borrowing will be used, directly or indirectly, for
the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any Margin Stock or other security or for any
other purpose which might cause any Borrowing to be considered a "purpose
credit" within the meaning of Regulations U, T or X of the Board of Governors of
the Federal Reserve System, as amended. Each Borrower intends to use the
proceeds of each Borrowing solely for the lawful purposes described in Section
7.09(d).
(b)    Neither any Borrower nor any of its Subsidiaries is engaged, principally
or as one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock.
(c)    Neither any Borrower, any Person Controlling Borrower nor any Subsidiary
is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.
Section 5.15.    Disclosure. Each Loan Party has disclosed to the Administrative
Agent all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party or Alon USA to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
Section 5.16.    Compliance with Laws. Each Loan Party is in compliance in all
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or properties except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.17.    Business and Location. As of the Closing Date, each Borrower,
under its respective legal name, is engaged in the Business at the Properties
with the addresses set forth on Exhibits E and G for such Borrower or at such
Borrower's address set forth in Schedule 15.02. As of the Closing Date,
Schedule 5.17 contains a complete and accurate list of businesses, if any,
conducted by any of the Borrowers or the Subsidiaries other than their Business.
All Collateral (other than motor vehicles), including all writings relating
thereto and records thereof, books of record or account, employees, business,
offices and operations are located at, and all operation with respect there to
are conducted out of, the related Properties or such Borrower's chief executive
office. Each Borrower's chief executive office address is 12700 Park Central
Drive, Suite 1600, Dallas, Texas 75251.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 73
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 5.18.    Transactions with Affiliates. Except as set forth on
Schedule 5.18, as of the Closing Date, neither any Borrower nor any of its
Subsidiaries is currently a party to any transaction of any kind with any
Affiliate of any Borrower. Each of the transactions listed on Schedule 5.18 was
entered into in the ordinary course of such Borrower's or Subsidiary's (as
applicable) business, pursuant to written agreements that are on fair and
reasonable terms substantially as favorable to such Borrower or Subsidiary (as
applicable) as were obtainable by such Borrower or Subsidiary (as applicable) at
the time in a comparable arm's length transaction with a Person other than an
Affiliate.
Section 5.19.    Financing Statements; Perfected Security Interest. The
execution and delivery of each of the Collateral Documents (other than the
Guaranty) creates a valid Lien in the Collateral and the Proceeds thereof which
has attached and is enforceable. The Filing Offices are the only offices where
financing statements are required to be filed in order to perfect such security
interest in all Filing Collateral. Upon filing of the applicable Financing
Statement in the applicable Filing Office, the Lien of the Administrative Agent,
on behalf of the Secured Parties, in all Filing Collateral shall be a perfected,
first priority security interest. Upon the Administrative Agent's possession or
control of Collateral other than Filing Collateral, the Lien therein of the
Administrative Agent, on behalf of the Secured Parties, will be a perfected,
first priority security interest.
Section 5.20.    [Reserved].
Section 5.21.    No Further Disposition. Other than with respect Permitted Liens
or Dispositions permitted by this Agreement, the Borrowers have not entered into
any agreement or understanding or taken, permitted or suffered to exist any
action (including the filing of a financing statement, agreement, pledge, deed
to secure debt, deed of trust or mortgage, notice or registration) or event
(whether by operation of law or otherwise) for the purpose of, or that may have
the effect of, directly or indirectly, Granting or permitting any Lien on or
Disposing of any Collateral, any interest therein or rights pertaining thereto.
Section 5.22.    Principal Agreements. As of the Closing Date, every Principal
Agreement currently in effect is listed on Schedule 5.22, and the Borrowers have
provided the Administrative Agent with a true, correct and complete copy of each
of such Principal Agreement. Each Loan Party is in good standing under, and in
compliance with, the Principal Agreements to which it is a party. Each Loan
Party has not been, and is not, in Conflict with or under, any of the Principal
Agreements to which it is a party. Each Loan Party has no knowledge of any claim
of (or basis of any claim of) any such Conflict or of any termination or
nonrenewal of any Principal Agreement to which it is a party (except as may be
permitted pursuant to Section 6.20). Each of the Principal Agreements listed on
Schedule 5.22 was entered into in the ordinary course of a Loan Party's
business, pursuant to written agreements and on fair and reasonable terms and,
to the extent the same is with an Affiliate, on terms substantially as favorable
to the applicable Loan Party as were obtainable by such Loan Party at the time
in a comparable arm's length transaction with a Person other than an Affiliate.
Section 5.23.    Capitalization; Solvency. All of the issued and outstanding
Capital Stock of each Borrower or Subsidiary is directly and beneficially owned
and held by the Persons for each such entity (and in the percentages) listed on
Exhibit D, and all of such Capital Stock has been duly authorized and is fully
paid and non‑assessable, free and clear of all Liens. After giving effect to the
contribution rights set forth in Article XIII and the Contribution Agreement,
each Loan Party (a) is solvent after giving effect to the Obligations, the Liens
of the Administrative Agent, on behalf of the Secured Parties, and the other
transactions contemplated hereunder and (b) is able to pay its debts as they
mature and has (and has reason to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business and all
businesses in which it is about to engage. After giving effect to the
contribution rights set forth in Article



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 74
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




XIII and the Contribution Agreement, the assets and properties of each Loan
Party, at a fair valuation and at their present fair salable value, are greater
than the Indebtedness of such Loan Party, and including any subordinated and
contingent liabilities computed at the amount which, to the best of such Loan
Party's knowledge, represents an amount which can reasonably be expected to
become an actual or matured liability.
Section 5.24.    Intellectual Property; Licenses, Etc. The Borrowers and their
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, "IP Rights") that are
reasonably necessary for the operation of the Business (including, as of the
Closing Date, those trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses (by store or unit location) and other
intellectual property rights listed on Schedule 5.24), in each case without
conflict with the rights of any other Person. To the best knowledge of the
Borrowers, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrowers or any Subsidiary infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrowers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 5.25.    [Reserved].
Section 5.26.    Compliance with OFAC Rules and Regulations. None of the Loan
Parties or Alon USA or, to any Loan Party's knowledge, any Affiliate of any Loan
Party (a) is a Sanctioned Person, (b) has any assets in Sanctioned Countries, or
(c) derives any operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any
Borrowing hereunder will be used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country. Alon USA has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Alon USA and its Subsidiaries (including, without limitation, the Loan Parties)
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable sanctions imposed by United States Governmental Authorities, and
each of Alon USA and its Subsidiaries (including, without limitation, the Loan
Parties) and their respective officers and employees and, to the knowledge of
each Loan Party, its directors are in compliance with Anti-Corruption Laws and
such sanctions in all material respects.
Section 5.27.    Foreign Assets Control Regulations, Etc. None of the Loan
Parties or Alon USA is an "enemy" or an "ally of the enemy" within the meaning
of Section 2 of the Trading with the Enemy Act of the United States of America
(50 U.S.C. App. §§ 1 et seq.), as amended. None of the Loan Parties or Alon USA
is in violation of (a) the Trading with the Enemy Act, as amended, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. None of the Loan
Parties or Alon USA (i) is a blocked person described in Section 1 of the
Anti‑Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
Section 5.28.    Employee Relations. No Loan Party is party to any collective
bargaining agreement, and no labor union has been recognized as the
representative of the employees of any Loan Party, in each case except as set
forth on Schedule 5.28. None of the Loan Parties knows of any pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 75
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 5.29.    Burdensome Provisions. As of the Closing Date, the Loan Parties
do not anticipate that future expenditures needed to meet the provisions of any
statutes, orders, rules or regulations of a Governmental Authority currently in
effect will be so burdensome as to have a Material Adverse Effect. No Subsidiary
is party to any agreement, document or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the owner(s)
of its Capital Stock or to transfer any of its assets or properties to such
owner(s), in each case other than existing under or by reason of the Loan
Documents or applicable Law.
ARTICLE VI

AFFIRMATIVE COVENANTS
So long as any Loans, any Letter of Credit or other Obligations are outstanding
or any Lender has any obligation to make any Loan or the LC Issuer has any
obligation to issue Letters of Credit hereunder, each of the Loan Parties shall,
and each Loan Party shall cause each of its Subsidiaries to:
Section 6.01.    Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrowers (and the Parent), the
consolidated and consolidating balance sheets of (i) prior to the occurrence of
an IPO, Alon USA and its Subsidiaries (including, without limitation, the Parent
and the Borrowers and their Subsidiaries), and (ii) on and after the occurrence
of an IPO, the Parent and its Subsidiaries (including, without limitation, the
Borrowers and their Subsidiaries), in each case as of the end of such year, and
the related audited consolidated and consolidating statement of income and
consolidated statement of cash flow for such year, each setting forth in
comparative form the figures for the previous fiscal year, and all such
financial statements shall be in reasonable detail, prepared in accordance with
GAAP consistently applied, and certified, without qualification and without an
expression of uncertainty as to the ability of any of Alon USA, the Parent, the
Borrowers or any of their Subsidiaries to continue as going concerns, by
independent certified public accountants reasonably satisfactory to the Required
Lenders; the foregoing financial statements (to the extent any such documents
are included in materials otherwise filed with the SEC) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which Alon USA posts such documents, or provides a link thereto on
the its website on the Internet at www.alonusa.com.
(b)    as soon as practicable, but in any event not later than forty‑five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrowers, and not later than ninety (90) days after the fourth
fiscal quarter of each fiscal year of the Borrowers, copies of the unaudited
combined and combining balance sheets of the Borrowers and their Subsidiaries as
of the end of such quarter, and the related combined and combining statements of
income and statements of cash flow for such fiscal quarter and the portion of
the Borrowers' fiscal year then elapsed, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP consistently applied (subject to year‑end adjustments and footnote
information required by GAAP consistently applied), together with a
certification by the principal financial or accounting officer of the Borrowers
that the information contained in such financial statements fairly presents in
all material respects the financial position of the Borrowers and their
Subsidiaries on the date thereof (subject to year‑end adjustments and footnote
information required by GAAP consistently applied);



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 76
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a Compliance Certificate certified by the
principal financial or accounting officer of the Borrowers and the Parent and
setting forth in reasonable detail (i) computations evidencing compliance with
the covenants contained in Article XIV, (ii) (A) the total number of Fee
Properties and Leasehold Properties then operated by any Loan Party or owned by
any Loan Party and leased to another Person and (B) the identity of any
Properties that were closed, sold or otherwise disposed of, or were newly opened
or acquired, in each case during such reporting period, (iii) the aggregate
number of gallons of gasoline or fuel (by type) sold by any Borrower or its
Subsidiary during the applicable reporting period and (iv) (A) for each
Convenience and Gas Station operated by any Borrower or Subsidiary which has
been in operation for less than eighteen (18) months, profit and loss statements
and other financial information reasonably requested by the Administrative Agent
on a summarized Convenience and Gas Station‑by‑Convenience and Gas Station
basis, and (B) for each Convenience and Gas Station supplied by any Borrower or
Subsidiary which has been in operation for less than eighteen (18) months,
statements of volumes and other financial information reasonably requested by
the Administrative Agent on a summarized Convenience and Gas
Station‑by‑Convenience Gas Station basis, in each case in a form reasonably
satisfactory to the Administrative Agent;
(d)    contemporaneously with the filing thereof, copies of all materials of a
financial nature furnished to the holders of any direct or indirect Equity
Interests in any Borrower or filed by Alon USA or any of its Subsidiaries with
the Securities and Exchange Commission; the foregoing materials may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which Alon USA posts such documents or provides a link thereto on
the its website on the Internet at www.alonusa.com;
(e)    on or before December 31 of each year, projections and budgets of the
Borrowers and their Subsidiaries organized for the next fiscal year on a
quarterly basis;
(f)    within thirty (30) days of filing, each Loan Party's Federal and state
income tax returns; and
(g)    from time to time such other financial data and information (including
accountants, management letters) as the Administrative Agent or any Lender may
reasonably request.
The audited financial statements furnished to the Administrative Agent hereunder
shall be prepared in accordance with GAAP consistently applied and all financial
statements furnished to the Administrative Agent shall be sufficiently detailed
to allow the Administrative Agent to calculate the financial covenants in
Article XIV.
Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
(a)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors), members or managers of any Loan Party by independent accountants in
connection with the accounts or books of the Parent, any Borrower or any such
Subsidiary, or any audit of any of them;
(b)    promptly after any Loan Party has notified the Administrative Agent of
any intention by any Loan Party to treat the Loans and related transactions as
being a "reportable



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 77
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




transaction" (within the meaning of Treasury Regulation Section 1.6011‑4), a
duly completed copy of IRS Form 8886 or any successor form; and
(c)    promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request; without limiting the generality of the foregoing, the
Borrowers and their Subsidiaries shall deliver to the Administrative Agent,
within ten (10) Business Days after the Closing Date, a list of all liquor
licenses maintained, or required to be maintained, by any Borrower or Subsidiary
in connection with the operation of its Properties, which list shall specify
each such license by the name of the Borrower or Subsidiary which holds such
license and, if applicable, the specific Property to which such license relates.
The Administrative Agent and each Lender is hereby authorized to deliver, from
time to time, a copy of any financial statement or any other information
relating to the business of any Loan Party or Alon USA to its affiliated
corporations, representatives, agents, directors, officers, affiliates,
employees and attorneys who need to know such information for the purpose of
evaluating or managing the Credit Extensions. In addition, disclosure of such
information may be made by the Administrative Agent or any Lender to any Person
which (i) is compelled by laws, regulations, rules, orders or legal process or
proceedings, (ii) is made to any Person who has signed a confidentiality
agreement with the Administrative Agent with respect to the information to be
disclosed, containing terms substantially similar to those contained herein,
(iii) is made to the Administrative Agent's or such Lender's (as applicable)
legal counsel, or to examiners, auditors and investigators having internal or
regulatory authority over the Administrative Agent or such Lender (as
applicable), or (iv) is made as permitted by Section 15.08. Any documents,
schedules, invoices or other papers delivered to the Administrative Agent or the
Lenders may (but shall not be required to) be destroyed or otherwise disposed of
by the Administrative Agent or the Lenders at any time after the same are
delivered to the Administrative Agent or the Lenders, except as otherwise
designated by the Borrowers to the Administrative Agent or the Lenders in
writing.
The Administrative Agent shall have no obligation to request the delivery, or to
maintain copies, of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Loan Party or Alon USA with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Section 6.03.    Notices. Promptly notify the Administrative Agent:
(a)    of the occurrence of any Default or Event of Default;
(b)    of (i) any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including, without limitation, (A) breach
or non‑performance of, or any default under, a Contractual Obligation of any
Loan Party, or (B) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party and any Governmental Authority; (ii) the
commencement of, or any material development in, any material litigation or
proceeding affecting any Loan Party, including pursuant to any applicable
Environmental Laws; or (iii) any material loss, damage, Lien or Litigation
relating to the Business, any Loan Party, the Collateral or any other property
which is security for the Obligations;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party;



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 78
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(e)    of the occurrence of any termination, amendment, supplement or other
modification of or to any Principal Agreement, any failure to comply with any
material term or provision of any Principal Agreement which could reasonably be
expected to result in the exercise of a material right or remedy thereunder or
any default under any Principal Agreement, in each case promptly upon any Loan
Party becoming aware thereof;
(f)    of any receipt of, and the contents of, any notices from any significant
creditors of any Loan Party (other than notices received in the normal and
ordinary course of business operations);
(g)    of any Borrower or Subsidiary providing notice to any third party
operators of any Convenience and Gas Station of a breach, or potential breach,
of any agreement between any Borrower or Subsidiary and any such third party
operator, the effect of which would have a material impact on Consolidated
EBITDA or cash flow for any Borrower or Subsidiary;
(h)    of any Loss with respect to any Collateral;
(i)    of (i) the formation or acquisition of any Subsidiary, (ii) the
acquisition of any fee ownership interest in any real property, (iii) the
issuance of any Capital Stock of any Borrower or Subsidiary, or (iv) any other
information as the Administrative Agent may request in connection with any of
the foregoing, in each case after the date of this Agreement; and
(j)    of the occurrence of any event or circumstance that requires or results
in any mandatory prepayment of the Loans or any other Credit Extension or any
portion thereof.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of each Loan Party setting forth details of the occurrence
referred to therein and stating what action any Loan Party has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
Section 6.04.    Payment of Obligations. Pay and discharge, as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP consistently applied are being maintained by the applicable Loan
Party; (b) all lawful claims which, if unpaid, would by law become a Lien upon
any Loan Party's property, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP consistently applied are being maintained by the applicable Loan
Party; and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
Section 6.05.    Preservation of Existence, Etc. (a) Except to extent permitted
by Section 7.04, preserve, renew and maintain in full force and effect, and
cause such other Loan Party to preserve, renew and maintain in full force and
effect, its legal existence and good standing under the Laws of the jurisdiction
of its organization; (b) maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered IP
Rights, the non‑preservation of which could reasonably be expected to have a
Material Adverse Effect.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 79
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 6.06.    Maintenance of Properties. (a) Maintain, preserve and protect
the Properties, the Collateral and all of its other material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.
Section 6.07.    Maintenance of Insurance. At the Borrowers' sole cost and
expense, (a) maintain with Approved Providers insurance policies satisfying the
Insurance Requirements set forth on Schedule 6.07, (b) timely pay all premiums,
fees and charges required in connection with all of its insurance policies and
otherwise continue to maintain such policies in full force and effect;
(c) promptly deliver the insurance policies, certificates (and renewals) thereof
or other evidence of compliance herewith to the Administrative Agent; and
(d) promptly notify the Administrative Agent of any loss in excess of $250,000
(or, in the case of Collateral, any Loss as provided in Section 6.03(h)) covered
by or claim under or notice made in connection with any such insurance policies.
Section 6.08.    Compliance with Laws. Comply, and cause each other Loan Party
to comply, with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or properties, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 6.09.    Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of any Loan Party, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Loan Party, as the case may be.
Section 6.10.    Inspection Rights. Permit representatives of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers and independent public accountants, all at the expense of the Borrowers
and at such reasonable times during normal business hours, upon reasonable
advance notice to the Borrowers; provided, however, that such visits will be
conducted no more than three (3) times per fiscal year (except during any period
when an Event of Default has occurred and is continuing) and that, when an Event
of Default has occurred and is continuing, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at any time and as often as it desires and without
advance notice.
Section 6.11.    Conduct of Business. Continue to engage only in the Business
engaged in by the Borrowers on the Closing Date, and in businesses and
activities reasonably related or incidental thereto.
Section 6.12.    Capitalization; Solvency. Continue to be adequately capitalized
and solvent after giving effect to the Obligations, the security interests of
the Administrative Agent, on behalf of the Secured Parties, and the other
transactions contemplated hereunder (including, without limitation, the
contribution rights set forth in Article XIII hereof and in the Contribution
Agreement).
Section 6.13.    [Reserved].



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 80
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 6.14.    Banks and Payments.
(a)    Cause (i) all Collateral Revenues and Proceeds to be deposited in the
deposit account(s) with the bank(s) listed on Schedule 6.14 and (ii) all such
deposit accounts listed on Schedule 6.14 (other than such deposit accounts
maintained with Wells Fargo, if and to the extent that the Administrative
Agent's control thereof is automatic) to be subject to a control agreement in
favor of the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent, and the Borrowers shall pay, and each
Borrower hereby authorizes the Administrative Agent to cause to be paid, all
Obligations as and when due from all amounts in any bank required to be listed
on Schedule 6.14.
(b)    Upon the occurrence and during the continuance of an Event of Default,
direct (and each Borrower does hereby direct) any and all transferors,
distributors or payors (including insurance companies with whom such Borrower or
Subsidiary maintains insurance), upon receipt of notice from the Administrative
Agent (which shall only be sent upon the occurrence and during the continuance
of an Event of Default), to make payment of all Collateral Revenues and Proceeds
directly to the Administrative Agent, on behalf of the Lenders, and authorizes
the Administrative Agent, on behalf of the Lenders, in its Sole Discretion, to
hold the same in its possession as Collateral, to apply the same to repayment of
the Obligations, to deposit the same into any of the accounts with the banks
listed on Schedule 6.14, or to apply the same toward replacement of the
Collateral. All Collateral Revenues and Proceeds whether received by the
Administrative Agent, on behalf of the Lenders, or by any Borrower or Subsidiary
or by any other Person, will be included in the Collateral subject to the
security interest granted to the Administrative Agent, on behalf of the Lenders.
Upon the occurrence and during the continuance of an Event of Default, each
Borrower or Subsidiary shall (i) identify, earmark, segregate and keep separate
all Collateral Revenues and Proceeds received by it, (ii) upon the
Administrative Agent's request, on behalf of the Lenders, promptly account to
the Administrative Agent, on behalf of the Lenders, for all Collateral Revenues
and Proceeds, (iii) hold all Collateral Revenues and Proceeds received by such
Borrower or Subsidiary in trust for the benefit of the Administrative Agent, on
behalf of the Lenders, and shall promptly (and in any event not later than the
fifth day after receipt) deliver (or cause to be delivered) the same to the
Administrative Agent, on behalf of the Lenders, and into its possession in the
form received by such Borrower or Subsidiary and at a time and in a manner
satisfactory to the Administrative Agent, on behalf of the Lenders.
Section 6.15.    [Reserved].
Section 6.16.    Escrows. Upon the occurrence and during the continuance of a
Default or an Event of Default hereunder or under the other Loan Documents, the
Borrowers shall, upon written notice from the Administrative Agent, place in
escrow with the Administrative Agent from time to time amounts sufficient, in
the Administrative Agent's Sole Discretion, to pay, as the same come due, all
taxes, insurance, rentals, and any capital expenditures required to be expended
in connection with the Properties by any Borrower or Subsidiary during the term
of the Loans.
Section 6.17.    Taxes. Continue (and cause each Loan Party to continue) to file
in a timely manner all Federal, state and other material tax returns and reports
required to be filed, and to continue (and cause each Loan Party to continue) to
pay, all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, in each case except if and to the extent that
the foregoing are being contested in good faith by appropriate proceedings and
for which the applicable Loan Party has set aside on its books adequate reserves



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 81
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




in accordance with GAAP. All information in such tax returns, reports and
declarations will be complete and accurate in all material respects.
Section 6.18.    Primary Depository Accounts and Treasury Management
Relationship. Maintain its primary depository/disbursement accounts, treasury
management relationship and securities accounts with Wells Fargo.
Section 6.19.    Transfers of Interests in Borrowers, etc. Provide the
Administrative Agent and the Lenders with (a) at least thirty (30) days prior
written notice of any proposed sale, exchange, pledge, hypothecation,
assignment, encumbrance or other transfer, conveyance or disposition, whether
voluntarily, involuntarily or by operation of law or otherwise, of any Equity
Interest in any Borrower or Subsidiary or any Person hereafter owning, directly
or indirectly, any Equity Interest in any Borrower or Subsidiary (or any right
to acquire any Equity Interest in any Borrower or Subsidiary or any Person
hereafter owning, directly or indirectly, any Equity Interest in any Borrower or
Subsidiary) (each, a "Transfer"), together with such supporting documentation
and other information with respect thereto as the Administrative Agent may
require, and (b) written notice of the consummation of any such Transfer within
five (5) days after the date thereof; provided, however, that (i) the foregoing
shall not apply to any Person to whom the foregoing would otherwise apply as a
result of its or his ownership of any Equity Interest in Alon USA and
(ii) notwithstanding the foregoing, nothing contained in this Section 6.19 shall
permit any Transfer to the extent the same is otherwise prohibited or
conditioned by any other provision of this Agreement or any other Loan Document.
Section 6.20.    Principal Agreements. Renew the term of each of the Principal
Agreements in accordance with the terms and provisions thereof and otherwise
maintain such Principal Agreements in full force and effect unless, with respect
to any Principal Agreement other than the Southland Licensing Agreement and the
Alon Distributor Sales Agreement, the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided, however, that, except for
the Southland Licensing Agreement and the Alon Distributor Sales Agreement which
may be replaced only with the consent of the Administrative Agent, a Loan Party
may determine to replace any such Principal Agreement in lieu of renewing the
same. Each Loan Party agrees to fully comply, at such Loan Party's own cost and
expense, with the terms of the Principal Agreements (unless, with respect to any
Principal Agreement other than the Southland Licensing Agreement and the Alon
Distributor Sales Agreement, the failure to do so could not reasonably be
expected to have a Material Adverse Effect) and to promptly notify the
Administrative Agent of any material adverse development of which such Loan
Party becomes aware with regard to any of the Principal Agreements, including
any claim of Conflict with or under, or written threat of nonrenewal or
termination of, or knowledge of Litigation involving any of the Principal
Agreements.
Section 6.21.    [Reserved.]
Section 6.22.    Appraisals. Upon the request of the Administrative Agent based
on its reasonable concern that the value of one or more Fee Properties may have
materially diminished since the Closing Date, provide the Administrative Agent
with appraisals of the applicable Fee Properties (other than Store No. 218 so
long as the Administrative Agent does not have a Lien thereon), at the sole
expense of the Borrowers, from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by applicable Law and regulations; provided, however, that (a) no more
than one full narrative appraisal of a particular Fee Property may be requested
during the term of this Agreement and (b) no more than two (2) desktop
appraisals (which may include, at the option of the Administrative Agent, a
third party site inspection) of a particular Fee Property may be requested at
any time during the term of this Agreement.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 82
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 6.23.    Further Assurances.
(a)    Subject to applicable Law, cause (pursuant to a Joinder Agreement or
otherwise as the Administrative Agent may request) each of its Subsidiaries
(excluding any foreign Subsidiary) formed or acquired after the date of this
Agreement in accordance with the terms of this Agreement to become a party to
this Agreement as a Subsidiary and a Guarantor and to become obligated under
this Agreement, the Guaranty, the Security Agreement and the other Loan
Documents (as applicable) as such, and cause (pursuant to a Joinder Agreement or
otherwise as the Administrative Agent may request) each such new Guarantor to
Grant Liens to the Administrative Agent, for the benefit of the Secured Parties,
in any property of such Loan Party, including any parcel of real property
located in the U.S. owned by any Loan Party.
(b)    Each Borrower will cause (i) 100% of the issued and outstanding Equity
Interests of each of its domestic Subsidiaries and (ii) 66% (or such greater
percentage that, due to a change in applicable Law after the date hereof,
(A) could not reasonably be expected to cause the undistributed earnings of such
foreign Subsidiary as determined for U.S. federal income tax purposes to be
treated as a deemed dividend to such foreign Subsidiary's U.S. parent and
(B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
and 100% of the issued and outstanding Equity Interests not entitled to vote in
each foreign Subsidiary directly owned by such Borrower or any domestic
Subsidiary of such Borrower, to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the terms and conditions of the Loan Documents or
other security documents as the Administrative Agent shall reasonably request.
(c)    Without limiting the foregoing, each Loan Party will, and will cause each
of its Subsidiaries which is required to become a Loan Party pursuant to the
terms of this Agreement to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents and agreements, and will
take or cause to be taken such actions, as the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents.
(d)    To the extent permitted hereunder, if any Borrower or any Subsidiary
contracts to acquire a fee ownership interest in real property after the date of
this Agreement, it shall provide (substantially concurrently with the
consummation of such acquisition or, upon the applicable Borrower's or
Subsidiary's request, at such later date as may be approved by the
Administrative Agent in its Sole Discretion) to the Administrative Agent a
Mortgage (in form and substance satisfactory to the Administrative Agent)
Granting the Administrative Agent a first priority Lien on such real property,
together with environmental audits, mortgage title insurance commitment, real
property survey, local counsel opinion(s), and, if required by the
Administrative Agent, supplemental casualty insurance and flood insurance, and
such other documents, instruments or agreements to satisfy the Real Estate
Collateral Requirements and as otherwise reasonably requested by the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent; provided that the requirements set
forth in this Section 6.23(d) shall not apply to any real property acquired
using the proceeds of Indebtedness permitted under Section 7.03(g) or (h), and
such real property so acquired shall not constitute a part of the Collateral.
Section 6.24.    [Reserved.]
Section 6.25.    [Reserved.]



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 83
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 6.26.    Required Derivative Contracts. Not more than thirty (30) days
after the Closing Date, the Borrowers shall enter into, and maintain in effect
at all times until the Maturity Date, Derivative Contracts with Persons
acceptable to the Administrative Agent, with respect to not less than
seventy-five percent (75%) of the aggregate principal amount of the Term Loans,
and shall enter into a Collateral Assignment of Derivative Contract in form and
substance satisfactory to the Administrative Agent.
Section 6.27.    Keepwell.
(a)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 6.27 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 6.27, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 6.27 shall remain
in full force and effect until the Release Date. Each Qualified ECP Guarantor
intends that this Section 6.27 constitute, and this Section 6.27 shall be deemed
to constitute, a "keepwell, support, or other agreement" for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
(b)    Notwithstanding any other provisions of this Agreement or any other Loan
Document, Obligations guaranteed by any Guarantor, or secured by the grant of
any Lien by such Guarantor under any Collateral Document, shall exclude all
Excluded Swap Obligations of such Guarantor.
ARTICLE VII

NEGATIVE COVENANTS
So long as any Loans, any Letter of Credit or other Obligations are outstanding
or any Lender has any obligation to make any Loan or the LC Issuer has any
obligation to issue Letters of Credit hereunder, each of the Borrowers and the
Subsidiaries shall not, and each Borrower shall not permit any of its
Subsidiaries to, directly or indirectly:
Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (the "Permitted Liens"):
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01, provided
that neither the property covered thereby nor the amount of the Indebtedness
secured thereby is increased;
(c)    Liens for taxes, assessments and other governmental charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP
consistently applied;
(d)    carriers', warehousemen's, mechanics', materialmen's, repairmen's,
vendor's or other like Liens arising in the ordinary course of business which
are for sums not overdue for a



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 84
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(g)    easements, rights‑of‑way, zoning ordinances, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(h)    Liens securing Indebtedness permitted by clauses (f) and (g) of Section
7.03, provided that such Liens shall attach only to the assets subject to such
Capitalized Leases or purchased with such purchase money Indebtedness,
respectively;
(i)    judgment Liens in respect of Judgments that do not constitute an Event of
Default under clause (h) of Section 10.01, provided that such Lien shall not
secure any Indebtedness for borrowed money;
(j)    Liens securing Indebtedness permitted by clause (h) of Section 7.03 to
the extent such Liens attach only to the assets acquired with such Indebtedness
and do not cover any of the Collateral;
(k)    any exceptions listed on Schedule B‑1 of the title insurance policies
obtained in connection with the Loans; and
(l)    (i) the security interest previously granted by Southwest to Alon USA, LP
in all Branded Products (as such term is defined in the Alon Distributor Sales
Agreement) purchased under the Alon Distributor Sales Agreement and all proceeds
thereof and in all proceeds due to Southwest under the Credit Card Program (as
such term is defined in the Alon Distributor Sales Agreement), in each case
pursuant to Section 1.3.5 of the Alon Distributor Sales Agreement as in effect
on the Closing Date, and (ii) the security interest previously granted by
Skinny's to Alon USA, LP in all proceeds due to Skinny's under the Credit Card
Program (as such term is defined in the Payment Card Program Dealer Agreement
referred to below) pursuant to Section 3.4.1 of that certain Payment Card
Program Dealer Agreement dated November 26, 2012, between Alon USA, LP and
Skinny's as in effect on the Closing Date; provided, however, that each security
interest referred to in clause (i) or clause (ii) of this clause (l) above
either must be contractually (pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent) junior and subordinate in
priority to the security interest of the Administrative Agent in all assets of
Southwest or Skinny's (as applicable) which are subject to any such security
interest referred to in this clause (l), must remain unperfected or must be
perfected subsequent to such security interest of the Administrative Agent and
therefore junior and subordinate to such security interest of the Administrative
Agent as a matter of law.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 85
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 7.02.    Investments. Make any Investments, except:
(a)    Investments held by any Borrower or Subsidiary in the form of Cash
Equivalents;
(b)    Investments of any Borrower in any wholly‑owned Subsidiary of a Borrower
that is a Guarantor;
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d)    Investments permitted by Section 7.03(d) and (e); and
(e)    other Investments in the aggregate amount of $1,000,000 per fiscal year.
Section 7.03.    Indebtedness. Create, incur, assume, increase, become liable on
or suffer to exist any Indebtedness other than the following:
(a)    Subordinated Debt (including Subordinated Debt of any Borrower or any
Subsidiary to the Parent or Alon USA) if (but only if), at the time of the
incurrence thereof and after giving effect thereto, the Loan Parties are in pro
forma compliance with each of the financial covenants set forth in Article XIV
hereof and no Default or Event of Default has then occurred and is continuing or
would result therefrom;
(b)    the Obligations (including the Guarantees thereof);
(c)    Indebtedness existing as of the Closing Date and listed on Schedule 7.03,
and extensions, renewals, replacements or refinancings of any such Indebtedness
that satisfy each of the Refinancing Conditions;
(d)    Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary;
(e)    Guarantees of Indebtedness not exceeding $250,000 in aggregate amount at
any time outstanding;
(f)    Indebtedness incurred in the ordinary course of business in connection
with Capitalized Leases that is secured (if at all) only by the assets subject
to such Capitalized Leases, provided that the aggregate outstanding amount of
such Indebtedness shall not exceed $4,000,000 at any time and no Default shall
exist at the time of incurrence thereof or would or result therefrom;
(g)    purchase money Indebtedness representing the purchase price of Capital
Expenditures that is secured (if at all) only by the assets purchased, provided
that the aggregate outstanding amount of such Indebtedness shall not exceed
$4,000,000 at any time and no Default shall exist at the time of incurrence
thereof or would result therefrom;
(h)    Indebtedness incurred to finance the acquisition of Fee Properties which
is secured only by the Fee Properties acquired with the proceeds of such
Indebtedness and which is not secured by a Lien on any of the Collateral, and
extensions, renewals, replacements or refinancings of any



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 86
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




such Indebtedness that satisfy each of the Refinancing Conditions, provided that
the aggregate outstanding amount of such Indebtedness shall not exceed
$4,000,000 at any time and no Default shall exist at the time of incurrence
thereof or would result therefrom;
(i)    Derivative Contracts permitted by Section 7.14;
(j)    Indebtedness arising from Judgments that otherwise do not constitute a
Default or an Event of Default; and
(k)    other Indebtedness in an aggregate amount not to exceed $2,000,000 at any
time outstanding.
Section 7.04.    Fundamental Changes; Subsidiaries.
(a)    Change its name, federal taxpayer identification number or state of
formation, assume a different name, or conduct its business or affairs under any
other name, in each case without providing the Administrative Agent with 30 days
prior written notice thereof.
(b)    Merge, dissolve, liquidate, consolidate with or into another Person,
change its structure (whether by equity sale, issuance, purchase or otherwise),
change its use of any item of any Property or any Collateral during the term
hereof, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except, so long as no Default
or Event of Default exists both before and after giving effect thereto, one or
more of the Subsidiaries of a Borrower may be merged with and into a Borrower or
a direct, wholly-owned Subsidiary of a Borrower (with such Borrower or directly,
wholly-owned Subsidiary being the surviving entity in such merger) provided that
(A) the Borrowers promptly provide written notice of such transactions to the
Administrative Agent, and promptly provide such information and documentation
regarding such transactions as the Administrative Agent or the Lenders
reasonably request, (B) the Borrowers shall comply with the relevant provisions
of the Loan Documents so that the security interests granted to the
Administrative Agent pursuant to the Loan Documents in the Equity Interests of
any Subsidiary of a Borrower remain in full force and effect and perfected, and
(C) the Borrowers shall provide amended schedules and exhibits to the Loan
Documents to reflect the effect of the transactions permitted pursuant to this
Section 7.04(b), such amended schedules and exhibits to be in form and substance
satisfactory to the Administrative Agent in its Sole Discretion.
(c)    Have any Subsidiaries other than those specifically disclosed in Part (b)
of Schedule 5.13 or have any equity investments in any other Person other than
those specifically disclosed in part (c) of Schedule 5.13, except for
wholly-owned Subsidiaries of the Borrower or any other wholly-owned Subsidiary
provided that the Borrower complies with Section 6.23 and Section 7.02 with
respect to such newly-formed or acquired Subsidiary.
Section 7.05.    Dispositions. Make any Disposition of any Collateral or any
Property, or any other property or assets of any Borrower or Subsidiary, or
enter into any agreement to make any Disposition of any of the same, except:
(a)    Dispositions of assets that are worn out, obsolete or no longer used or
useful in the conduct of the business of the Borrowers and their respective
Subsidiaries in the Borrowers' reasonable business judgment, provided that the
aggregate fair market value of such assets disposed of during any fiscal year
shall not exceed $2,500,000;



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 87
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(b)    Dispositions of inventory in the ordinary course of business;
(c)    non-exclusive licenses of intellectual property and leases and licenses
of other property by a Loan Party to its customers in connection with providing
products and services to such customers in the ordinary course of its business;
(d)    Dispositions to the Borrowers or any of their respective wholly-owned
Subsidiaries, provided that each such Disposition shall be made expressly
subject to the Administrative Agent's Liens on the assets subject thereto;
(e)    Dispositions of up to six (6) Properties during any fiscal year, provided
that, to the extent required, the proceeds thereof shall be applied to the
Obligations as set forth in Section 2.04(c)(iii);
(f)    Dispositions of up to ten (10) Fee Properties during any fiscal year but
not to exceed twenty-five (25) Fee Properties in the aggregate during the term
of this Agreement, each of which Fee Properties is replaced by a Fee Property or
Fee Properties of similar value or a similar aggregate value, respectively,
within six (6) months after the Disposition of such Fee Property and each of
which replacement Fee Properties shall become subject to a Mortgage as required
by Section 6.23(d) and a part of the Collateral;
(g)    Dispositions of Convenience and Gas Stations during any fiscal year which
are not subject to a Lien created under the Loan Documents or which are subject
to a Lien permitted under Section 7.01(h);
(h)    Dispositions of Properties as a result of a Loss, provided that, to the
extent required, the proceeds thereof shall be applied to the Obligations as set
forth in Section 2.04(c)(v); and
(i)    other Dispositions of assets having a fair market value not to exceed
$1,000,000 in the aggregate during the term of this Agreement.
Section 7.06.    Restricted Payments. Directly or indirectly, declare, pay or
make any Restricted Payment, or set aside or otherwise deposit or invest any
sums for such purpose, or agree to do any of the foregoing, or issue or sell any
Equity Interests, except that, so long as no Default or Event of Default exists
or would result therefrom, the Borrowers may make the following Restricted
Payments (each a "Permitted Distribution"):
(a)    the Closing Date Special Dividend;
(b)    a Borrower or Subsidiary may declare and pay dividends with respect to
the Equity Interests issued by it solely in the form of additional Equity
Interests issued by it of the same kind and type, provided that any such
additional Equity Interests issued by a Subsidiary of a Borrower must be subject
to a perfected, first priority security interest granted by the owner thereof to
the Administrative Agent pursuant to the Loan Documents;
(c)    a Subsidiary of a Borrower may declare and pay dividends to such Borrower
or to another Subsidiary of such Borrower which is the owner of the Equity
Interests with respect to which such dividend is declared and paid; and



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 88
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(d)    a Borrower may declare and pay dividends with respect to the Equity
Interests issued by it if (but only if), at the time of the payment thereof and
after giving effect thereto, the Loan Parties are in pro forma compliance with
each of the financial covenants set forth in Article XIV and no Default or Event
of Default has then occurred and is continuing or would result therefrom.
Section 7.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of Business conducted by the
Borrowers and their Subsidiaries on the date hereof or any business
substantially related or incidental thereto.
Section 7.08.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of any Borrower or Subsidiary, except in the ordinary
course of business, pursuant to agreements and on fair and reasonable terms
substantially as favorable to such Borrower or Subsidiary as would be obtainable
by such Borrower or Subsidiary at the time in a comparable arm's length
transaction with a Person other than an Affiliate.
Section 7.09.    Use of Proceeds.
(a)    Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry any
securities, including Margin Stock, or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.
(b)    Use the proceeds of any Credit Extension, directly or indirectly, for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any Margin Stock or other security or for any other purpose
which might cause any Loan to be considered a "purpose credit" within the
meaning of Regulation U, T or X of the Board of Governors of the Federal Reserve
System, as amended.
(c)    Engage, principally or as one of their important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock.
(d)    Use the proceeds of any Credit Extension other than for (i) Capital
Expenditures, the acquisition or operation of any Property (to the extent
permitted by this Agreement) and for general corporate purposes;
(ii) refinancing existing Indebtedness of the Borrowers under the Existing
Credit Agreement on the Closing Date, (iii) paying the Closing Date Special
Dividend, and (iv) paying fees, costs and expenses payable under this Agreement
or the other Loan Documents or in connection with the transactions contemplated
hereby or thereby.
Section 7.10.    Sale-Leaseback Transactions. Enter into any Sale-Leaseback
Transaction.
Section 7.11.    Acquisition. Acquire any direct or indirect interest in any
real property other than the Properties in existence as of the Closing Date or
permitted to be acquired in accordance with this Agreement, provided that,
promptly upon such acquisition, the Loan Parties shall comply with all
requirements of Section 6.23(d); or acquire any material personal property other
than in connection with the Business and the Properties.
Section 7.12.    Principal Agreements. Except as may be otherwise permitted by
Section 6.20, amend, modify, restate, terminate, substitute or replace any
Principal Agreement or any term or provision thereof (or consent thereto), or
fail to comply with any term or provision thereof that would cause a default



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 89
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




or allow another party thereto to exercise its rights or remedies thereunder,
without the prior written consent of the Administrative Agent.
Section 7.13.    Restrictive Agreements. Directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Loan Party or any
of its Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary of a Loan Party to pay
dividends or other distributions with respect to any shares of its Capital Stock
or to make or repay loans or advances to any Borrower or any Subsidiary of any
Borrower or to Guarantee Indebtedness of any Borrower or any Subsidiary of any
Borrower; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by Law or by this Agreement, and (ii) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness.
Section 7.14.    Derivative Contracts. Enter into any Derivative Contracts other
than the Derivative Contracts required pursuant to Section 6.26.
Section 7.15.    Prepayment of Indebtedness; Subordinated Indebtedness. (a) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of, or otherwise optionally or voluntarily defease or segregate funds
with respect to, the Subordinated Debt or any other Indebtedness of the
Borrowers (other than the Obligations), (b) make any payment, repurchase or
redemption with respect to the Subordinated Debt in conflict with or violation
of any subordination agreement or any other subordination provisions thereof or
with respect thereto, (c) amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of the Subordinated Debt Documents (other than any such amendment,
modification, waiver or other change that (i) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon and (ii) does not involve the
payment of a consent fee), (d) amend or waive any of the subordination
provisions of the Subordinated Debt Documents, or (e) designate any Indebtedness
(other than Obligations of the Loan Parties pursuant to the Loan Documents) as
"Designated Senior Indebtedness" (or any other defined term having a similar
purpose) for the purposes of the Subordinated Debt Documents.
Section 7.16.    Accounting Changes; Organizational Documents.
(a)    Change its fiscal year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.
(b)    Amend, modify or change any of its Organizational Documents in any manner
adverse to the rights or interests of the Lenders.
ARTICLE VIII

SECURITY FOR OBLIGATIONS
Section 8.01.    Mortgages. To secure the payment and performance in full of all
of the Obligations, the applicable Borrowers shall execute and deliver to the
Administrative Agent Mortgages (in addition to the other Loan Documents) with
respect to each Fee Property (other than Store No. 218) owned by such Borrower
listed on Exhibit E and as required pursuant to Section 6.23; provided, however,
that the Borrowers shall not be obligated to execute and deliver Mortgages with
respect to the Post-Closing Fee Properties until the date that is 180 days after
the Closing Date, and, on or before such date, the Borrowers shall execute and



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 90
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




deliver to the Administrative Agent a Mortgage with respect to each of the
Post-Closing Fee Properties and shall satisfy all Real Estate Collateral
Requirements with respect thereto.
Section 8.02.    Security Agreement of the Borrowers and their Subsidiaries. To
secure the payment and performance in full of all of the Obligations, each of
the Borrowers and their Subsidiaries shall execute and deliver the Security
Agreement.
Section 8.03.    Grant of Security in the Collateral. To secure the payment and
performance in full of all of the Obligations, each of the Borrowers and their
Subsidiaries hereby Grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest and Lien on and with respect to
any and all right, title and interest of such Borrower or Subsidiary in and to
the Collateral (including the Principal Agreements, franchise agreements,
Licenses and Leases but, in each case, only as provided in the next sentence
below), whether now owned and existing or hereafter acquired or arising; all
additions and accessions thereto, substitutions therefor and replacements and
improvements of or to any or all of the foregoing; and all products and Proceeds
of the foregoing. In the event and to the extent that the applicable Borrower or
Subsidiary now or hereafter may Grant a security interest in or other Lien on
its rights under any Principal Agreement, franchise agreement, License or Lease
without Conflicting with such Principal Agreement, franchise agreement, License
or Lease, either because the terms of the same do not restrict such Grant, or
each of the other parties thereto have consented to such Grant or applicable Law
permits such Grant, or for any other reason, then such Borrower or Subsidiary
hereby Grants to the Administrative Agent, for the benefit of the Secured
Parties, such Lien in such Principal Agreements, franchise agreements, Licenses
or Leases, whether now owned or hereafter acquired, and all Proceeds thereof.
Each of the Borrowers and their Subsidiaries hereby authorizes the
Administrative Agent, on behalf of the Secured Parties, to file the Financing
Statements in the Filing Offices or in such other locations as the
Administrative Agent, on behalf of the Secured Parties, may now or hereafter
deem appropriate in its Sole Discretion.
Section 8.04.    Guaranties of the Guarantors. To Guarantee the payment and
performance in full of all of the Obligations, the Borrowers shall cause each of
the Guarantors to execute, and each of the Subsidiaries agrees that it will
execute, a Guaranty to and in favor of the Administrative Agent, on behalf of
the Secured Parties.
ARTICLE IX

SPECIAL PROVISIONS CONCERNING RIGHTS AND
DUTIES WHILE IN POSSESSION OF COLLATERAL
Section 9.01.    Borrowers' Possession. Upon and during the continuation of an
Event of Default, to the extent that any Collateral shall, from time to time, be
in any Borrower's or Subsidiary's possession, such Borrower or Subsidiary will
hold such Collateral and all writings evidencing or relating to such Collateral
in trust for the Administrative Agent, on behalf of the Secured Parties, and,
upon request or as otherwise provided herein, promptly deliver the same to the
Administrative Agent, in the form received and at a time and in a manner
satisfactory to the Administrative Agent. With respect to the Collateral in a
Borrower's or Subsidiary's possession, such Borrower or Subsidiary shall at the
Administrative Agent's request take such action as the Administrative Agent in
its Sole Discretion deems necessary or desirable to create, perfect and maintain
the security interest of the Administrative Agent, on behalf of the Secured
Parties, in any of the Collateral and to preserve the value thereof (ordinary
wear and tear excepted).
Section 9.02.    Administrative Agent's Possession. With respect to all of the
Collateral delivered or transferred to, or otherwise in the custody or control
of (including any items in transit to or set apart for) the Administrative Agent
or any of its agents or representatives, for the benefit of the Secured Parties,
in



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 91
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




accordance with this Agreement, each Borrower or Subsidiary agrees that (a) such
Collateral will be and be deemed to be in the sole possession of the
Administrative Agent, for the benefit of the Secured Parties; (b) such Borrower
or Subsidiary has no right to withdraw or substitute any such Collateral;
(c) such Borrower or Subsidiary shall not take or permit any action, or exercise
any voting and other rights, powers and privileges in respect of the Collateral
inconsistent with the Administrative Agent's and the Secured Parties' interest
therein and sole possession thereof; and (d) the Administrative Agent, for the
benefit of the Secured Parties, may in its Sole Discretion and without notice,
without obligation or liability except to account for property actually received
by it, and without affecting or discharging the Obligations, (i) if and to the
extent not prohibited by applicable Law, further transfer and segregate the
Collateral in its possession; (ii) upon the occurrence and during the
continuance of an Event of Default, receive Collateral Revenues or Proceeds and
hold the same as a part of the Collateral and/or apply the same to the
Obligations as hereinafter provided; and (iii) exchange any of the Collateral
for other property upon reorganization, recapitalization or other readjustment.
Following the occurrence and during the continuance of an Event of Default, the
Administrative Agent, for the benefit of the Secured Parties, is authorized
(A) to exercise or cause its nominee to exercise all or any rights, powers and
privileges (including to vote) on or with respect to the Collateral with the
same force and effect as an absolute owner thereof; (B) whether any of the
Obligations be due, in its (or the Lenders') name(s) or in any Borrower's or
Subsidiary's name or otherwise, to demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for,
or make any compromise or settlement that the Administrative Agent, on behalf of
the Secured Parties, deems desirable with respect to, any of the Collateral; and
(C) to extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, or release, any of the Collateral.
Notwithstanding the rights accorded the Administrative Agent or the Secured
Parties with respect to the Collateral and except to the extent provided below
or required by the UCC or other applicable Law (which requirement cannot be
modified, waived or excused), the Administrative Agent's (and any Secured
Party's) sole duty with respect to any Collateral in its possession (with
respect to custody, preservation, safekeeping or otherwise and whether under
Section 9-207 of the UCC or otherwise) will be to deal with it in the same
manner that such party deals with similar property owned and possessed by it.
Without limiting the foregoing, the Administrative Agent (and the Secured
Parties), and any of its (and their) officers, directors, members, partners,
trustees, owners, debt holders, employees, representatives, agents and
designees, except as otherwise required by applicable Law (1) will have no duty
with respect to the Collateral or the rights granted hereunder; (2) will not be
required to sell, invest, substitute, replace or otherwise dispose of the
Collateral; (3) will not be required to take any steps necessary to preserve any
rights against prior parties to any of the Collateral; (4) will not be liable
for (or deemed to have made an election of or exercised any right or remedy on
account of) any delay or failure to demand, collect or realize upon any of the
Collateral; and (5) will have no obligation or liability in connection with the
Collateral or arising under this Agreement except as may be imposed by
applicable Law. Each Borrower or Subsidiary agrees that such standard of care is
reasonable and appropriate under the circumstances.
ARTICLE X

EVENTS OF DEFAULT AND REMEDIES
Section 10.01.    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrowers or any other Loan Party fail to pay (i) the
principal amount of any Loan or other Credit Extension when due and as required
to be paid herein, or (ii) any amount of any Obligation or other amount due
hereunder (inclusive of interest, fees, expenses or other amounts but exclusive
of principal referred to in clause (i) preceding) within three (3) Business Days
after the due date thereof; or



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 92
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.03(a), 6.05, 6.07,
6.18, 6.19, 6.26, Article VII or Article XIV; or
(c)    Other Defaults. Any Loan Party or Alon USA fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for twenty (20) days after receipt of knowledge or written
notice of such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or Alon USA herein, in any other Loan Document, or in any agreement,
document or instrument delivered in connection herewith or therewith shall be
incorrect or misleading, in any material respect, when made or deemed made; or
(e)    Cross-Default. Any Loan Party (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) (or, with respect to any Derivative
Contract, the Hedge Termination Value) of more than $4,000,000, or (ii) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or
(f)    Insolvency Proceedings, Etc. Alon USA or any Loan Party or any of their
respective Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Alon USA or any Loan Party or any
of their respective Subsidiaries becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 93
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(h)    Judgments. There is entered against any Loan Party or any of their
respective Subsidiaries (i) a final Judgment or order for the payment of money
in an aggregate amount exceeding $4,000,000 (to the extent not covered by
independent third‑party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non‑monetary final Judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such Judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
Judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,500,000,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $2,500,000; or
(j)    Invalidity of Loan Documents or Liens. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or Alon
USA contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Loan Party or Alon USA denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; any Collateral Document shall for any
reason fail or cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on, or a security interest in, any of the
Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof; or any subordinated
creditor under any of the Subordinated Debt Documents shall challenge the
validity or enforceability of any of the subordination provisions thereof; or
(k)    Change of Control. There occurs any Change of Control.
Section 10.02.    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, subject to Section 12.12, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Borrowers Cash Collateralize the LC Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof);
(d)    exercise on behalf of itself, the Lenders and the LC Issuer all rights
and remedies available to it, the Lenders and the LC Issuer under the Loan
Documents or applicable Law, which shall include, without limitation, the
rights, powers and remedies (i) granted to secured parties under



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 94
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




the UCC or other applicable Uniform Commercial Code; (ii) granted to the
Administrative Agent or the Lenders under any other applicable Law; and
(iii) granted to the Administrative Agent or the Lenders under this Agreement,
the Notes or any other Loan Document or any other agreement between any Loan
Party or Alon USA and the Administrative Agent or the Lenders;
(e)    without any Loan Party's assent, without advertisements or notices of any
kind (except for the notice specified in Section 10.04 below regarding notice
required in connection with a public or private sale), or demand of performance
or other demand, or obligation or liability (except to account for amounts
actually received) to or upon any Loan Party or any other Person (all such
advertisements, notices and demands, obligation and liabilities, if any, hereby
being expressly waived and discharged to the extent permitted by law),
forthwith, directly or through its agents or representatives, (i) disclose such
default and other matters (including the name of any Loan Party or Alon USA) in
connection therewith to any Person in the Administrative Agent's and the
Lenders' reasonable discretion; (ii) to the extent permitted by applicable Law,
enter any Property, with or without the assistance of other Persons or legal
process; (iii) require the Borrowers and their Subsidiaries to account for
(including accounting for any products and proceeds of any Collateral),
segregate, assemble, make available and deliver to the Administrative Agent, its
agents or representatives, for the benefit of the Lenders, the Collateral, at
any place and time designated by the Administrative Agent or the Lenders;
(iv) take possession of, operate, render unusable, remove from any location,
collect, transfer and receive, recover, appropriate, foreclose, extend payment
of, adjust, compromise, settle, release any claims included in, and do all other
acts or things necessary or, that the Administrative Agent or the Lenders in
their Sole Discretion deem appropriate, to protect, maintain, preserve and
realize upon, the Collateral and any products and proceeds thereof, in whole or
in part; (v) exercise all rights, powers and interests with respect to any and
all Collateral, and sell, assign, lease, license, pledge, transfer, negotiate
(including endorse checks, drafts, orders, or instruments), deliver or otherwise
dispose (by contract, option(s) or otherwise) of the Collateral or any part
thereof; and (vi) without regard to the sufficiency of the security for
repayment of the Obligations and without notice to any Loan Party (except to the
extent required by applicable Law), or any showing of insolvency, fraud or
mismanagement on the part of any Loan Party and without the necessity of filing
any judicial or other proceeding other than the proceeding for appointment of a
receiver, and without regard to the then value of the Collateral, the
Administrative Agent and the Lenders shall be entitled to the ex parte
appointment of a receiver or receivers for the protection, control and
management of the Collateral. Except to the extent prohibited by applicable Law,
any such disposition may be in one or more public or private sales, at or upon
an exchange, board or system or in the State where any Collateral or any
Property is located or elsewhere, at such price, for cash or credit (or for
future delivery without credit risk) and upon such other terms and conditions as
it deems appropriate, with the right of the Administrative Agent and/or the
Lenders to the extent permitted by Law upon any such sale or sales, public or
private, to purchase the whole or any part of said Collateral, free of any
right, claim or equity of redemption of or in any Loan Party (such rights,
claims and equity of redemption, if any, hereby being expressly waived). If any
of the Collateral is sold or leased by the Administrative Agent, on behalf of
the Lenders, upon credit terms or for future delivery, the Obligations shall not
be reduced as a result thereof until payment therefore is finally collected by
the Administrative Agent, for the benefit of the Lenders. In the event the
Administrative Agent institutes an action to recover any Collateral or seeks
recovery of any Collateral by way of prejudgment remedy, except to the extent
prohibited by applicable Law, each Borrower or Subsidiary waives the posting of
any bond which might otherwise be required. Notwithstanding that the
Administrative Agent or any Lender, whether in its own behalf and/or on behalf
of another or others, may, except to the extent prohibited by applicable Law,
continue to hold the Collateral and regardless of the value thereof, or any
delay or failure to dispose thereof, unless and then only



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 95
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




to the extent that the Administrative Agent or any such Lender proposes to
retain the Collateral in satisfaction of the Obligations by written notice in
accordance with the UCC or other applicable Uniform Commercial Code, the
Borrowers shall be and remain liable for the payment in full of any balance of
the Obligations and expenses at any time unpaid. Without limiting the foregoing,
upon any Loan Party's failure to abide by and comply with its obligations under
Article VI hereof, in addition to its other rights and remedies, the
Administrative Agent, on behalf of the Lenders, may (but is not required to), in
its Sole Discretion and to the extent it deems necessary, advisable or
appropriate, take or cause to be taken such actions or things to be done
(including the payment or advancement of funds, or requiring advancement of
funds to be held by the Administrative Agent, for the benefit of the Lenders, to
fund such obligations, including taxes or insurance) as may be required hereby
(or necessary or desirable in connection herewith) to correct such failure
(including causing the Collateral to be maintained or insurance protection
required hereby to be procured and maintained) and any and all costs and
expenses incurred (including reasonable attorneys' fees and disbursements) in
connection therewith shall be included in the Borrowers' Obligations and shall
be immediately due and payable and bear interest at the Default Rate;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party or Alon USA under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the LC Issuer to make LC Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the LC Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent, the LC Issuer or any Lender.
All such rights, powers and remedies shall be cumulative and not alternative and
enforceable, in the Administrative Agent's or the Required Lenders' (as
applicable) Sole Discretion, alternatively, successively or concurrently on any
one or more occasions, and shall include, without limitation, the right to apply
to a court of equity for an injunction to restrain a breach or threatened breach
by any Loan Party or Alon USA of this Agreement or any of the other Loan
Documents. Any single or partial exercise of, or forbearance, failure or delay
in exercising, any right, power or remedy shall not be, nor shall any such
single or partial exercise of, or forbearance, failure or delay be deemed to be,
a limitation, modification or waiver of any right, power or remedy and shall not
preclude the further exercise thereof; and every right, power and remedy of the
Administrative Agent, the LC Issuer or the Lenders shall continue in full force
and effect until such right, power and remedy is specifically waived by an
instrument in writing executed and delivered with respect to each such waiver by
such parties.
Section 10.03.    Application of Funds. After the exercise of remedies provided
for in Section 10.02 (or after the Loans have automatically become immediately
due and payable and the LC Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including amounts payable under
Article III and reasonable Attorney Costs) payable to the Administrative Agent
in its capacity as such, the Issuing Lender in its capacity as such and the
Swingline Lender in its capacity as such, and including, without limitation, all
costs and expenses (including trustee fees, court costs and reasonable Attorney
Costs) incurred in connection with any collection, receipt, recovery,
appropriation, foreclosure or realization, or from any use, operation, sale,
assignment, lease, pledge, transfer, delivery or disposition of all or any of
the



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 96
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Collateral, or with respect to the care, safekeeping, custody, maintenance,
protection, administration or otherwise of any and all of said Collateral or in
any way relating to the rights of the Administrative Agent and the Lenders under
this Agreement;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the LC Issuer (including amounts payable
under Article III and reasonable Attorney Costs), ratably among them in
proportion to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, LC Borrowings and other
Obligations, ratably among the Lenders and the LC Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the LC Borrowings, and payment obligations then owing
under any Derivative Contracts with any Hedge Bank, and any Secured Cash
Management Agreement, ratably among the Lenders, the LC Issuer, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of the LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrowers pursuant to the terms of this Agreement;
Sixth, to payment of any other Obligations payable to the Administrative Agent,
any Lender or any other Secured Party, ratably among them in proportion to the
amounts described in this clause Sixth payable to them; and
Seventh, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
Subject to Sections 2.11(c) and 2.12, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Derivative Contracts with a Hedge Bank shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be; provided, however, that the foregoing
requirements shall not apply to Wells Fargo and its Affiliates. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XII for itself and its Affiliates as if a
"Lender" party hereto.
Notwithstanding the foregoing, amounts received from any Loan Party that is not
an Eligible Contract Participant shall not be applied to any Excluded Swap
Obligations owing to a Lender or an Affiliate



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 97
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




of a Lender (it being understood that, in the event that any amount is applied
to Obligations other than Excluded Swap Obligations as a result of this
sentence, the Administrative Agent shall make such adjustments as it determines
are appropriate to distributions pursuant to the foregoing clauses "second"
through "sixth" above from amounts received from Eligible Contract Participants
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to Obligations described in such foregoing clauses above by the
Lenders and their Affiliates that are the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to such foregoing clauses).
Section 10.04.    Required Notice of Sale. In exercising its rights, powers and
remedies as secured party, the Administrative Agent, on behalf of the Secured
Parties, agrees to give the Borrowers ten (10) days' notice of the time and
place of any public sale of Collateral or of the time after which any private
sale of Collateral may take place, unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. Each Loan Party agrees that such period and notice is
commercially reasonable under the circumstances.
ARTICLE XI

RIGHT TO CURE; POST‑DEFAULT POWER OF ATTORNEY
Section 11.01.    Right to Cure. The Administrative Agent, on behalf of the
Lenders, may, at its option but without any obligation to do so, after an Event
of Default that is continuing, cure any default by any Loan Party under any
Contractual Obligation, including, without limitation, the Principal Agreements,
franchise agreements, Licenses and Leases, or pay or bond on appeal any judgment
entered against any Loan Party; discharge taxes or other Liens at any time
levied on or existing with respect to the Collateral; and pay any amount, incur
any expense or perform any act which, in the Administrative Agent's judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of the Administrative Agent or the Lenders with respect thereto.
The Administrative Agent may add any amounts so expended to the Obligations,
such amounts to be repayable by the Borrowers on demand. The Administrative
Agent shall be under no obligation to effect such cure, payment or bonding and
shall not, by doing so, be deemed to have assumed any obligation or liability of
any Loan Party. Any payment made or other action taken by the Administrative
Agent under this Section shall be without prejudice to any right to assert an
Event of Default hereunder and to proceed accordingly. No payment made or other
action taken by the Administrative Agent shall be deemed to cure or waive any
Default or Event of Default and any such payment or other action shall be
without prejudice to any right of the Administrative Agent and the Lenders (or
any one or more of them, as applicable) to assert any Default or Event of
Default hereunder and to proceed accordingly.
Section 11.02.    Power of Attorney. Each Loan Party hereby irrevocably
constitutes and appoints, effective on and after the occurrence of an Event of
Default, the Administrative Agent, acting through any officer or agent thereof,
with full power of substitution, as such Loan Party's true and lawful
attorney‑in‑fact with full irrevocable power and authority in such Loan Party's
place and stead and in such Borrower's or Subsidiary's name or in its own name,
from time to time in the Administrative Agent's Sole Discretion, to receive,
open and dispose of mail addressed to such Loan Party, to take any and all
action, to do all things, to execute, endorse, deliver and file any and all
writings, documents, instruments, notices, statements (including financing
statements, and writings to correct any error or ambiguity in any Loan
Document), applications and registrations (including registrations and licenses
for securities, copyrights, patents and trademarks), checks, drafts,
acceptances, money orders or other evidence of payment or proceeds, which may be
or become necessary or desirable in the Sole Discretion of the Administrative
Agent to accomplish the terms, purposes and intent of, or to fulfill such Loan
Party's obligations under, this Agreement and the other Loan Documents,
including the right to enter into any control agreements on behalf of such Loan
Party



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 98
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




as described in Section 6.14, to appear in and defend any action or proceeding
brought with respect to the Collateral or any Property, and to bring any action
or proceeding, in the name and on behalf of such Loan Party, which the
Administrative Agent, in its Sole Discretion, deems necessary or desirable to
protect its interest in the Collateral or any Property. This power is coupled
with an interest and is irrevocable. THIS POWER DOES NOT AND SHALL NOT BE
CONSTRUED TO AUTHORIZE ANY CONFESSION OF JUDGMENT. Each Loan Party hereby
releases the Administrative Agent, the Lenders and their respective officers,
directors, members, partners, trustees, debt holders, employees,
representatives, agents and designees from any liabilities arising from any act
or acts under this power of attorney and in furtherance thereof, whether of
omission or commission, except and only to the extent the same results from the
applicable released party's own gross negligence or willful misconduct as
determined pursuant to a final non‑appealable order of a court of competent
jurisdiction.
ARTICLE XII

ADMINISTRATIVE AGENT
Section 12.01.    Appointment and Authorization of the Administrative Agent.
Each of the Lenders and the LC Issuer hereby irrevocably appoints Wells Fargo to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such actions and powers and perform such
duties as are expressly delegated to it by the terms of this Agreement or any
other Loan Document, together with such powers as are reasonably incidental
thereto. The Administrative Agent shall also act as the "collateral agent" under
the Loan Documents, and each of the Lenders (including in its capacity as an
existing or as a potential Hedge Bank or Cash Management Bank) and the LC Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the LC Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties). Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document, the Administrative Agent shall
not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender, the LC Issuer or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term "agent" herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
Section 12.02.    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys‑in‑fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney‑in‑fact that it selects in the
absence of its gross negligence or willful misconduct.
Section 12.03.    Liability of Administrative Agent. No Agent‑Related Person
shall (a) be liable for any action taken or omitted to be taken by it under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 99
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




or participant or the LC Issuer for any recital, statement, representation or
warranty made by any Loan Party or Alon USA or any officer thereof, contained
herein or in any other Loan Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or Alon USA or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent‑Related Person shall be under
any obligation to any Lender or participant or the LC Issuer to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party or Alon USA or any Affiliate
thereof.
Section 12.04.    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party or Alon
USA), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 12.05.    Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders or the LC Issuer, unless the Administrative Agent shall have received
written notice from a Lender, the LC Issuer or the Borrowers referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default." The Administrative Agent will notify the
Lenders and the LC Issuer of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the Required Lenders in accordance with Article X; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders or the LC Issuer.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 100
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 12.06.    Credit Decision; Disclosure of Information by Administrative
Agent. Each of the Lenders and the LC Issuer acknowledges that no Agent‑Related
Person has made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent to and acceptance of
any assignment or review of the affairs of any Loan Party or Alon USA or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent‑Related Person to any Lender or the LC Issuer as to any matter,
including whether Agent‑Related Persons have disclosed material information in
their possession. Each of the Lenders and the LC Issuer represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent‑Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and Alon USA and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers. Each of the Lenders and the LC
Issuer also represents that it will, independently and without reliance upon any
Agent‑Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties and Alon USA. Except for notices, reports and other documents expressly
required to be furnished to the Lenders or the LC Issuer by the Administrative
Agent herein, the Administrative Agent shall not have any duty or responsibility
to provide any Lender or the LC Issuer with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or Alon USA or any of
their respective Affiliates which may come into the possession of any
Agent‑Related Person.
Section 12.07.    Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify,
upon demand, each Agent‑Related Person, the Swingline Lender and the LC Issuer
in its capacity as such (to the extent not reimbursed by or on behalf of any
Loan Party or Alon USA and without limiting the obligation of any Loan Party or
Alon USA to do so), pro rata, and hold harmless each Agent‑Related Person, the
Swingline Lender and the LC Issuer in its capacity as such from and against any
and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent‑Related Person, the
Swingline Lender or the LC Issuer in its capacity as such of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent‑Related Person's, the Swingline Lender's or the LC Issuer's, as
applicable, own gross negligence or willful misconduct; provided, however, that
no action taken in accordance with the directions of the Required Lenders shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out‑of‑pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent has not been reimbursed for such expenses by or on behalf of any Loan
Party or Alon USA. The undertaking in this Section shall survive termination of
the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.
Section 12.08.    Administrative Agent in its Individual Capacity. Wells Fargo
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 101
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and Alon USA and their
respective Affiliates as though Wells Fargo were not the Administrative Agent
hereunder and without notice to or consent of the Lenders or the LC Issuer. The
Lenders and the LC Issuer acknowledge that, pursuant to such activities, Wells
Fargo or its Affiliates may receive information regarding any Loan Party or Alon
USA or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or Alon USA or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Wells
Fargo shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" include Wells Fargo
in its individual capacity.
Section 12.09.    Successor Administrative Agent.
(a)    The Administrative Agent may resign as Administrative Agent upon thirty
(30) days' notice to the Lenders, the LC Issuer and the Borrowers. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which successor administrative agent shall be consented to by the Borrowers at
all times other than during the existence of an Event of Default (which consent
of the Borrowers shall not be unreasonably withheld, conditional or delayed). If
no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders, the LC Issuer and the Borrowers, a
successor administrative agent from among the Lenders. Upon the acceptance of
its appointment as successor administrative agent hereunder, the Person acting
as such successor administrative agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent and the term "Administrative
Agent" shall mean such successor administrative agent and the retiring
Administrative Agent's appointment, powers and duties as the Administrative
Agent shall be terminated. After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Article XII and
Sections 15.04 and 15.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.
(b)    Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swingline Lender.
Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swingline
Lender, (ii) the retiring LC Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor LC Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring LC
Issuer to effectively assume the obligations of the retiring LC Issuer with
respect to such Letters of Credit.
(c)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 102
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Agent and, in consultation with the Borrowers, appoint a successor
administrative agent. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the "Removal
Effective Date"), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
Section 12.10.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party or Alon USA, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Loan Party or Alon USA) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the LC Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the LC
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the LC Issuer and the Administrative Agent under
Sections 2.07 and 15.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.07
and 15.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer in any such proceeding.
Section 12.11.    Collateral Matters. The Lenders, the LC Issuer and each of the
other Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (a) upon termination of
the Aggregate Commitments and payment in full in cash of all Obligations (other
than contingent indemnification obligations not then due which survive the
termination of this Agreement and for which no notice of a claim has been
received by any Loan Party, the Administrative Agent or any Lender and for which
no claim is, in the good faith judgment of the Administrative Agent, reasonably
anticipated to be made), and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the LC Issuer have been made) (the "Release
Date"), (b) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, (c) in accordance with any
provision for the release thereof provided for in this



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 103
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Agreement or the other Loan Documents, or (d) subject to Section 15.01, if
approved, authorized or ratified in writing by the Required Lenders. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property.
No Secured Party which is a party to any Secured Cash Management Agreement or
Derivative Contract with any Loan Party that obtains the benefits of
Section 10.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any other Loan Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Derivative Contracts unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Secured Party to such agreements, as the case may
be; provided, however, that the foregoing notice requirements shall not apply to
Wells Fargo and its Affiliates.
Section 12.12.    Duties in the Case of Enforcement. In case one or more Events
of Default have occurred and shall be continuing, the Administrative Agent
shall, if (a) so requested (or consented to) by the Required Lenders and (b) the
Lenders have provided to the Administrative Agent such additional indemnities
and assurances against expenses and liabilities as the Administrative Agent may
reasonably request, proceed to enforce the provisions of any Loan Documents
authorizing the sale or other disposition of all or any part of the Collateral
(or any other property which is security for the Obligations) and exercise all
or any such other legal and equitable and other rights or remedies as it may
have in respect of such Collateral (or such other property). The Required
Lenders may direct the Administrative Agent in writing as to the method and the
extent of any such sale or other disposition, the Lenders hereby agreeing to
indemnify and hold the Administrative Agent harmless from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Administrative Agent need not comply with any such
direction to the extent that the Administrative Agent reasonably believes the
Administrative Agent's compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction.
Section 12.13.    Other Agents; Lead Arranger and Syndication Agent. None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a "syndication agent," or "lead arranger" shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
ARTICLE XIII

JOINT AND SEVERAL LIABILITY
Section 13.01.    Joint and Several Liability. Each of the Loan Parties
covenants and agrees as follows:
(a)    Each and every representation, warranty, covenant or agreement of the
Borrowers or of the Loan Parties (as applicable) contained herein shall be, and
shall be deemed to be, the joint and several representation, warrant, covenant
and agreement of each of the Borrowers or each of



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 104
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




the Loan Parties, respectively. In addition, the indebtedness, liabilities and
obligations of the Borrowers shall be, and shall be deemed to be, the joint and
several indebtedness, liabilities and obligations of each of the Borrowers and
all of such Borrowers. The value of the consideration received and to be
received by each Borrower is reasonably worth at least as much as the liability
and obligation of each Borrower hereunder.
(b)    The provisions of this Agreement are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Borrower under this Agreement
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of such Borrower's liability under this Agreement, then,
notwithstanding any other provision of this Agreement to the contrary, the
amount of such liability shall, without any further action by the Borrowers, the
Administrative Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Borrower's "Maximum Liability"). This Section 13.01(b) with respect to the
Maximum Liability of the Borrowers is intended solely to preserve the rights of
the Administrative Agent and the Lenders hereunder to the maximum extent not
subject to avoidance under applicable law, and neither any Borrower nor any
other Person or entity shall have any right or claim under this Section 13.01(b)
with respect to the Maximum Liability, except to the extent necessary so that
the obligations of the Borrowers hereunder shall not be rendered voidable under
applicable Law.
(c)    Each of the Borrowers agrees that the Obligations may at any time and
from time to time exceed the Maximum Liability of each Borrower, and may exceed
the aggregate Maximum Liability of all other Borrowers, without impairing such
Borrower or affecting the rights and remedies of the Administrative Agent or any
Lender hereunder. Nothing in this Section 13.01(c) shall be construed to
increase any Borrower's obligations hereunder beyond its Maximum Liability.
(d)    In the event any Borrower (the "Paying Borrower") shall make any payment
or payments under this Agreement or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Agreement, the other Borrower (the "Non‑Paying Borrower") shall contribute
to such Paying Borrower an amount equal to such Non‑Paying Borrower's Applicable
Percentage of such payment or payments made, or losses suffered, by the Paying
Borrower. For the purposes hereof, the Non‑Paying Borrower's "Applicable
Percentage" with respect to any such payment or loss by the Paying Borrower
shall be determined as of the date on which such payment or loss was made by
reference to the ratio of (i) the Non‑Paying Borrower's Maximum Liability as of
such date (without giving effect to any right to receive, or obligation to make,
any contribution hereunder) or, if the Non‑Paying Borrower's Maximum Liability
has not been determined, the aggregate amount of all monies received by the
Non‑Paying Borrower from the other Borrower after the date hereof (whether by
loan, capital infusion or by other means) to (ii) the aggregate Maximum
Liability of all Borrowers hereunder as of such date (without giving effect to
any right to receive, or obligation to make, any contribution hereunder), or to
the extent that a Maximum Liability has not been determined for any Borrower,
the aggregate amount of all monies received by such Borrower from the other
Borrower after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this Section 13.01(d) shall be affect any Borrower's several
liability for the entire amount of the Obligations (up to such Borrower's
Maximum Liability). Each of the Borrowers covenants and agrees that its right to
receive any contribution under this Agreement from a Non‑Paying Borrower shall
be subordinate and junior in right of payment to all the Obligations. The
provisions of this Section 13.01(d) are for the benefit



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 105
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




of the Administrative Agent, the Lenders and the Borrowers and may be enforced
by any one, or more, or all of them in accordance with the terms hereof.
(e)    Each Borrower acknowledges that it will enjoy significant benefits from
the business conducted by the other Borrower because of, inter alia, their
combined ability to bargain with other Persons, including, without limitation,
their ability to receive the credit extensions under this Agreement and the
other Loan Documents, which would not have been available to an individual
Borrower acting alone. Each Borrower has determined that it is in its best
interest to procure the credit facilities contemplated hereunder, with the
credit support of the other Borrower as contemplated by this Agreement and the
other Loan Documents.
(f)    Until all Obligations have been paid and satisfied in full in cash and
all Commitments hereunder are terminated, no payment made by or for the account
of a Borrower including, without limitation, (i) a payment made by such Borrower
on behalf of the liabilities of any other Borrower or (ii) a payment made by any
Guarantor, shall entitle such Borrower, by subrogation or otherwise, to any
payment from any other Borrower or from or out of any other Borrower's property
and such Borrower shall not exercise any right or remedy against any other
Borrower or any property or any other Borrower by reason of any performance of
such Borrower of its joint and several obligations hereunder.
(g)    Any notice given by one Borrower hereunder shall constitute and be deemed
to be notice given by all Borrowers, jointly and severally. Notice given by the
Administrative Agent or the Lenders to any one Borrower hereunder or pursuant to
any other Loan Documents in accordance with the terms hereof shall constitute
notice to each and every Borrower. The knowledge of one Borrower shall be
imputed to all Borrowers, and any consent by one Borrower shall constitute the
consent of and shall bind all Borrowers.
(h)    This Section 13.01 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 13.01 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement or any other Loan Documents. Nothing contained in this
Section 13.01 shall limit the liability of any Borrower to pay the credit
facilities made directly or indirectly to that Borrower and accrued interest,
fees and expenses with respect thereto for which such Borrower shall be
primarily liable.
This Agreement is a primary and original obligation of each of the Borrowers and
each of the Borrowers shall be liable for all existing and future Obligations of
any other Borrower as fully as if such Obligations were directly incurred by
such Borrower.
(i)    Each Borrower further agrees that is obligations hereunder shall not be
impaired in any manner whatsoever by any bankruptcy, extensions, moratoria or
other relief granted to the other Borrower pursuant to any Law presently in
force or hereafter enacted.
ARTICLE XIV

FINANCIAL COVENANTS
Each of the Borrowers covenants and agrees that, so long as any Loans, any
Letter of Credits or other Obligations are outstanding or any Lender has any
obligation to make any Loan or the LC Issuer has any obligation to issue any
Letter of Credit hereunder:



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 106
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 14.01.    Maximum Lease Adjusted Leverage Ratio. As of the end of each
fiscal quarter, commencing with the fiscal quarter ending on March 31, 2014, in
each period described below, the Lease Adjusted Leverage Ratio for the Reference
Period then ended shall not exceed the ratio set forth below opposite such
period:
Period:
Maximum Lease Adjusted
Leverage Ratio:
March 31, 2014 through
and including December 31, 2014
4.75 to 1.00
March 31, 2015 through
and including December 31, 2015
4.50 to 1.00
March 31, 2016 through
and including December 31, 2016
4.25 to 1.00
March 31, 2017 through
and including December 31, 2017
4.00 to 1.00
March 31, 2018 and thereafter
3.50 to 1.00



Section 14.02.    Maximum Total Debt to Appraised Real Estate Value Ratio. As of
the end of any fiscal quarter, commencing with the fiscal quarter ending on
December 31, 2014, in each period described below, the Total Debt to Appraised
Real Estate Value Ratio for the Reference Period then ended shall not exceed the
ratio set forth below opposite such period:
Period:
Maximum Total Debt to Appraised Real Estate Value Ratio:
December 31, 2014 through
and including December 2016
0.85 to 1.00
December 31, 2017 and thereafter
0.75 to 1.00



Section 14.03.    Minimum Fixed Charge Coverage Ratio. As of the end of any
fiscal quarter, commencing with the fiscal quarter ending on March 31, 2014, the
Fixed Charge Coverage Ratio for the Reference Period then ended shall not be
less than 1.40 to 1.00.
Section 14.04.    Minimum Adjusted Fixed Charge Coverage Ratio. As of the end of
any fiscal quarter, commencing with the fiscal quarter ending on March 31, 2014,
the Adjusted Fixed Charge Coverage Ratio for the Reference Period then ended
shall not be less than 1.25 to 1.00.
ARTICLE XV

MISCELLANEOUS
Section 15.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party or Alon USA therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the applicable Loan Party(ies) or Alon USA, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 107
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (other than a mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) below in this Section 15.01) any fees or other
amounts payable hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of "Default Rate" or to waive any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate;
(e)    change Section 2.10 or Section 10.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
(f)    except as may result from any Incremental Term Loan Borrowing made
pursuant to and in accordance with Section 2.14, change any provision of this
Section or the definition of "Required Lenders" or any other provision hereof
specifying the number or percentage of the Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; or
(g)    other than as permitted pursuant to the Loan Documents, release all or
substantially all of the Collateral or other collateral securing the Loans or
release the Liens created by the Mortgages on the Properties or release any
Guarantor from the Guaranty executed by such Guarantor without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
shall, unless in writing and signed by Lead Arranger in addition to the
Administrative Agent and the Lenders required above, affect the rights or duties
of Lead Arranger under this Agreement or any other Loan Document; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the LC
Issuer in addition to the Lenders required above, affect the rights or duties of
the LC Issuer under this Agreement or any other Loan Document; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement or any other Loan Document;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 108
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 15.01) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.14 (including, without limitation, as applicable, (A) to
permit the Incremental Term Loans to share ratably in the benefits of this
Agreement and the other Loan Documents and (B) to include the Incremental Term
Loan Commitments or outstanding Incremental Term Loans in any determination of
(1) Required Lenders or (2) similar required lender terms applicable thereto);
provided that no amendment or modification shall result in any increase in the
amount of any Lender's Commitment or any increase in any Lender's Pro Rata
Share, in each case, without the written consent of such affected Lender.
Section 15.02.    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address or facsimile number, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to any Borrower or Guarantor, the LC Issuer, the Swingline Lender or
the Administrative Agent, to the address, facsimile number or telephone number
specified for such Person on Schedule 15.02 or to such other address, facsimile
number or telephone number as shall be designated by such party in a notice to
the other parties; and
(ii)    if to any other Lender, to the address, facsimile number or telephone
number specified for such Lender on Schedule 15.02 or to such other address,
facsimile number or telephone number as shall be designated by such party in a
notice to the Borrowers, the LC Issuer, the Swingline Lender and the
Administrative Agent.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; and (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; provided, however, that
notices and other communications to the Administrative Agent pursuant to
Article II shall not be effective until actually received by the Administrative
Agent. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder. All telephonic notices to and other
communications with the Administrative Agent and/or the Swingline Lender may be
recorded by the Administrative Agent and/or the Swingline Lender, and each of
the parties hereto hereby consents to such recording.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents
and/or executed signature pages thereto may be transmitted by facsimile or other
electronic imaging means. The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as
manually‑signed originals and shall be binding on all Loan Parties, Alon USA,
the Administrative Agent, the other agents party to this Agreement, the LC
Issuer and the Lenders. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually‑signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 109
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(c)    Reliance by Administrative Agent, LC Issuer and Lenders. The
Administrative Agent, the LC Issuer and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of any Loan Party or
Alon USA even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify each
Agent‑Related Person, the LC Issuer and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Loan Party or Alon USA, except
to the extent that, as to any Agent-Related Person, such losses, costs, expenses
or liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent-Related Person.
Section 15.03.    No Waiver; Cumulative Remedies. No failure by any Lender, the
LC Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Section 15.04.    Attorney Costs, Expenses and Taxes. The Borrowers agree (a) to
pay or reimburse the Administrative Agent for all out‑of‑pocket costs and
expenses incurred in connection with the syndication, negotiation, preparation,
due diligence, execution and delivery of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable
Attorney Costs, and (b) to pay or reimburse the Administrative Agent and each
Lender for all out‑of‑pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, preservation or exercise of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any "workout" or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all reasonable Attorney Costs. The foregoing
costs and expenses shall include all search, filing, recording, title insurance
and appraisal charges and fees and taxes related thereto, and all other
out‑of‑pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent, the LC Issuer or any Lender. All amounts due under this
Section 15.04 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment, satisfaction and discharge of all other
Obligations.
Section 15.05.    Indemnification by the Loan Parties. Whether or not the
transactions contemplated hereby are consummated, each of the Loan Parties,
jointly and severally, agrees to indemnify and hold harmless each Agent‑Related
Person, each Lender, the LC Issuer, their respective Affiliates and the
directors, officers, employees, counsel, agents and attorneys‑in‑fact of each of
the foregoing Persons (collectively the "Indemnitees"), in each case from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, document or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan, Letter of Credit or the



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 110
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




use or proposed use of the proceeds therefrom, or (c) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by any Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to any Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the "Indemnified
Liabilities"); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks, any website or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee have any
liability for any indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). All amounts
due under this Section 15.05 shall be payable within thirty (30) Business Days
after demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the Swingline Lender or the LC Issuer,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
Section 15.06.    Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party or Alon USA is made to the Administrative Agent, the LC
Issuer or any Lender, or the Administrative Agent or any Lender exercises its
right of set‑off, and such payment or the proceeds of such set‑off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set‑off had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent, upon
demand, its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
Section 15.07.    Successors and Assigns.
(a)    Conditions to Assignment by the Lenders. Except as provided herein, each
Lender may assign, to one or more commercial banks, other financial institutions
or other Persons, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
participations in LC Obligations and Swingline Loans) at the time owing to it);
provided that (i) no such assignment may be made to an individual or a Loan
Party or Alon USA or an Affiliate of a Loan Party or Alon USA, (ii) each of
(A) the Administrative Agent, (B) the LC Issuer and the Swingline Lender with
respect to any assignment of Revolving Credit Loan Commitments, and (C) unless
an Event of Default shall have occurred and be continuing, the Borrowers shall
have given their prior written consent to such assignment, which consents will
not be unreasonably withheld, conditioned or delayed; provided, however, that
the consent of the Borrowers, the Administrative Agent, the LC Issuer or the
Swingline Lender shall not be required in connection with any assignment by a
Lender to (1) an existing Lender; (2) an Affiliate of such Lender, provided that
if such Lender or Affiliate is (or would, if it were a Lender, be) a Foreign



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 111
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Lender, such Person has complied with the requirements set forth in
Section 3.01(f) (as though it were a Lender) prior to such assignment, or (3) an
Approved Fund, (iii) each assignment shall be in a minimum amount of (A) in the
case of a Revolving Credit Loan Commitment or a Revolving Credit Loan,
$1,000,000 or (B) in the case of a Term Loan, $5,000,000 (or, in either case if
less, such Lender's entire Commitment and Loans including participations in LC
Obligations and Swingline Loans) or such lesser amount consented to by the
Administrative Agent, and (iv) the parties to such assignment shall execute and
deliver to the Administrative Agent, for recording in the Register (as
hereinafter defined), an Assignment and Assumption, together with any Notes
subject to such assignment. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Assumption, which effective date shall (unless otherwise consented to by the
Administrative Agent) be at least five (5) Business Days after the execution
thereof, (x) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption, have the rights and obligations of a
Lender hereunder, and (y) the assigning Lender shall, to the extent provided in
such assignment and upon payment to the Administrative Agent of the registration
fee referred to in Section 15.07(c), be released from its obligations under this
Agreement.
(b)    Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:
(i)    other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Lender makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or the attachment, perfection or priority of
any security interest or mortgage;
(ii)    the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers and
their Subsidiaries or any other Person primarily or secondarily liable in
respect of any of the Obligations, or the performance or observance by the
Borrowers and their Subsidiaries or any other Person primarily or secondarily
liable in respect of any of the Obligations of any of their obligations under
this Agreement or any of the other Loan Documents or any other agreement,
document or instrument furnished pursuant hereto or thereto;
(iii)    such assignee confirms that it has received a copy of this Agreement
(together with any amendments thereto), together with copies of the most recent
financial statements referred to in Section 5.05 and Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption;
(iv)    such assignee will, independently and without reliance upon the
assigning Lender, the Administrative Agent, the LC Issuer, the Swingline Lender
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents;



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 112
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(v)    such assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto;
(vi)    such assignee agrees that it will perform in accordance with this
Agreement and the other Loan Documents all of the obligations that by the terms
thereof are required to be performed by it as a Lender;
(vii)    such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption; and
(viii)    such assignee acknowledges that it has complied with the provisions of
Section 15.15 to the extent applicable.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Administrative Agent a registration
fee in the sum of $3,500 (provided that only one such fee shall be payable in
connection with simultaneous assignments to two or more Approved Funds by a
Lender).
(d)    New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, the Administrative Agent shall (i) record the
information contained therein in the Register, and (ii) give prompt notice
thereof to the Borrowers and the Lenders (other than the assigning Lender).
Within five (5) Business Days after receipt of such notice, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender if
required by such assignee Lender.
(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent or any other Person, sell
participations to any Person (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participation in LC Obligations and Swingline Loans) owing to it); provided that
(i) no Participant shall be an individual or a Loan Party or Alon USA or an
Affiliate of a Loan Party or Alon USA, (ii) each such participation shall be in
an amount of not less than (A) in the case of a Revolving Credit Loan Commitment
or a Revolving Credit Loan, $1,000,000 or (B) in the case of a Term Loan,
$5,000,000, (iii) such Lender's obligations under this Agreement shall remain
unchanged, and (iv) the Borrowers, the Guarantors, the Administrative Agent, the
LC Issuer and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement, document or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 113
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such agreement, document or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 15.01 that directly affects such Participant.
(f)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other Obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(g)    Ineligible Assignees. Notwithstanding anything to the contrary contained
herein, in no event shall any Lender make an assignment pursuant to
Section 15.07(a) preceding or sell a participation pursuant to Section 15.07(e)
preceding to (i) any Loan Party or Alon USA or any Affiliate of any of the
foregoing, (ii) any individual, or (iii) or any Defaulting Lender or any of its
Subsidiaries.
(h)    Miscellaneous Assignment Provisions. Any assigning Lender shall retain
its rights to be indemnified pursuant to Section 15.05 with respect to any
claims or actions arising prior to the date of such assignment. Anything
contained in this Section 15.07 to the contrary notwithstanding, any Lender may
at any time pledge or assign a security interest in all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to (i) any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 and (ii) with respect to any
Lender that is a fund that invests in bank loans, to any lender or any trustee
for, or any other representative of, holders of obligations owed or securities
issued by such fund as security for such obligations or securities or any
institutional custodian for such fund or for such lender. Any foreclosure or
similar action by any Person in respect of such pledge or assignment shall be
subject to the other provisions of this Section 15.07. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents, provide any voting rights
hereunder to the pledgee thereof, or affect any rights or obligations of the
Borrowers, the Guarantors, the Administrative Agent, the Swingline Lender or the
LC Issuer hereunder.
(i)    Assignment by Borrowers. Neither any Borrower nor any other Loan Party
nor Alon USA shall assign or transfer any of its rights or obligations under
this Agreement or any other Loan Document without the prior written consent of
each of the Lenders.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 114
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




(j)    Syndication. Each Borrower hereby agrees to assist and cooperate with the
Lead Arranger in efforts to implement and complete any syndication of the
Commitments and the Loans hereunder, including, but not limited to, promptly
preparing and providing materials and information reasonably deemed necessary by
the Lead Arranger to successfully complete and otherwise facilitate such
syndication, including, without limitation, all projections and other materials
required to be delivered pursuant to Section 5.05 and Section 6.01. Each
Borrower and each of its directors, officers, employees and agents shall, at the
reasonable request of the Lead Arranger, meet with potential lenders and provide
such additional information as such Persons may reasonably request.
Notwithstanding the foregoing, the Lead Arranger shall not be required to pursue
a syndication of the Loans and the Commitments hereunder. The terms of the Fee
Letter shall survive the Closing Date.
(k)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the LC Issuer,
the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (ii) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this Section 15.07(k), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Section 15.08.    Confidentiality. Each of the Administrative Agent, the LC
Issuer and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Loan Party and its obligations, (iii) to an investor
or prospective investor in an Approved Fund that also agrees that Information
shall be used solely for the purpose of evaluating an investment in such
Approved Fund, (iv) to a trustee, collateral manager, servicer, back-up
servicer, noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as Collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding any Loan Party, the Loans and/or the Loan
Documents in connection with



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 115
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




ratings issued with respect to an Approved Fund, (g) with the consent of the
Borrowers or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the LC Issuer or any Lender on a nonconfidential basis
from a source other than a Borrower. For purposes of this Section, "Information"
means all information received from any Loan Party relating to any Loan Party or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, the LC Issuer or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party, provided that, in
the case of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
"Information" shall not include, and the Administrative Agent, the LC Issuer and
each Lender may disclose without limitation of any kind, any information with
respect to the "tax treatment" and "tax structure" (in each case, within the
meaning of Treasury Regulation Section 1.6011‑4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to the Administrative Agent, the LC Issuer or
such Lender relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans and transactions contemplated hereby. In addition, the Administrative
Agent may disclose to any agency or organization that assigns standard
identification numbers to loan facilities such basic information describing the
facilities provided hereunder as is necessary to assign unique identifiers (and,
if requested, supply a copy of this Agreement), it being understood that the
Person to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to make available to the public only
such Information as such Person normally makes available in the course of its
business of assigning identification numbers.
Section 15.09.    Set Off. In addition to any rights and remedies of the Lenders
or the LC Issuer provided by law, upon the occurrence and during the continuance
of any Event of Default, each of the Lenders and the LC Issuer is authorized at
any time and from time to time, without prior notice to any Loan Party or Alon
USA, any such notice being waived by the Loan Parties to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or the LC Issuer to or for the
credit or the account of any Loan Party or Alon USA against any and all
Obligations owing to such Lender or the LC Issuer hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or the LC Issuer or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or indebtedness. Each Lender and the LC Issuer agrees
promptly to notify the Borrowers and the Administrative Agent after any such
set‑off and application made by such Lender or the LC Issuer; provided, however,
that the failure to give such notice shall not affect the validity of such
set‑off and application. In the event that any Defaulting Lender shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.07 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuer, the Swingline
Lender and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the LC Issuer, the Swingline Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the LC Issuer,
the Swingline Lender



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 116
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




or their respective Affiliates may have. Each Lender, the LC Issuer and the
Swingline Lender agree to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 15.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non‑usurious
interest permitted by applicable Law (the "Maximum Rate"). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread, in equal or unequal parts, the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 15.11.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 15.12.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties
regarding the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, regarding such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent, the LC Issuer or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Upon the execution and delivery of this Agreement by all
parties hereto, all obligations of Wells Fargo under the commitment letter dated
January 24, 2014, among Wells Fargo and the Borrowers shall automatically
terminate.
Section 15.13.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other agreement, document or instrument delivered pursuant hereto or thereto or
in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent, the LC Issuer and each Lender,
regardless of any investigation made by the Administrative Agent, the LC Issuer
or any Lender or on their behalf and notwithstanding that the Administrative
Agent, the LC Issuer or any Lender may have had notice or knowledge of any
Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan, LC Obligation or any
other Obligation hereunder shall remain unpaid or unsatisfied.
Section 15.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 117
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




Section 15.15.    [Reserved.]
Section 15.16.    [Reserved.]
Section 15.17.    Estoppel Certificates. The Borrowers, within ten (10) days
after request by the Administrative Agent and at the Borrowers' expense, will
furnish the Administrative Agent and the Lenders with a statement, duly
acknowledged and certified to the best knowledge of the Borrowers, setting forth
the amount of all Loans, the LC Obligations and all other Obligations and the
offsets or defenses thereto, if any, all in form and substance reasonably
acceptable to the Administrative Agent.
Section 15.18.    Recourse. Notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, the liability for payment of
the Loans, the LC Obligations and all other Obligations and for the payment and
performance of all other agreements, covenants and obligations contained herein
or in any of the other Loan Documents, shall be the full recourse obligations of
the Borrowers and the Guarantors.
Section 15.19.    Governing Law; Consent to Jurisdiction.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
OTHER THAN SECTION 5‑1401 OF THE GENERAL OBLIGATIONS LAW); PROVIDED THAT THE
ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
(b)    EACH PARTY HERETO HEREBY CONSENTS, UNCONDITIONALLY AND IRREVOCABLY, TO
THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN THE STATE OF
NEW YORK AND WAIVES ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH
RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE OTHER THAN PURSUIT OF A JUDGMENT ON A
NOTE WHERE SUIT IS ALSO BROUGHT IN THE STATE WHERE ANY PROPERTY IS LOCATED TO
TAKE JURISDICTION OF SUCH PROPERTY. EACH LOAN PARTY FURTHER CONSENTS, GENERALLY,
UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS OF EACH STATE WHERE ANY PROPERTY IS LOCATED IN RESPECT OF ANY
PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH
PROPERTY, INCLUDING BUT NOT LIMITED TO FORECLOSURES, AND EACH LOAN PARTY AGREES
THAT THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST SUCH LOAN PARTY OR ITS PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION WHICH THE ADMINISTRATIVE AGENT OR THE LENDERS DEEM
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY
FOR THE OBLIGATIONS OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST ANY LOAN PARTY OR
THEIR RESPECTIVE PROPERTY. EACH LOAN PARTY FURTHER IRREVOCABLY WAIVES PERSONAL



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 118
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS TO THE SERVICE OF PROCESS,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, AT THE ADDRESSES SET FORTH HEREIN IN
CONNECTION WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES
APPLICABLE TO SUCH PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
LOAN PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE
IN THE FUTURE TO THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID
PROCEEDINGS BROUGHT IN THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER AND THE LENDERS TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW OR TO COMMENCE PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY LOAN PARTY IN ANY JURISDICTION. TO THE EXTENT THAT ANY LOAN
PARTY HAS OR MAY HEREAFTER ACQUIRE ANY IMMUNITY FROM THE JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH
RESPECT TO SUCH LOAN PARTY OR SUCH LOAN PARTY'S PROPERTY, SUCH LOAN PARTY HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.
Section 15.20.    Waiver of Right to Trial by Jury and Other Rights. TO THE
MAXIMUM EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO TRIAL BY JURY AND ANY RIGHT OR
CLAIM TO ANY CONSEQUENTIAL DAMAGES, EXEMPLARY DAMAGES, EXPECTANCY DAMAGES,
SPECIAL DAMAGES AND GENERAL DAMAGES IN RESPECT OF ANY LITIGATION BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY LOAN DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR
WRITTEN) OR ACTION OF ANY PARTY HERETO OR ANY EXERCISE BY ANY PARTY HERETO OF
THEIR RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY RELATING TO ANY LOAN OR ANY
PROPERTY (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY
CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE); PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS
SECTION SHALL LIMIT THE RIGHT OF ANY INDEMNITEE (AS DEFINED IN SECTION 15.05
HEREOF) TO BE FULLY INDEMNIFIED IN ACCORDANCE WITH SECTION 15.05 HEREOF FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS,
INCLUDING, WITHOUT LIMITATION, THOSE BASED UPON CONSEQUENTIAL DAMAGES, EXEMPLARY
DAMAGES, EXPECTANCY DAMAGES, SPECIAL DAMAGES AND/OR GENERAL DAMAGES. THIS WAIVER
IS A MATERIAL INDUCEMENT FOR THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS TO ENTER INTO THIS AGREEMENT AND TO MAKE AND RECEIVE THE LOANS.
IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CONTROVERSY,
DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 119
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




TRANSACTIONS CONTEMPLATED HEREBY (EACH, A "CLAIM") AND THE WAIVER SET FORTH IN
THE PRECEDING PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE
PARTIES HERETO AGREE AS FOLLOWS:
(a)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBPARAGRAPH (b) BELOW,
ANY CLAIM WILL BE RESOLVED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
(b)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A REFERENCE PROCEEDING: (I)
NON‑JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL PROPERTY,
(II) EXERCISE OF SELF‑HELP REMEDIES (INCLUDING SET‑OFF), (III) APPOINTMENT OF A
RECEIVER AND (IV) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING WRITS
OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY
INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE
OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (I) THROUGH (IV)
AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A
REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT.
(c)    UPON THE WRITTEN REQUEST OF ANY PARTY HERETO, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES HERETO
DO NOT AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN ANY
PARTY MAY REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTION 640(B). A REQUEST FOR APPOINTMENT OF A REFEREE MAY BE
HEARD ON AN EX PARTE OR EXPEDITED BASIS, AND THE PARTIES AGREE THAT IRREPARABLE
HARM WOULD RESULT IF EX PARTE RELIEF IS NOT GRANTED.
(d)    ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR
TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT THAT, WHEN ANY PARTY
SO REQUESTS, A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE PROVIDED A
COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED THAT
SUCH COSTS, ALONG WITH THE REFEREE'S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.
(e)    THE REFEREE SHALL APPLY THE RULES OF DISCOVERY AND EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA TO THE REFERENCE PROCEEDING AND
SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH APPLICABLE LAW. THE REFEREE SHALL
BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 120
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




REPORT HIS DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND
CONCLUSIONS OF LAW.
Section 15.21.    Time of the Essence. For all payments to be made and all
obligations to be performed by the Loan Parties and Alon USA under the Loan
Documents, time is of the essence.
Section 15.22.    Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any other party) hereby notifies the Borrowers,
the other Loan Parties and Alon USA that, pursuant to the requirements of the
USA Patriot Act, Title III of Pub. L. 107‑56, signed into law on October 26,
2001 (the "Patriot Act"), it is required to obtain, verify and record
information that identifies each Borrower (and, if and to the extent applicable,
each other Loan Party and Alon USA), which information includes the name and
address of each Borrower (and other applicable Loan Party and Alon USA) and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower (and other applicable Loan Party and Alon
USA) in accordance with the Patriot Act.
Section 15.23.    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement, as
amended, effective from and after the Closing Date. The execution and delivery
of this Agreement and the other Loan Documents shall not constitute a novation
of any indebtedness or other obligations owing to any Lender under the Existing
Credit Agreement or the other Loan Documents based on facts or events occurring
or existing prior to the execution and delivery of this Agreement or such other
Loan Documents. On the Closing Date, the credit facilities described in the
Existing Credit Agreement, as amended, shall be amended, supplemented, modified
and restated in their entirety by the facilities described herein, and all loans
and other obligations of any Borrower or Guarantor outstanding as of such date
under the Existing Credit Agreement, as amended, shall be deemed to be loans and
obligations outstanding under the corresponding facilities described herein,
without any further action by any Person, except that the Administrative Agent
shall make such transfers of funds, and the Lenders shall make such assignments
of the Loans between and/or among themselves for appropriate consideration at
par, as are necessary in order that the outstanding balance of such Loans,
together with any Loans funded on the Closing Date, reflect the respective
Commitments of the Lenders hereunder. All Liens securing the "Obligations" as
defined in the Existing Credit Agreement are hereby renewed and extended to
secure the Obligations. The Administrative Agent, as beneficiary under the
Mortgages covering the Fee Properties located in the State of Texas and as
mortgagee of the Mortgages covering the Fee Properties located in the State of
New Mexico, hereby agrees and consents to the amendment and restatement of each
of the "Mortgages", as such term is defined in the Existing Credit Agreement,
pursuant to the applicable Mortgage executed in accordance with this Agreement.
[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]





Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 121
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
THE BORROWERS:

SOUTHWEST CONVENIENCE STORES, LLC


By:    /s/ Shai Even
Name:    Shai Even
Title:    Vice President

SKINNY'S, LLC


By:    /s/ Shai Even
Name:    Shai Even
Title:    Vice President

CERTAIN GUARANTORS:
ALON BRANDS, INC.


By:    /s/ Shai Even
Name:    Shai Even
Title:    Vice President

GTS LICENSING COMPANY, INC.


By:    /s/ Shai Even
Name:    Shai Even
Title:    Vice President







Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------






THE ADMINISTRATIVE AGENT AND THE LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender, LC
Issuer, Swingline Lender, Syndication Agent and Lead Arranger


By:                            
Name:                            
Title:                            



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------






 

BANK LEUMI USA


By:                            
Name:                            
Title:                            



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------







SUNTRUST BANK


By:                            
Name:                            
Title:                            



Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------






FIFTH THIRD BANK


By:                            
Name:                            
Title:                            






Obligor Name: Southwest Convenience Stores, LLC and Skinny's, LLC
Obligor No.: 0262937922
SECOND AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 1.01
EXISTING LETTERS OF CREDIT

None.



SCHEDULE 1.01 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 5.05
INDEBTEDNESS AS OF THE CLOSING DATE
Promissory Note dated June 18, 2003, in the original principal amount of
$456,092.62 issued by Southwest to FFP Properties, L.P. This Promissory Note was
assigned by FFP Properties, L.P. to FFP Operating Partners, L.P., which then
pledged the Promissory Note to Alon USA, LP as security for the purchase of fuel
from Alon USA, LP. This Promissory Note was subsequently assigned to Alon USA,
LP. The outstanding principal balance of this Promissory Note as of December 31,
2013, was $281,534.82. As of the Closing Date, this Indebtedness is unsecured.


Promissory Note dated June 18, 2003, in the original principal amount of
$677,240.98, issued by Southwest to FFP Properties, L.P. (the "6/18/03 Note").
This Promissory Note was assigned by FFP Properties, L.P. to AMRESCO Commercial
Finance, Inc. The outstanding principal balance of this Promissory Note as of
December 31, 2013, was $370,771.32.


Subordinated Intercompany Note dated September 30, 2004, in the principal amount
of $670,000.00, issued by Southwest to Alon USA, LP. The outstanding principal
balance of this Subordinated Intercompany Note as of December 31, 2013, was
$1,291,905.84. As of the Closing Date, this Indebtedness is unsecured.


Indebtedness to the Administrative Agent and the Lenders under the Existing
Credit Agreement (as such term is defined in the Agreement).




    





SCHEDULE 5.05 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 5.06
LITIGATION

Edith Barrios v. Southwest Convenience Stores, LLC
American Arbitration Association Case Number 70 460 00482 13


Adela Castruita v. Southwest Convenience Stores and Irma Cervantes
120th District Court of El Paso County, Texas
Cause Number 2013-DCV2188


Billy Cruse v. Southwest Convenience Stores, LLC
United States District Court for the Western District of Texas, Lubbock Division
Cause Number 5-12cv-0206-C


Gina Dickson v. Skinny’s, LLC
County Court at Law #1, Taylor County, Texas
Cause Number 22,293


Dorothy Sue Horn v. Alon USA Energy, Inc., Southwest Convenience Stores, LLC and
Skinny’s, LLC
32nd Judicial District Court of Nolan County, Texas
Cause Number 19,398


Berta Martinez v. Southwest Convenience Stores, LLC
County Court at Law #5, El Paso County, Texas
Cause Number 2013-DCV3899


Jose Luis Martinez v. Southwest Convenience Stores, LLC
385th Judicial District Court of Midland County, Texas
Cause Number CV49641


Norma Mora v. Southwest Convenience Stores, LLC
County Court at Law #6, El Paso County, Texas
Cause Number 2013-DCV-3446


Jack Gardner Smith v. Larance Shamon Shaw; Southern County Mutual Insurance
Company; Skinny’s, LLC; Franklin Fueling Systems, Inc.; and Southwest
Convenience Stores, LLC
104th Judicial District Court of Taylor County, Texas
Cause Number 12,512-B


Jesus Villa v. Southwest Convenience Stores, LLC; 7-Eleven; Southwest
Convenience Stores, LLC
327th Judicial District Court of El Paso County, Texas
Cause Number 2011-413


Francisco Holguin v. Southwest Convenience Stores, LLC
346th Judicial District Court of El Paso County, Texas
Cause Number 2010-854




SCHEDULE 5.06 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 5.13
MERGERS, ETC., SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS
Part (a).
Mergers, Consolidations, Acquisitions, Other Names.

None
Part (b).
Subsidiaries.

GTS Licensing Company, Inc., a Texas corporation    
Part (c).
Other Equity Investments.

GTS Licensing Company, Inc., a Texas corporation







SCHEDULE 5.13 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 5.17
OTHER BUSINESSES

None.



SCHEDULE 5.17 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 5.18
TRANSACTIONS WITH AFFILIATES

Alon Distributor Sales Agreement (as such term is defined in the Agreement).





SCHEDULE 5.18 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 5.22
PRINCIPAL AGREEMENTS

    Alon Distributor Sales Agreement (as such term is defined in the Agreement).


Southland Licensing Agreement (as such term is defined in the Agreement).

    Distribution Service Agreement by and between Southwest, Skinny’s and
Core-Mark Mid-Continent, Inc., dated January 2, 2012.







SCHEDULE 5.22 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 5.24
IP RIGHTS
Alon Distributor Sales Agreement (as such term is defined in the Agreement).
Southland Licensing Agreement (as such term is defined in the Agreement).









SCHEDULE 5.24 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 5.25
[RESERVED]





SCHEDULE 5.25 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 5.28
EMPLOYEE RELATIONS

None.







SCHEDULE 5.28 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 6.07
INSURANCE REQUIREMENTS
All hazard, flood, property, and other appropriate policies must contain a
standard mortgagee's loss clause commonly accepted by private institutional
investors. The mortgagee, additional insured and lender loss payee clauses on
all insurance policies (where required) must name the Administrative Agent as
the Lender as follows:
Wells Fargo Bank, National Association
as Administrative Agent for itself and other Lenders, ISAOA, ATIMA
1740 Broadway
Denver, CO 80274
MAC #C7300-033
Attn.: Records Management


The Borrowers shall provide written evidence to the Administrative Agent that
the Borrowers maintain at closing and continue to maintain insurance at or above
the levels specified herein which have been approved by the Administrative Agent
at closing and shall provide the Administrative Agent with renewal certificates
on current Acord forms. All policies must contain a clause which will prohibit
the cancellation of the policy without thirty (30) days’ notice to Wells Fargo
Bank, National Association, as Administrative Agent for itself and other
Lenders, its successors and/or assigns.
All insurance coverage must comply with applicable insurance laws and the
requirements of the Loan Documents.
All property damage insurance policies must provide for claims to be made on an
occurrence basis. Additionally all property insurance policies must state they
are subject to (i) an Agreed amount (no co-insurance requirement), (ii) acts of
municipal authority coverage (building ordinance or law/increased cost of
construction or demolition) if the Property is non-“conforming” with respect to
zoning requirements, and (iii) containing deductibles no higher than those
reflected on the certificates of insurance delivered by the Borrowers to the
Administrative Agent prior to the Closing Date, which deductibles are deemed to
be acceptable to the Administrative Agent.
The following are the minimum levels of insurance that must be obtained and
maintained in effect, unless otherwise agreed by the Borrowers and the
Administrative Agent in the event that a particular risk or coverage or an
amount of insurance with respect thereto is not commercially available on
reasonable terms.
The Borrowers, at their sole cost and expense, for the mutual benefit of
Borrowers and the Administrative Agent, shall obtain and maintain during the
entire term of the Loan the following policies of insurance:
(1)    Risk Insurance: All risks perils (as generally defined by the insurance
industry) to each Property and improvements, including but not limited to the
perils of fire, lightning, windstorm, hail, vandalism and collapse providing
coverage in an amount not less than full replacement value.
(2)    Flood Insurance: If any Property is located in an area identified by the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance is made available under the National Flood Insurance
Program, then flood insurance equal to the outstanding principal amount of the
Loans (or such lesser amount as the Administrative Agent

SCHEDULE 6.07 – Page 1
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




shall require in its Sole Discretion) must be obtained prior to the Closing Date
and maintained during the full term of the Loans.
(3)    Commercial General Liability and Excess Liability Insurance: Commercial
general liability insurance and excess liability insurance, including bodily
injury, death, liquor law, auto, and third-party property damage liability and
excess and/or umbrella liability insurance, shall be obtained and maintained and
must include all legal liability imposed upon the Borrowers and all court costs
and attorneys' fees connected with the ownership, operation and maintenance of
each Property and all building equipment. Commercial general liability
insurance, including liquor liability, will contain minimum limits of liability
of $2,000,000 per occurrence and $4,000,000 general aggregate. Excess liability
insurance, including liquor liability, will contain limits of liability of
$5,000,000 per occurrence and $5,000,000 general aggregate.
(4)    Statutory Workers Compensation Insurance: Statutory workers compensation
insurance is required in an amount which is at least customary for employers
insuring similar risks. If workers compensation insurance is maintained outside
the relevant state program (non-subscriber coverage), affirmative written
evidence of such coverage and that it is in compliance with the workers
compensation insurance requirements.
(5)    Pollution Legal Liability Insurance: A policy will be required covering
pollution legal liability on a per store basis with terms and conditions
acceptable to the Administrative Agent. The policy will be non‑exclusionary and
arranged by the Borrowers, at the Borrowers' expense.
(6)    Underground Storage Tank Insurance (UST Compliance Policy): A policy of
insurance which satisfies the financial responsibility requirements of The
Resource Conservation and Recovery Act (RCRA) for underground storage tanks
containing fuels or hazardous materials shall be required by the Administrative
Agent; provided, however, that this requirement may also be satisfied by
providing the Administrative Agent with such other evidence as may be required
of owner/operators to demonstrate compliance with Petroleum UST Financial
Responsibility Requirements pursuant to federal and state regulations.
(7)    Allocation of Premiums. If a blanket policy is utilized that covers more
Properties than are involved in this transaction, then a premium must be
allocated to the Properties that the insurance company will accept as payment to
keep the portion of the policy relating to the Properties in effect if the owner
does not pay its total premium payment.
In addition to the insurance coverage specifically required herein, the
Borrowers shall obtain and maintain such other insurance as may from time to
time be reasonably required by the Administrative Agent in order to protect its
or the Lenders' Collateral, provided same are customarily required by
institutional owners or lenders for similar properties in the general vicinity
of the Property and the same are commercially available on reasonable terms;
provided further, that this provision shall in no event be interpreted to
require, or allow the Administrative Agent to require or procure at the
Borrowers’ expense, business interruption coverage.





SCHEDULE 6.07 – Page 2
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 6.14
BANKS
Wells Fargo Bank, National Association, Account No. xxx-xxxXXXX (the account
number is on file with the Administrative Agent)
Bank Leumi USA, Account No. xxxxxxXXXX (the account number is on file with the
Administrative Agent)



SCHEDULE 6.14 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS
Liens evidenced by the UCC-1 financing statements set forth on the following
table:
Debtor
Secured Party
Filing No. at
Texas Secretary of State
Filing Date
Collateral
Southwest
U.S. Bancorp Oliver-Allen Technology Leasing
05-0015741134
05/19/05
Leased equipment
 
Southwest
Banc of America Leasing & Capital, LLC
08-0022605730
07/03/08
Leased equipment
 
Southwest
Banc of America Leasing & Capital, LLC
08-0024126578
07/18/08
Leased equipment
 
Southwest
Banc of America Leasing & Capital, LLC
08-0026958301
08/12/08
Leased equipment
 
Southwest
Banc of America Leasing & Capital, LLC
08-0029871409
09/08/08
Leased equipment
 
Southwest
Banc of America Leasing & Capital, LLC
08-0034431679
10/21/08
Leased equipment
 
Southwest
Banc of America Leasing & Capital, LLC
08-0035165078
10/28/08
Leased equipment
 
Southwest
Banc of America Leasing & Capital, LLC
09-0005590038
02/26/09
Leased equipment
 
Southwest
ComCo-OneWorld, Inc.
10-0010100275
04/09/10
Transaction Tracking Software Module
 
Skinny's
Automated Copy Systems, Inc.
12-0016470445
05/23/12
Copier
 
Skinny's
Orion Food Systems, LLC
12-0040488451
12/31/12
3 Tier Warmer
 

Right of first refusal in favor of Southland pursuant to Southland Licensing
Agreement, whereby Southland has the right of first refusal to purchase the
business or ownership of Southwest (or any part thereof) in the event that
Southwest receives a bona fide offer for the purchase of such interest or any
part thereof.
Deed of Trust and Assignment of Leases and Rents dated June 18, 2003, executed
by Southwest, as grantor, and FFP Properties, L.P., as beneficiary, creating a
Lien on Store No. 218 to secure the 6/18/03 Note (as such term is defined in
Schedule 5.05). Such deed of trust and such 6/18/03 Note were assigned by FFP
Properties, L.P. to AMRESCO Commercial Finance, Inc.







SCHEDULE 7.01 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------




SCHEDULE 7.03
PERMITTED INDEBTEDNESS
Indebtedness in existence on the Closing Date and listed on Schedule 5.05







SCHEDULE 7.03 – Solo Page
42575.100083 EMF_US 48981686v14

--------------------------------------------------------------------------------












